 


109 HR 507 IH: College Access and Opportunity Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 507 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Boehner (for himself and Mr. McKeon) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend and extend the Higher Education Act of 1965. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the College Access and Opportunity Act of 2005. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents 
Sec. 2. References; effective date 
Title I—General Provisions 
Sec. 101. Definition of institution of higher education 
 
Sec. 101. Definition of institution of higher education 
Sec. 102. Institutions outside the United States 
Sec. 123. Restrictions on funds for for-profit schools  
Sec. 102. New borrower definition 
Sec. 103. Student speech and association rights 
Sec. 104. Extension of National Advisory Committee on Institutional Quality and Integrity 
Sec. 105. Alcohol and drug abuse prevention 
Sec. 106. Prior rights and obligations 
Sec. 107. Consumer information and public accountability in higher education 
 
Sec. 131. Consumer information and public accountability in higher education  
Sec. 108. Performance-based organization 
Title II—Teacher Preparation 
Sec. 201.  Teacher quality enhancement grants 
 
Part A—Teacher Quality Enhancement Grants for States and Partnerships 
Sec. 201. Purposes; definitions 
Sec. 202. State grants 
Sec. 203. Partnership grants 
Sec. 204. Teacher recruitment grants 
Sec. 205. Administrative provisions 
Sec. 206. Accountability and evaluation 
Sec. 207. Accountability for programs that prepare teachers 
Sec. 208. State functions 
Sec. 209. General provisions 
Sec. 210. Authorization of appropriations  
Sec. 202. Preparing tomorrow’s teachers to use technology 
Sec. 203. Centers of excellence 
 
Part C—Centers of Excellence 
Sec. 231. Purposes; definitions 
Sec. 232. Centers of excellence 
Sec. 233. Authorization of appropriations  
Sec. 204. Transition 
Title III—Institutional aid 
Sec. 301. Title III grants for American Indian Tribally Controlled Colleges and Universities 
Sec. 302. Alaska Native and Native Hawaiian-serving institutions 
Sec. 303. Grants to part B institutions 
Sec. 304. Technical amendments 
Sec. 305. Title III authorizations 
Title IV—Student assistance 
Part A—Grants to Students 
Sec. 401. Pell Grants 
 
Sec. 401A. Pell Grants Plus: achievement grants for State scholars  
Sec. 402. TRIO programs 
Sec. 403. GEARUP 
Sec. 404. Federal Supplemental Educational Opportunity Grants 
Sec. 405. LEAP 
Sec. 406. HEP/CAMP program 
Sec. 407. Byrd Scholarship 
Sec. 408. Child care access 
Sec. 409. Learning anytime anywhere partnerships 
Sec. 410. Technical amendments 
Part B—Federal Family Education Loan Program 
Sec. 421. Reauthorization of Federal Family Education Loan Program 
Sec. 422. Loan limits 
Sec. 423. Interest rates and special allowances 
Sec. 424. Additional loan terms and conditions 
Sec. 425. Consolidation loan changes 
Sec. 426. Unsubsidized Stafford loans 
Sec. 427. Elimination of termination dates from Taxpayer-Teacher Protection Act of 2004 
Sec. 428. Additional administrative provisions 
Part C—Federal Work-Study Programs 
Sec. 441. Authorization of appropriations 
Sec. 442. Community service 
Sec. 443. Allocation of funds 
Sec. 444. Books and supplies 
Sec. 445. Job location and development 
Sec. 446. Work colleges 
Part D—Federal Direct Loan Program 
Sec. 451. Reauthorization of the Direct Loan Program 
Part E—Federal Perkins Loan Program 
Sec. 461. Reauthorization of program 
Sec. 462. Loan terms and conditions 
Sec. 463. Loan cancellation 
Sec. 464. Technical amendments 
Part F—Need Analysis 
Sec. 471. Simplified needs test improvements 
Sec. 472. Additional need analysis amendments 
Part G—General Provisions Relating to Student Financial Assistance 
Sec. 481. Definition of academic year 
Sec. 482. Distance education 
Sec. 483. Expanding information dissemination regarding eligibility for Pell Grants 
Sec. 484. Student eligibility 
Sec. 485. Institutional refunds 
Sec. 486. Institutional and financial assistance information for students 
Sec. 487. College access initiative 
 
Sec. 485D. College access initiative  
Sec. 488. Distance education demonstration program 
Sec. 489. College affordability demonstration program 
 
Sec. 486A. College affordability demonstration program  
Sec. 490. Program participation agreements 
Sec. 491. Additional technical and conforming amendments 
Part H—Program Integrity 
Sec. 495. Accreditation 
Title V—Developing institutions 
Sec. 501. Definitional changes 
Sec. 502. Assurance of enrollment of needy students 
Sec. 503. Additional amendments 
Sec. 504. Title V authorization 
Title VI—Title VI amendments 
Sec. 601. International and foreign language studies 
Sec. 602. Business and international education programs 
Sec. 603. Institute for International Public Policy 
 
Sec. 621. Program for foreign service professionals  
Sec. 604. Evaluation, outreach, and dissemination 
 
Sec. 632. Evaluation, outreach, and dissemination  
Sec. 605. Advisory Board 
 
Sec. 633. International Higher Education Advisory Board  
Sec. 606. Recruiter access to students and student recruiting information; safety 
 
Sec. 634. Recruiter access to students and student recruiting information 
Sec. 635. Student safety  
Sec. 607. National study of foreign language heritage communities 
 
Sec. 636. National study of foreign language heritage communities  
Title VII—Title VII amendments 
Sec. 701. Javits fellowship program 
Sec. 702. Graduate assistance in areas of national need 
Sec. 703. Thurgood marshall legal educational opportunity program 
Sec. 704. Fund for the improvement of postsecondary education 
Sec. 705. Urban community service 
Sec. 706. Demonstration projects to ensure students with disabilities receive a quality higher education 
Title VIII—Clerical amendments 
Sec. 801. Clerical amendments 
Title IX—Amendments to other education laws 
Part A—Education of the Deaf Act of 1986 
Sec. 901. Laurent Clerc National Deaf Education Center 
Sec. 902. Authority 
Sec. 903. Agreement for the National Technical Institute for the Deaf 
Sec. 904. Definitions 
Sec. 905. Audit 
Sec. 906. Reports 
Sec. 907. Liaison for educational programs 
Sec. 908. Federal endowment programs for Gallaudet University and the National Technical Institute for the Deaf 
Sec. 909. Oversight and effect of agreements 
Sec. 910. Authorization of appropriations 
Part B—Additional Education Laws 
Sec. 921. Amendment to Higher Education Amendments of 1998 
Sec. 922. Tribally Controlled College or University Assistance Act of 1978 
Sec. 923. Navajo Community College Act 
Sec. 924. Education Amendments of 1992 
Sec. 925. Study of student learning outcomes and public accountability  
2.References; effective date 
(a)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
(b)Effective dateExcept as otherwise provided in this Act, the amendments made by this Act shall take effect on the date of enactment of this Act. 
IGeneral Provisions 
101.Definition of institution of higher education 
(a)AmendmentTitle I is amended by striking sections 101 and 102 (20 U.S.C. 1001, 1002) and inserting the following: 
 
101.Definition of institution of higher education 
(a)Institution of higher educationFor purposes of this Act, the term institution of higher education means an educational institution in any State that— 
(1)admits as regular students only persons who— 
(A)meet the requirements of section 484(d)(3), or have a certificate of graduation from a school providing secondary education, or the recognized equivalent of such a certificate; or 
(B)are beyond the age of compulsory school attendance in the State in which the institution is located; 
(2)is legally authorized within such State to provide a program of education beyond secondary education; 
(3)(A)is accredited by a nationally recognized accrediting agency or association; or 
(B)if not so accredited, is a public or nonprofit institution that has been granted preaccreditation status by such an agency or association that has been recognized by the Secretary for the granting of preaccreditation status, and the Secretary has determined that there is satisfactory assurance that the institution will meet the accreditation standards of such an agency or association within a reasonable time; and 
(4)meets either of the following criteria: 
(A)is a nonprofit, for-profit, or public institution that— 
(i)provides an educational program for which the institution awards a bachelor’s degree;  
(ii)provides not less than a 2-year educational program which is acceptable for full credit towards such a degree; or  
(iii)provides not less than a 1-year program of training that prepares students for gainful employment in a recognized occupation; or 
(B)is a nonprofit, for-profit, or public institution that provides an eligible program (as defined in section 481)— 
(i)for which the institution awards a certificate; and 
(ii)that prepares students for gainful employment in a recognized occupation. 
(b)Additional limitations 
(1)For-profit postsecondary institutions 
(A)Duration of accreditationA for-profit institution shall not be considered to be an institution of higher education unless such institution is accredited by a nationally recognized accrediting agency or association and such institution has been in existence for at least 2 years. 
(B)Institutional eligibility only for competitive grantsFor the purposes of any program providing grants to institutions for use by the institution (and not for distribution among students), a for-profit institution shall not be considered to be an institution of higher education under this section if such grants are awarded on any basis other than competition on the merits of the grant proposal or application.  
(2)Postsecondary vocational institutionsA nonprofit or public institution that meets the criteria of subsection (a)(4)(B) shall not be considered to be an institution of higher education unless such institution has been in existence for at least 2 years. 
(3)Limitations based on managementAn institution shall not be considered to meet the definition of an institution of higher education in this section if— 
(A)the institution, or an affiliate of the institution that has the power, by contract or ownership interest, to direct or cause the direction of the management or policies of the institution, has filed for bankruptcy, except that this paragraph shall not apply to a nonprofit institution, the primary function of which is to provide health care educational services (or an affiliate of such an institution that has the power, by contract or ownership interest, to direct or cause the direction of the institution’s management or policies) that filed for bankruptcy under chapter 11 of title 11, United States Code, between July 1, 1998, and December 1, 1998; or 
(B)the institution, the institution’s owner, or the institution’s chief executive officer has been convicted of, or has pled nolo contendere or guilty to, a crime involving the acquisition, use, or expenditure of Federal funds, or has been judicially determined to have committed a crime involving the acquisition, use, or expenditure involving Federal funds. 
(4)Limitation on course of study or enrollmentAn institution shall not be considered to meet the definition of an institution of higher education in subsection (a) if such institution— 
(A)offers more than 50 percent of such institution's courses by correspondence (excluding courses offered by telecommunications as defined in 484(l)(4)), unless the institution is an institution that meets the definition in section 3(3)(C) of the Carl D. Perkins Vocational and Technical Education Act of 1998; 
(B)enrolls 50 percent or more of the institution's students in correspondence courses (excluding courses offered by telecommunications as defined in 484(l)(4)), unless the institution is an institution that meets the definition in section 3(3)(C) of the Carl D. Perkins Vocational and Technical Education Act of 1998, except that the Secretary, at the request of the institution, may waive the applicability of this subparagraph to the institution for good cause, as determined by the Secretary in the case of an institution of higher education that provides a 2- or 4-year program of instruction (or both) for which the institution awards an associate or baccalaureate degree, respectively; 
(C)has a student enrollment in which more than 25 percent of the students are incarcerated, except that the Secretary may waive the limitation contained in this subparagraph for an institution that provides a 2- or 4-year program of instruction (or both) for which the institution awards a bachelor's degree, or an associate's degree or a postsecondary certificate, respectively; or 
(D)has a student enrollment in which more than 50 percent of the students either do not meet the requirements of section 484(d)(3) or do not have a secondary school diploma or its recognized equivalent, and does not provide a 2- or 4-year program of instruction (or both) for which the institution awards an associate's degree or a bachelor's degree, respectively, except that the Secretary may waive the limitation contained in this subparagraph if an institution demonstrates to the satisfaction of the Secretary that the institution exceeds such limitation because the institution serves, through contracts with Federal, State, or local government agencies, significant numbers of students who do not meet the requirements of section 484(d)(3) or do not have a secondary school diploma or its recognized equivalent. 
(c)List of accrediting agenciesFor purposes of this section, the Secretary shall publish a list of nationally recognized accrediting agencies or associations that the Secretary determines, pursuant to subpart 2 of part H of title IV, to be reliable authority as to the quality of the education or training offered. 
(d)CertificationThe Secretary shall certify, for the purposes of participation in title IV, an institution’s qualification as an institution of higher education in accordance with the requirements of subpart 3 of part H of title IV. 
(e)Loss of eligibilityAn institution of higher education shall not be considered to meet the definition of an institution of higher education in this section for the purposes of participation in title IV if such institution is removed from eligibility for funds under title IV as a result of an action pursuant to part H of title IV. 
102.Institutions outside the United States 
(a)Institutions outside the United States 
(1)In GeneralAn institution outside the United States shall be considered to be an institution of higher education only for purposes of part B of title IV if the institution is comparable to an institution of higher education, as defined in section 101, is legally authorized by the education ministry (or comparable agency) of the country in which the school is located, and has been approved by the Secretary for purposes of that part. The Secretary shall establish criteria by regulation for that approval and that determination of comparability. An institution may not be so approved or determined to be comparable unless such institution is a public or nonprofit institution, except that, subject to paragraph (2)(B), a graduate medical school or veterinary school located outside the United States may be a for-profit institution. 
(2)Medical and veterinary school criteriaIn the case of a graduate medical or veterinary school outside the United States, such criteria shall include a requirement that a student attending such school outside the United States is ineligible for loans made, insured, or guaranteed under part B of title IV unless— 
(A)in the case of a graduate medical school located outside the United States— 
(i) 
(I)at least 60 percent of those enrolled in, and at least 60 percent of the graduates of, the graduate medical school outside the United States were not persons described in section 484(a)(5) in the year preceding the year for which a student is seeking a loan under part B of title IV; and 
(II)at least 60 percent of the individuals who were students or graduates of the graduate medical school outside the United States or Canada (both nationals of the United States and others) taking the examinations administered by the Educational Commission for Foreign Medical Graduates received a passing score in the year preceding the year for which a student is seeking a loan under part B of title IV; or 
(ii)the institution has a clinical training program that was approved by a State as of January 1, 1992; or 
(B)in the case of a veterinary school located outside the United States that is not a public or nonprofit institution, the institution’s students complete their clinical training at an approved veterinary school located in the United States. 
(b)Advisory panel 
(1)In generalFor the purpose of qualifying a foreign medical school as an institution of higher education only for purposes of part B of title IV, the Secretary shall publish qualifying criteria by regulation and establish an advisory panel of medical experts that shall— 
(A)evaluate the standards of accreditation applied to applicant foreign medical schools; and 
(B)determine the comparability of those standards to standards for accreditation applied to United States medical schools. 
(2)Failure to release informationThe failure of an institution outside the United States to provide, release, or authorize release to the Secretary of such information as may be required by subsection (a)(2) shall render such institution ineligible for the purpose of part B of title IV. 
(c)Special ruleIf, pursuant to this section, an institution located outside the United States loses eligibility to participate in the programs under part B of title IV, then a student enrolled at such institution may, notwithstanding such loss of eligibility, continue to be eligible to receive a loan under part B of title IV while attending such institution for the academic year succeeding the academic year in which such loss of eligibility occurred.. 
(b)Restrictions on funds for for-profit schoolsPart B of title I is amended by inserting after section 122 (20 U.S.C. 1011k) the following new section: 
 
123.Restrictions on funds for for-profit schools 
(a)In generalNotwithstanding any other provision of this Act authorizing the use of funds by an institution of higher education that receives funds under this Act, none of the funds made available under this Act to a for-profit institution of higher education may be used for— 
(1)construction, maintenance, renovation, repair, or improvement of classrooms, libraries, laboratories, or other facilities; 
(2)establishing, improving, or increasing an endowment fund; or 
(3)establishing or improving an institutional development office to strengthen or improve contributions from alumni and the private sector. 
(b)ExceptionSubsection (a) shall not apply to funds received by the institution from the grant, loan, or work assistance that is awarded under title IV to the students attending such institution.. 
(c)Conforming amendments 
(1)Section 114(a) (20 U.S.C. 1011c(a)) is amended by striking (as defined in section 102). 
(2)Section 428K(b) (20 U.S.C. 1078–11(b)) is amended by striking paragraph (5). 
(3)Section 435(a)(1) (20 U.S.C. 1085(a)(1)) is amended by striking section 102 and inserting section 101.  
(4)Subsection (d) of section 484 (20 U.S.C. 1091(d)) is amended by striking the designation and heading of such subsection and inserting the following: 
 
(d)Satisfaction of secondary education standards. 
(5)Section 486(b)(2) (20 U.S.C. 1093(b)(2)) is amended by striking 102(a)(3)(A), 102(a)(3)(B) and inserting 101(b)(4)(A), 101(b)(4)(B). 
(6)Section 487(c)(1)(A)(iii) (20 U.S.C. 1094(c)(1)(A)(iii)) is amended by striking section 102(a)(1)(C) and inserting section 102. 
(7)Section 487(d) (20 U.S.C. 1094(d)) is amended by striking section 102 and inserting section 101.  
(8)Subsections (j) and (k) of section 496 (20 U.S.C. 1099b(j), (k)) are each amended by striking section 102 and inserting section 101.  
(9)Section 498(g)(3) (20 U.S.C. 1099c(g)(3)) is amended by striking section 102(a)(1)(C) and inserting section 102. 
(10)Section 498(i) (20 U.S.C. 1099c(i)) is amended by striking section 102 and inserting section 101.  
(11)Section 498(j)(1) (20 U.S.C. 1099c) is amended by striking except that such branch shall not be required to meet the requirements of sections 102(b)(1)(E) and 102(c)(1)(C) prior to seeking such certification and inserting except that such branch shall not be required to be in existence for at least 2 years prior to seeking such certification.  
(12)Section 498B(b) (20 U.S.C. 1099c–2(b)) is amended by striking section 102(a)(1)(C) and inserting section 102. 
102.New borrower definitionParagraph (7) of section 103 (20 U.S.C. 1003) is amended to read as follows: 
 
(7)New borrowerThe term new borrower when used with respect to any date for any loan under any provision of— 
(A)part B or part D of title IV means an individual who on that date has no outstanding balance of principal or interest owing on any loan made, insured, or guaranteed under either of those parts; and 
(B)part E of title IV means an individual who on that date has no outstanding balance of principal or interest owing on any loan made under that part.. 
103.Student speech and association rightsSection 112 (20 U.S.C. 1011a) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)Protection of rightsIt is the sense of Congress that— 
(1)no student attending an institution of higher education on a full- or part-time basis should, on the basis of participation in protected speech or protected association, be excluded from participation in, be denied the benefits of, or be subjected to discrimination or official sanction under any education program, activity, or division of the institution directly or indirectly receiving financial assistance under this Act, whether or not such program, activity, or division is sponsored or officially sanctioned by the institution; and 
(2)an institution of higher education should ensure that a student attending such institution on a full- or part-time basis is— 
(A)evaluated solely on the basis of their reasoned answers and knowledge of the subjects and disciplines they study and without regard to their political, ideological, or religious beliefs;  
(B)assured that the selection of speakers and allocation of funds for speakers, programs, and other student activities will utilize methods that promote intellectual pluralism and include diverse viewpoints; 
(C)presented diverse approaches and dissenting sources and viewpoints within the instructional setting; and  
(D)not excluded from participation in, denied the benefits of, or subjected to discrimination or official sanction on the basis of their political or ideological beliefs under any education program, activity, or division of the institution directly or indirectly receiving financial assistance under this Act, whether or not such program, activity, or division is sponsored or officially sanctioned by the institution.; and 
(2)in subsection (b)(1), by inserting after higher education the following: , provided that the imposition of such sanction is done objectively, fairly, and without regard to the student’s political, ideological, or religious beliefs.  
104.Extension of National Advisory Committee on Institutional Quality and IntegritySection 114(g) (20 U.S.C. 1011c(g)) is amended by striking 2004 and inserting 2012. 
105.Alcohol and drug abuse preventionSection 120(e)(5) (20 U.S.C. 1011i(e)(5)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding fiscal years and inserting 5 succeeding fiscal years.  
106.Prior rights and obligationsSection 121(a) (20 U.S.C. 1011j(a)) is amended by striking 1999 and for each of the 4 each place it appears and inserting 2006 and for each of the 5. 
107.Consumer information and public accountability in higher educationSection 131 (20 U.S.C. 1015) is amended to read as follows: 
 
131.Consumer information and public accountability in higher education 
(a)Data collection 
(1)Data systemsThe Secretary shall continue to redesign the relevant parts of the postsecondary education data systems to include additional data as required by this section and to continue to improve the usefulness and timeliness of data collected by such systems. 
(2)Information from institutionsThe Commissioner of Education Statistics shall collect, for each academic year and in accordance with standard definitions developed by the Commissioner of Education Statistics (including definitions developed under section 131(a)(3)(A) as in effect on the day before the date of enactment of the College Access and Opportunity Act of 2005) from at least all institutions of higher education participating in programs under title IV, and such institutions shall provide, the following data: 
(A)The tuition and fees charged for a full-time undergraduate student. 
(B)The room and board charges for such a student. 
(C)The cost of attendance for a full-time undergraduate student, consistent with the provisions of section 472. 
(D)The average amount of financial assistance received by a full-time undergraduate student, including— 
(i)each type of assistance or benefits described in 428(a)(2)(C)(ii); 
(ii)fellowships; 
(iii)institutional and other assistance; and 
(iv)loans under parts B and D. 
(E)The number of students receiving financial assistance described in each clause of subparagraph (D). 
(F)The average net price for students receiving Federal, State, or institutional financial assistance. 
(G)The institutional instructional expenditure per full-time equivalent student. 
(b)Data disseminationThe Secretary shall make available the data collected pursuant to this section, including an institution’s college affordability index as calculated in accordance with subsection (c). Such data shall be made available in a manner that permits the review and comparison of data submissions of individual institutions of higher education. Such data shall be presented in a form that is easily accessible and understandable and allows parents and students to make informed decisions based on the prices for typical full-time undergraduate students and the institution’s rate of cost increase. 
(c)College Affordability index 
(1)In generalThe Secretary shall, on the basis of the data submitted under subsection (a), calculate a college affordability index for each institution of higher education submitting such data and shall make the index available in accordance with subsection (b) as soon as operationally possible on the Department’s college opportunity online Web site. 
(2)Calculation of indexThe college affordability index shall be equal to— 
(A)the percentage increase in the tuition and fees charged for a first-time, full-time, full-year undergraduate student between the first of the 3 most recent preceding academic years and the last of those 3 academic years; divided by 
(B)the percentage increase in the Consumer Price Index—All Urban Consumers (Current Series) from July of the first of those 3 academic years to July of the last of those 3 academic years. 
(d)Outcomes and actions 
(1)Response from institutionEffective on June 30, 2009, an institution that has a college affordability index that exceeds 2.0 for any 3-year interval ending on or after that date shall provide a report to the Secretary, in such a form, at such time, and containing such information as the Secretary may require. Such report shall include— 
(A)an explanation of the factors contributing to the increase in the institution’s costs and in the tuition and fees charged to students; 
(B)a management plan stating the specific steps the institution is and will be taking to reduce its college affordability index; 
(C)an action plan, including a schedule, by which the institution will reduce increases in or stabilize, such costs and tuition and fees; and 
(D)if determinations of tuition and fee increases are not within the exclusive control of the institution, a description of the agency or instrumentality of State government or other entity that participates in such determinations and the authority exercised by such agency, instrumentality, or entity. 
(2)Information to the publicUpon receipt of the institution’s report and management plan under paragraph (1), the Secretary shall make the institution’s report required under paragraph (1) available to the public in accordance with subsection (b). 
(3)Consequences for 2-year continuation of failureIf the Secretary determines that the institution has failed to comply with the management plan and action plan submitted by the institution under this subsection following the next 2 academic years that begin after the submission of such plans, and has failed to reduce the college affordability index below 2.0 for such 2 academic years, the Secretary— 
(A)shall make available to the public a detailed report provided by the institution on all costs and expenditures, and on all tuition and fees charged to students, for such 2 academic years; 
(B)shall place the institution on an affordability alert status and shall make the information regarding the institution’s failure available in accordance with subsection (b); 
(C)shall notify the institution’s accrediting agency of the institution’s failure; and 
(D)may require the institution to submit to a review and audit by the Inspector General of the Department of Education to determine the cause of the institution’s failure. 
(4)Information to State agenciesAny institution that reports under paragraph (1)(D) that an agency or instrumentality of State government or other entity participates in the determinations of tuition and fee increases shall, prior to submitting any information to the Secretary under this subsection, submit such information to, and request the comments and input of, such agency, instrumentality, or entity. With respect to any such institution, the Secretary shall provide a copy of any communication by the Secretary with that institution to such agency, instrumentality, or entity. 
(5)Exemptions 
(A)Relative price exemptionThe Secretary shall, for any 3-year interval for which college affordability indexes are computed under paragraph (1), determine and publish the dollar amount that, for each class of institution described in subparagraph (C) represents the maximum tuition and fees charged for a full-time undergraduate student in the least costly quartile of institutions within each such class during the last year of such 3-year interval. An institution that has a college affordability index computed under paragraph (1) that exceeds 2.0 for any such 3-year interval, but that, on average during such 3-year interval, charges less than such maximum tuition and fees shall not be subject to the actions required by subparagraph (B) or (C) of paragraph (1), or any action under paragraph (3), unless such institution, for a subsequent 3-year interval, charges more than such maximum tuition and fees. 
(B)Dollar increase exemptionAn institution that has a college affordability index computed under paragraph (1) that exceeds 2.0 for any 3-year interval, but that exceeds such 2.0 by a dollar amount that is less than $500, shall not be subject to the actions required by subparagraph (B) or (C) of paragraph (1), or any action under paragraph (3), unless such institution has a college affordability index for a subsequent 3-year interval that exceeds 2.0 by more than such dollar amount. 
(C)Classes of institutionsFor purposes of subparagraph (B), the classes of institutions shall be those sectors used by the Integrated Postsecondary Education Data System, based on whether the institution is public, nonprofit private, or for-profit private, and whether the institution has a 4-year, 2-year, or less than 2-year program of instruction.  
(e)FinesIn addition to actions authorized in section 487(c), the Secretary may impose a fine in an amount not to exceed $25,000 on an institution of higher education for failing to provide the information described in this section in a timely and accurate manner, or for failing to otherwise cooperate with the National Center for Education Statistics regarding efforts to obtain data on the cost and price of higher education under this section and pursuant to the program participation agreement entered into under section 487. 
(f)GAO study and report 
(1)GAO studyThe Comptroller General shall conduct a study of the policies and procedures implemented by institutions in increasing the affordability of postsecondary education. Such study shall include information with respect to— 
(A)a list of those institutions that— 
(i)have reduced their college affordability indexes; or 
(ii)are, as determined under subsection (d)(5)(A), within the least costly quartile of institutions within each class described in subsection (d)(5)(C); 
(B)policies implemented to stem the increase in tuition and fees and institutional costs; 
(C)the extent to which room and board costs and prices changed; 
(D)the extent to which other services were altered to affect tuition and fees; 
(E)the extent to which the institution’s policies affected student body demographics and time to completion; 
(F)what, if any, operational factors played a role in reducing tuition and fees; 
(G)the extent to which academic quality was affected, and how; 
(H)the extent to which policies and practices reducing costs and prices may be replicated from one institution to another; and 
(I)other information as necessary to determine best practices in increasing the affordability of postsecondary education. 
(2)Interim and final reportsThe Comptroller General shall submit an interim and a final report regarding the findings of the study required by paragraph (1) to the appropriate authorizing committees of Congress. The interim report shall be submitted not later than July 31, 2011, and the final report shall be submitted not later than July 31, 2013. 
(g)Student aid recipient survey 
(1)Survey requiredThe Secretary shall conduct a survey of student aid recipients under title IV on a regular cycle and State-by-State basis, but not less than once every 4 years—  
(A)to identify the population of students receiving Federal student aid; 
(B)to describe the income distribution and other socioeconomic characteristics of federally aided students; 
(C)to describe the combinations of aid from State, Federal, and private sources received by students from all income groups; 
(D)to describe the debt burden of educational loan recipients and their capacity to repay their education debts, and the impact of such debt burden on career choices; 
(E)to describe the role played by the price of postsecondary education in the determination by students of what institution to attend; and 
(F)to describe how the increased costs of textbooks and other instructional materials affects the costs of postsecondary education to students. 
(2)Survey designThe survey shall be representative of full-time and part-time, undergraduate, graduate, and professional and current and former students in all types of institutions, and designed and administered in consultation with the Congress and the postsecondary education community. 
(3)DisseminationThe Secretary shall disseminate the information resulting from the survey in both printed and electronic form. 
(h)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section.. 
108.Performance-based organizationSection 141 (20 U.S.C. 1018) is amended— 
(1)in subsection (a)(2)(B)— 
(A)by inserting unit after to reduce the; and 
(B)by inserting and, to the extent practicable, the total costs of administering those programs after those programs; 
(2)in subsection (c)— 
(A)in paragraph (1)(A), by striking Each year and inserting Each fiscal year; 
(B)in paragraph (1)(B), by inserting secondary markets, guaranty agencies, after lenders,; and 
(C)in paragraph (2)(B), by striking Chief Financial Officer Act of 1990 and and inserting Chief Financial Officers Act of 1990, and by inserting before the period at the end the following: , and other relevant statutes; and 
(3)in subsection (f)(3)(A), by striking paragraph (1)(A) and inserting paragraph (1). 
IITeacher Preparation 
201. Teacher quality enhancement grantsPart A of title II (20 U.S.C. 1021 et seq.) is amended to read as follows: 
 
ATeacher quality enhancement grants for States and partnerships 
201.Purposes; definitions 
(a)PurposesThe purposes of this part are to— 
(1)improve student academic achievement; 
(2)improve the quality of the current and future teaching force by improving the preparation of prospective teachers and enhancing professional development activities; 
(3)hold institutions of higher education accountable for preparing highly qualified teachers; and 
(4)recruit qualified individuals, including minorities and individuals from other occupations, into the teaching force. 
(b)DefinitionsIn this part: 
(1)Arts and sciencesThe term arts and sciences means— 
(A)when referring to an organizational unit of an institution of higher education, any academic unit that offers 1 or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and 
(B)when referring to a specific academic subject matter area, the disciplines or content areas in which academic majors are offered by the arts and science organizational unit. 
(2)Exemplary teacherThe term exemplary teacher has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)Highly qualifiedThe term highly qualified has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)High-need local educational agencyThe term high-need local educational agency means a local educational agency— 
(A) 
(i) 
(I)that serves not fewer than 10,000 children from families with incomes below the poverty line; or 
(II)for which not less than 25 percent of the children served by the agency are from families with incomes below the poverty line; 
(ii)that is among those serving the highest number or percentage of children from families with incomes below the poverty line in the State, but this clause applies only in a State that has no local educational agency meeting the requirements of clause (i); or 
(iii)with a total of less than 600 students in average daily attendance at the schools that are served by the agency and all of whose schools are designated with a school locale code of 7, as determined by the Secretary; and 
(B) 
(i)for which there is a high percentage of teachers not teaching in the academic subjects or grade levels that the teachers were trained to teach; or 
(ii)for which there is a high percentage of teachers with emergency, provisional, or temporary certification or licensing. 
(5)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(6)Professional developmentThe term professional development has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(7)Scientifically based reading researchThe term scientifically based reading research has the meaning given such term in section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368). 
(8)Scientifically based researchThe term scientifically based research has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(9)Teaching skillsThe term teaching skills means skills that— 
(A)are based on scientifically based research; 
(B)enable teachers to effectively convey and explain subject matter content; 
(C)lead to increased student academic achievement; and 
(D)use strategies that— 
(i)are specific to subject matter; 
(ii)include ongoing assessment of student learning; 
(iii)focus on identification and tailoring of academic instruction to students’s specific learning needs; and 
(iv)focus on classroom management. 
202.State grants 
(a)In generalFrom amounts made available under section 210(1) for a fiscal year, the Secretary is authorized to award grants under this section, on a competitive basis, to eligible States to enable the eligible States to carry out the activities described in subsection (d). 
(b)Eligible State 
(1)DefinitionIn this part, the term eligible State means— 
(A)the Governor of a State; or 
(B)in the case of a State for which the constitution or law of such State designates another individual, entity, or agency in the State to be responsible for teacher certification and preparation activity, such individual, entity, or agency. 
(2)ConsultationThe Governor or the individual, entity, or agency designated under paragraph (1)(B) shall consult with the Governor, State board of education, State educational agency, or State agency for higher education, as appropriate, with respect to the activities assisted under this section. 
(3)ConstructionNothing in this subsection shall be construed to negate or supersede the legal authority under State law of any State agency, State entity, or State public official over programs that are under the jurisdiction of the agency, entity, or official. 
(c)ApplicationTo be eligible to receive a grant under this section, an eligible State shall submit an application to the Secretary that— 
(1)meets the requirement of this section; 
(2)demonstrates that the State is in full compliance with sections 207 and 208; 
(3)includes a description of how the eligible State intends to use funds provided under this section; 
(4)includes measurable objectives for the use of the funds provided under the grant; 
(5)demonstrates the State has submitted and is actively implementing a plan that meets the requirements of sections 1111(h)(1)(C)(viii) and 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(viii) and 6319); and 
(6)contains such other information and assurances as the Secretary may require. 
(d)Uses of fundsAn eligible State that receives a grant under this section shall use the grant funds to reform teacher preparation requirements, to coordinate with State activities under section 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)), and to ensure that current and future teachers are highly qualified, by carrying out one or more of the following activities: 
(1)ReformsEnsuring that all teacher preparation programs in the State are preparing teachers who are highly qualified, are able to understand scientifically based research and its applicability, and are able to use advanced technology effectively in the classroom, including use for instructional techniques to improve student academic achievement, by assisting such programs— 
(A)to retrain faculty; and 
(B)to design (or redesign) teacher preparation programs so they— 
(i)are based on rigorous academic content, scientifically based research (including scientifically based reading research), and challenging State student academic content standards; and 
(ii)promote strong teaching skills. 
(2)Certification or licensure requirementsReforming teacher certification (including recertification) or licensing requirements to ensure that— 
(A)teachers have the subject matter knowledge and teaching skills in the academic subjects that the teachers teach that are necessary to help students meet challenging State student academic achievement standards; and 
(B)such requirements are aligned with challenging State academic content standards. 
(3)Alternatives to traditional teacher preparation and State certificationProviding prospective teachers with alternative routes to State certification and traditional preparation to become highly qualified teachers through— 
(A)innovative approaches that reduce unnecessary barriers to State certification while producing highly qualified teachers; 
(B)programs that provide support to teachers during their initial years in the profession; and 
(C)alternative routes to State certification of teachers for qualified individuals, including mid-career professionals from other occupations, former military personnel, and recent college graduates with records of academic distinction. 
(4)Innovative programsPlanning and implementing innovative programs to enhance the ability of institutions of higher education to prepare highly qualified teachers, such as charter colleges of education or university and local educational agency partnership schools, that— 
(A)permit flexibility in meeting State requirements as long as graduates, during their initial years in the profession, increase student academic achievement; 
(B)provide long-term data gathered from teachers’ performance over multiple years in the classroom on the ability to increase student academic achievement; 
(C)ensure high-quality preparation of teachers from underrepresented groups; and 
(D)create performance measures that can be used to document the effectiveness of innovative methods for preparing highly qualified teachers. 
(5)Merit payDeveloping, or assisting local educational agencies in developing— 
(A)merit-based performance systems that reward teachers who increase student academic achievement; and 
(B)strategies that provide differential and bonus pay in high-need local educational agencies to retain— 
(i)principals; 
(ii)highly qualified teachers who teach in high-need academic subjects, such as reading, mathematics, and science; 
(iii)highly qualified teachers who teach in schools identified for school improvement under section 1116(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)); 
(iv)special education teachers; 
(v)teachers specializing in teaching limited English proficient children; and 
(vi)highly qualified teachers in urban and rural schools or districts. 
(6)Teacher advancementDeveloping, or assisting local educational agencies in developing, teacher advancement and retention initiatives that promote professional growth and emphasize multiple career paths (such as paths to becoming a highly qualified mentor teacher or exemplary teacher) and pay differentiation. 
(7)Teacher removalDeveloping and implementing effective mechanisms to ensure that local educational agencies and schools are able to remove expeditiously incompetent or unqualified teachers consistent with procedures to ensure due process for the teachers. 
(8)Technical assistanceProviding technical assistance to low-performing teacher preparation programs within institutions of higher education identified under section 208(a). 
(9)Teacher effectivenessDeveloping— 
(A)systems to measure the effectiveness of teacher preparation programs and professional development programs; and 
(B)strategies to document gains in student academic achievement or increases in teacher mastery of the academic subjects the teachers teach as a result of such programs. 
(10)Teacher recruitment and retentionUndertaking activities that— 
(A)develop and implement effective mechanisms to ensure that local educational agencies and schools are able effectively to recruit and retain highly qualified teachers; or 
(B)are described in section 204(d). 
(11)Preschool teachersDeveloping strategies— 
(A)to improve the qualifications of preschool teachers, which may include State certification for such teachers; and 
(B)to improve and expand preschool teacher preparation programs. 
(e)Evaluation 
(1)Evaluation systemAn eligible State that receives a grant under this section shall develop and utilize a system to evaluate annually the effectiveness of teacher preparation programs and professional development activities within the State in producing gains in— 
(A)the teacher’s annual contribution to improving student academic achievement, as measured by State academic assessments required under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)); and 
(B)teacher mastery of the academic subjects they teach, as measured by pre- and post-participation tests of teacher knowledge, as appropriate. 
(2)Use of evaluation systemSuch evaluation system shall be used by the State to evaluate— 
(A)activities carried out using funds provided under this section; and 
(B)the quality of its teacher education programs. 
(3)Public reportingThe State shall make the information described in paragraph (1) widely available through public means, such as posting on the Internet, distribution to the media, and distribution through public agencies. 
203.Partnership grants 
(a)GrantsFrom amounts made available under section 210(2) for a fiscal year, the Secretary is authorized to award grants under this section, on a competitive basis, to eligible partnerships to enable the eligible partnerships to carry out the activities described in subsections (d) and (e). 
(b)Definitions 
(1)Eligible partnershipsIn this part, the term eligible partnership means an entity that— 
(A)shall include— 
(i)a partner institution; 
(ii)a school of arts and sciences; 
(iii)a high-need local educational agency; and 
(iv)a public or private educational organization; and 
(B)may include a Governor, State educational agency, the State board of education, the State agency for higher education, an institution of higher education not described in subparagraph (A), a public charter school, a public or private elementary school or secondary school, a public or private educational organization, a business, a science-, mathematics-, or technology-oriented entity, a faith-based or community organization, a prekindergarten program, a teacher organization, an education service agency, a consortia of local educational agencies, or a nonprofit telecommunications entity. 
(2)Partner institutionIn this section, the term partner institution means an institution of higher education, the teacher training program of which demonstrates that— 
(A)graduates from the teacher training program exhibit strong performance on State-determined qualifying assessments for new teachers through— 
(i)demonstrating that the graduates of the program who intend to enter the field of teaching have passed all of the applicable State qualification assessments for new teachers, which shall include an assessment of each prospective teacher’s subject matter knowledge in the content area or areas in which the teacher intends to teach; or 
(ii)being ranked among the highest-performing teacher preparation programs in the State as determined by the State— 
(I)using criteria consistent with the requirements for the State report card under section 207(a); and 
(II)using the State report card on teacher preparation required under section 207(a); or 
(B)the teacher training program requires all the students of the program to participate in intensive clinical experience, to meet high academic standards, and— 
(i)in the case of secondary school candidates, to successfully complete an academic major in the subject area in which the candidate intends to teach or to demonstrate competence through a high level of performance in relevant content areas; and 
(ii)in the case of elementary school candidates, to successfully complete an academic major in the arts and sciences or to demonstrate competence through a high level of performance in core academic subject areas. 
(c)ApplicationEach eligible partnership desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each such application shall— 
(1)contain a needs assessment of all the partners with respect to teaching and learning and a description of how the partnership will coordinate with other teacher training or professional development programs, and how the activities of the partnership will be consistent with State, local, and other education reform activities that promote student academic achievement; 
(2)contain a resource assessment that describes the resources available to the partnership, the intended use of the grant funds, including a description of how the grant funds will be used in accordance with subsection (f), and the commitment of the resources of the partnership to the activities assisted under this part, including financial support, faculty participation, time commitments, and continuation of the activities when the grant ends; 
(3)contain a description of— 
(A)how the partnership will meet the purposes of this part; 
(B)how the partnership will carry out the activities required under subsection (d) and any permissible activities under subsection (e); 
(C)the partnership’s evaluation plan pursuant to section 206(b); 
(D)how faculty of the teacher preparation program at the partner institution will serve, over the term of the grant, with highly qualified teachers in the classrooms of the high-need local educational agency included in the partnership; 
(E)how the partnership will ensure that teachers, principals, and superintendents in private elementary and secondary schools located in the geographic areas served by an eligible partnership under this section will participate equitably in accordance with section 9501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881); 
(F)how the partnership will design and implement a clinical program component that includes close supervision of student teachers by faculty of the teacher preparation program at the partner institution and mentor teachers; 
(G)how the partnership will design and implement an induction program to support all new teachers through the first 3 years of teaching that includes mentors who are trained and compensated by the partnership for their work with new teachers; and 
(H)how the partnership will collect, analyze, and use data on the retention of all teachers in schools located in the geographic areas served by the partnership to evaluate the effectiveness of its teacher support system; and 
(4)contain a certification from the high-need local educational agency included in the partnership that it has reviewed the application and determined that the grant proposed will comply with subsection (f). 
(d)Required uses of fundsAn eligible partnership that receives a grant under this section shall use the grant funds to reform teacher preparation requirements, to coordinate with State activities under section 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)), and to ensure that current and future teachers are highly qualified, by carrying out one or more of the following activities: 
(1)ReformsImplementing reforms within teacher preparation programs to ensure that such programs are preparing teachers who are highly qualified, are able to understand scientifically based research and its applicability, and are able to use advanced technology effectively in the classroom, including use for instructional techniques to improve student academic achievement, by— 
(A)retraining faculty; and 
(B)designing (or redesigning) teacher preparation programs so they— 
(i)are based on rigorous academic content, scientifically based research (including scientifically based reading research), and challenging State student academic content standards; and 
(ii)promote strong teaching skills. 
(2)Clinical experience and interactionProviding sustained and high-quality preservice and in-service clinical experience, including the mentoring of prospective teachers by exemplary teachers, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, and other administrators at elementary schools or secondary schools, and providing support for teachers, including preparation time and release time, for such interaction. 
(3)Professional developmentCreating opportunities for enhanced and ongoing professional development that improves the academic content knowledge of teachers in the subject areas in which the teachers are certified to teach or in which the teachers are working toward certification to teach, and that promotes strong teaching skills. 
(4)Teacher preparationDeveloping, or assisting local educational agencies in developing, professional development activities that— 
(A)provide training in how to teach and address the needs of students with different learning styles, particularly students with disabilities, limited English proficient students, and students with special learning needs; and 
(B)provide training in methods of— 
(i)improving student behavior in the classroom; and 
(ii)identifying early and appropriate interventions to help students described in subparagraph (A) learn. 
(e)Allowable uses of fundsAn eligible partnership that receives a grant under this section may use such funds to carry out the following activities: 
(1)Alternatives to traditional teacher preparation and State certificationProviding prospective teachers with alternative routes to State certification and traditional preparation to become highly qualified teachers through— 
(A)innovative approaches that reduce unnecessary barriers to teacher preparation while producing highly qualified teachers; 
(B)programs that provide support during a teacher’s initial years in the profession; and 
(C)alternative routes to State certification of teachers for qualified individuals, including mid-career professionals from other occupations, former military personnel, and recent college graduates with records of academic distinction. 
(2)Dissemination and coordinationBroadly disseminating information on effective practices used by the partnership, and coordinating with the activities of the Governor, State board of education, State higher education agency, and State educational agency, as appropriate. 
(3)Managerial and leadership skillsDeveloping and implementing professional development programs for principals and superintendents that enable them to be effective school leaders and prepare all students to meet challenging State academic content and student academic achievement standards. 
(4)Teacher recruitmentActivities— 
(A)to encourage students to become highly qualified teachers, such as extracurricular enrichment activities; and 
(B)activities described in section 204(d). 
(5)Clinical experience in science, mathematics, and technologyCreating opportunities for clinical experience and training, by participation in the business, research, and work environments with professionals, in areas relating to science, mathematics, and technology for teachers and prospective teachers, including opportunities for use of laboratory equipment, in order for the teacher to return to the classroom for at least 2 years and provide instruction that will raise student academic achievement. 
(6)Coordination with community collegesCoordinating with community colleges to implement teacher preparation programs, including through distance learning, for the purposes of allowing prospective teachers— 
(A)to attain a bachelor’s degree and State certification or licensure; and 
(B)to become highly qualified teachers. 
(7)Teacher mentoringEstablishing or implementing a teacher mentoring program that— 
(A)includes minimum qualifications for mentors; 
(B)provides training and stipends for mentors; 
(C)provides mentoring programs for teachers in their first 3 years of teaching; 
(D)provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching methods in classroom settings during the school day; 
(E)establishes an evaluation and accountability plan for activities conducted under this paragraph that includes rigorous objectives to measure the impact of such activities; and 
(F)provides for a report to the Secretary on an annual basis regarding the partnership’s progress in meeting the objectives described in subparagraph (E). 
(8)Computer software for multilingual educationTraining teachers to use computer software for multilingual education to address the needs of limited English proficient students. 
(f)Special ruleAt least 50 percent of the funds made available to an eligible partnership under this section shall be used directly to benefit the high-need local educational agency included in the partnership. Any entity described in subsection (b)(1)(A) may be the fiscal agent under this section. 
(g)ConstructionNothing in this section shall be construed to prohibit an eligible partnership from using grant funds to coordinate with the activities of more than one Governor, State board of education, State educational agency, local educational agency, or State agency for higher education. 
(h)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out the purposes of this section. 
204.Teacher recruitment grants 
(a)Program authorizedFrom amounts made available under section 210(3) for a fiscal year, the Secretary is authorized to award grants, on a competitive basis, to eligible applicants to enable the eligible applicants to carry out activities described in subsection (d). 
(b)Eligible applicant definedIn this part, the term eligible applicant means— 
(1)an eligible State described in section 202(b); or 
(2)an eligible partnership described in section 203(b). 
(c)ApplicationAny eligible applicant desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require, including— 
(1)a description of the assessment that the eligible applicant, and the other entities with whom the eligible applicant will carry out the grant activities, have undertaken to determine the most critical needs of the participating high-need local educational agencies; 
(2)a description of the activities the eligible applicant will carry out with the grant, including the extent to which the applicant will use funds to recruit minority students to become highly qualified teachers; and 
(3)a description of the eligible applicant’s plan for continuing the activities carried out with the grant, once Federal funding ceases. 
(d)Uses of fundsEach eligible applicant receiving a grant under this section shall use the grant funds— 
(1) 
(A)to award scholarships to help students, such as individuals who have been accepted for their first year, or who are enrolled in their first or second year, of a program of undergraduate education at an institution of higher education, pay the costs of tuition, room, board, and other expenses of completing a teacher preparation program; 
(B)to provide support services, if needed to enable scholarship recipients— 
(i)to complete postsecondary education programs; or 
(ii)to transition from a career outside of the field of education into a teaching career; and 
(C)for followup services provided to former scholarship recipients during the recipients first 3 years of teaching; or 
(2)to develop and implement effective mechanisms to ensure that high-need local educational agencies and schools are able effectively to recruit highly qualified teachers. 
(e)Additional discretionary uses of fundsIn addition to the uses described in subsection (d), each eligible applicant receiving a grant under this section may use the grant funds— 
(1)to develop and implement effective mechanisms to recruit into the teaching profession employees from— 
(A)high-demand industries, including technology industries; and 
(B)the fields of science, mathematics, and engineering; and 
(2)to conduct outreach and coordinate with inner city and rural secondary schools to encourage students to pursue teaching as a career. 
(f)Service requirements 
(1)In generalThe Secretary shall establish such requirements as the Secretary determines necessary to ensure that recipients of scholarships under this section who complete teacher education programs— 
(A)subsequently teach in a high-need local educational agency for a period of time equivalent to— 
(i)one year; increased by 
(ii)the period for which the recipient received scholarship assistance; or 
(B)repay the amount of the scholarship. 
(2)Use of repaymentsThe Secretary shall use any such repayments to carry out additional activities under this section. 
(g)PriorityThe Secretary shall give priority under this section to eligible applicants who provide an assurance that they will recruit a high percentage of minority students to become highly qualified teachers. 
205.Administrative provisions 
(a)Duration; One-Time awards; payments 
(1)Duration 
(A)Eligible States and eligible applicantsGrants awarded to eligible States and eligible applicants under this part shall be awarded for a period not to exceed 3 years. 
(B)Eligible partnershipsGrants awarded to eligible partnerships under this part shall be awarded for a period of 5 years. 
(2)One-Time awardAn eligible partnership may receive a grant under each of sections 203 and 204, as amended by the College Access and Opportunity Act of 2005, only once. 
(3)PaymentsThe Secretary shall make annual payments of grant funds awarded under this part. 
(b)Peer review 
(1)PanelThe Secretary shall provide the applications submitted under this part to a peer review panel for evaluation. With respect to each application, the peer review panel shall initially recommend the application for funding or for disapproval. 
(2)PriorityIn recommending applications to the Secretary for funding under this part, the panel shall— 
(A)with respect to grants under section 202, give priority to eligible States that— 
(i)have initiatives to reform State teacher certification requirements that are based on rigorous academic content, scientifically based research, including scientifically based reading research, and challenging State student academic content standards; 
(ii)have innovative reforms to hold institutions of higher education with teacher preparation programs accountable for preparing teachers who are highly qualified and have strong teaching skills; or 
(iii)have innovative efforts aimed at reducing the shortage of highly qualified teachers in high poverty urban and rural areas; and 
(B)with respect to grants under section 203— 
(i)give priority to applications from broad-based eligible partnerships that involve businesses and community organizations; and 
(ii)take into consideration— 
(I)providing an equitable geographic distribution of the grants throughout the United States; and 
(II)the potential of the proposed activities for creating improvement and positive change. 
(3)Secretarial selectionThe Secretary shall determine, based on the peer review process, which application shall receive funding and the amounts of the grants. In determining grant amounts, the Secretary shall take into account the total amount of funds available for all grants under this part and the types of activities proposed to be carried out. 
(c)Matching requirements 
(1)State grantsEach eligible State receiving a grant under section 202 or 204 shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant (in cash or in kind) to carry out the activities supported by the grant. 
(2)Partnership grantsEach eligible partnership receiving a grant under section 203 or 204 shall provide, from non-Federal sources (in cash or in kind), an amount equal to 25 percent of the grant for the first year of the grant, 35 percent of the grant for the second year of the grant, and 50 percent of the grant for each succeeding year of the grant. 
(d)Limitation on administrative expensesAn eligible State or eligible partnership that receives a grant under this part may not use more than 2 percent of the grant funds for purposes of administering the grant. 
206.Accountability and evaluation 
(a)State grant accountability reportAn eligible State that receives a grant under section 202 shall submit an annual accountability report to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives. Such report shall include a description of the degree to which the eligible State, in using funds provided under such section, has made substantial progress in meeting the following goals: 
(1)Percentage of highly qualified teachersIncreasing the percentage of highly qualified teachers in the State as required by section 1119 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319). 
(2)Student academic achievementIncreasing student academic achievement for all students as defined by the eligible State. 
(3)Raising standardsRaising the State academic standards required to enter the teaching profession as a highly qualified teacher. 
(4)Initial certification or licensureIncreasing success in the pass rate for initial State teacher certification or licensure, or increasing the numbers of qualified individuals being certified or licensed as teachers through alternative programs. 
(5)Decreasing teacher shortagesDecreasing shortages of highly qualified teachers in poor urban and rural areas. 
(6)Increasing opportunities for professional developmentIncreasing opportunities for enhanced and ongoing professional development that— 
(A)improves the academic content knowledge of teachers in the subject areas in which the teachers are certified or licensed to teach or in which the teachers are working toward certification or licensure to teach; and 
(B)promotes strong teaching skills. 
(7)Technology integrationIncreasing the number of teachers prepared effectively to integrate technology into curricula and instruction and who use technology to collect, manage, and analyze data to improve teaching, learning, and decisionmaking for the purpose of increasing student academic achievement. 
(b)Eligible partnership evaluationEach eligible partnership applying for a grant under section 203 shall establish, and include in the application submitted under section 203(c), an evaluation plan that includes strong performance objectives. The plan shall include objectives and measures for— 
(1)increased student achievement for all students, as measured by the partnership; 
(2)increased teacher retention in the first 3 years of a teacher’s career; 
(3)increased success in the pass rate for initial State certification or licensure of teachers; 
(4)increased percentage of highly qualified teachers; and 
(5)increasing the number of teachers trained effectively to integrate technology into curricula and instruction and who use technology to collect, manage, and analyze data to improve teaching, learning, and decisionmaking for the purpose of improving student academic achievement. 
(c)Revocation of grant 
(1)ReportEach eligible State or eligible partnership receiving a grant under section 202 or 203 shall report annually on the progress of the eligible State or eligible partnership toward meeting the purposes of this part and the goals, objectives, and measures described in subsections (a) and (b). 
(2)Revocation 
(A)Eligible States and eligible applicantsIf the Secretary determines that an eligible State or eligible applicant is not making substantial progress in meeting the purposes, goals, objectives, and measures, as appropriate, by the end of the second year of a grant under this part, then the grant payment shall not be made for the third year of the grant. 
(B)Eligible partnershipsIf the Secretary determines that an eligible partnership is not making substantial progress in meeting the purposes, goals, objectives, and measures, as appropriate, by the end of the third year of a grant under this part, then the grant payments shall not be made for any succeeding year of the grant. 
(d)Evaluation and disseminationThe Secretary shall evaluate the activities funded under this part and report annually the Secretary’s findings regarding the activities to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives. The Secretary shall broadly disseminate successful practices developed by eligible States and eligible partnerships under this part, and shall broadly disseminate information regarding such practices that were found to be ineffective. 
207.Accountability for programs that prepare teachers 
(a)State report card on the quality of teacher preparationEach State that receives funds under this Act shall provide to the Secretary annually, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, a State report card on the quality of teacher preparation in the State, both for traditional certification or licensure programs and for alternative certification or licensure programs, which shall include at least the following: 
(1)A description of the teacher certification and licensure assessments, and any other certification and licensure requirements, used by the State. 
(2)The standards and criteria that prospective teachers must meet in order to attain initial teacher certification or licensure and to be certified or licensed to teach particular subjects or in particular grades within the State. 
(3)A description of the extent to which the assessments and requirements described in paragraph (1) are aligned with the State’s standards and assessments for students. 
(4)The percentage of students who have completed at least 50 percent of the requirements for a teacher preparation program at an institution of higher education or alternative certification program and who have taken and passed each of the assessments used by the State for teacher certification and licensure, and the passing score on each assessment that determines whether a candidate has passed that assessment. 
(5)For students who have completed at least 50 percent of the requirements for a teacher preparation program at an institution of higher education or alternative certification program, and who have taken and passed each of the assessments used by the State for teacher certification and licensure, each such institution’s and each such program’s average raw score, ranked by teacher preparation program, which shall be made available widely and publicly. 
(6)A description of each State’s alternative routes to teacher certification, if any, and the number and percentage of teachers certified through each alternative certification route who pass State teacher certification or licensure assessments. 
(7)For each State, a description of proposed criteria for assessing the performance of teacher preparation programs in the State, including indicators of teacher candidate skills and academic content knowledge and evidence of gains in student academic achievement. 
(8)For each teacher preparation program in the State, the number of students in the program, the average number of hours of supervised practice teaching required for those in the program, and the number of full-time equivalent faculty and students in supervised practice teaching. 
(b)Report of the Secretary on the quality of teacher preparation 
(1)Report cardThe Secretary shall provide to Congress, and publish and make widely available, a report card on teacher qualifications and preparation in the United States, including all the information reported in paragraphs (1) through (8) of subsection (a). Such report shall identify States for which eligible States and eligible partnerships received a grant under this part. Such report shall be so provided, published and made available annually. 
(2)Report to CongressThe Secretary shall report to Congress— 
(A)a comparison of States’ efforts to improve teaching quality; and 
(B)regarding the national mean and median scores on any standardized test that is used in more than 1 State for teacher certification or licensure. 
(3)Special ruleIn the case of programs with fewer than 10 students who have completed at least 50 percent of the requirements for a teacher preparation program taking any single initial teacher certification or licensure assessment during an academic year, the Secretary shall collect and publish information with respect to an average pass rate on State certification or licensure assessments taken over a 3-year period. 
(c)CoordinationThe Secretary, to the extent practicable, shall coordinate the information collected and published under this part among States for individuals who took State teacher certification or licensure assessments in a State other than the State in which the individual received the individual’s most recent degree. 
(d)Institution and program report cards on quality of teacher preparation 
(1)Report cardEach institution of higher education or alternative certification program that conducts a teacher preparation program that enrolls students receiving Federal assistance under this Act shall report annually to the State and the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, both for traditional certification or licensure programs and for alternative certification or licensure programs, the following information: 
(A)Pass rate 
(i)For the most recent year for which the information is available, the pass rate of each student who has completed at least 50 percent of the requirements for the teacher preparation program on the teacher certification or licensure assessments of the State in which the institution is located, but only for those students who took those assessments within 3 years of receiving a degree from the institution or completing the program. 
(ii)A comparison of the institution or program’s pass rate for students who have completed at least 50 percent of the requirements for the teacher preparation program with the average pass rate for institutions and programs in the State. 
(iii)A comparison of the institution or program’s average raw score for students who have completed at least 50 percent of the requirements for the teacher preparation program with the average raw scores for institutions and programs in the State. 
(iv)In the case of programs with fewer than 10 students who have completed at least 50 percent of the requirements for a teacher preparation program taking any single initial teacher certification or licensure assessment during an academic year, the institution shall collect and publish information with respect to an average pass rate on State certification or licensure assessments taken over a 3-year period. 
(B)Program informationThe number of students in the program, the average number of hours of supervised practice teaching required for those in the program, and the number of full-time equivalent faculty and students in supervised practice teaching. 
(C)StatementIn States that require approval or accreditation of teacher education programs, a statement of whether the institution’s program is so approved or accredited, and by whom. 
(D)Designation as low-performingWhether the program has been designated as low-performing by the State under section 208(a). 
(2)RequirementThe information described in paragraph (1) shall be reported through publications such as school catalogs and promotional materials sent to potential applicants, secondary school guidance counselors, and prospective employers of the institution’s program graduates, including materials sent by electronic means. 
(3)FinesIn addition to the actions authorized in section 487(c), the Secretary may impose a fine not to exceed $25,000 on an institution of higher education for failure to provide the information described in this subsection in a timely or accurate manner. 
(e)Data qualityEither— 
(1)the Governor of the State; or 
(2)in the case of a State for which the constitution or law of such State designates another individual, entity, or agency in the State to be responsible for teacher certification and preparation activity, such individual, entity, or agency;shall attest annually, in writing, as to the reliability, validity, integrity, and accuracy of the data submitted pursuant to this section. 
208.State functions 
(a)State assessmentIn order to receive funds under this Act, a State shall have in place a procedure to identify and assist, through the provision of technical assistance, low-performing programs of teacher preparation within institutions of higher education. Such State shall provide the Secretary an annual list of such low-performing institutions that includes an identification of those institutions at risk of being placed on such list. Such levels of performance shall be determined solely by the State and may include criteria based upon information collected pursuant to this part. Such assessment shall be described in the report under section 207(a). 
(b)Termination of eligibilityAny institution of higher education that offers a program of teacher preparation in which the State has withdrawn the State’s approval or terminated the State’s financial support due to the low performance of the institution’s teacher preparation program based upon the State assessment described in subsection (a)— 
(1)shall be ineligible for any funding for professional development activities awarded by the Department of Education; and 
(2)shall not be permitted to accept or enroll any student who receives aid under title IV of this Act in the institution’s teacher preparation program. 
209.General provisions 
(a)MethodsIn complying with sections 207 and 208, the Secretary shall ensure that States and institutions of higher education use fair and equitable methods in reporting and that the reporting methods do not allow identification of individuals. 
(b)Special ruleFor each State in which there are no State certification or licensure assessments, or for States that do not set minimum performance levels on those assessments— 
(1)the Secretary shall, to the extent practicable, collect data comparable to the data required under this part from States, local educational agencies, institutions of higher education, or other entities that administer such assessments to teachers or prospective teachers; and 
(2)notwithstanding any other provision of this part, the Secretary shall use such data to carry out requirements of this part related to assessments or pass rates. 
(c)Limitations 
(1)Federal control prohibitedNothing in this part shall be construed to permit, allow, encourage, or authorize any Federal control over any aspect of any private, religious, or home school, whether or not a home school is treated as a private school or home school under State law. This section shall not be construed to prohibit private, religious, or home schools from participation in programs or services under this part. 
(2)No change in State control encouraged or requiredNothing in this part shall be construed to encourage or require any change in a State’s treatment of any private, religious, or home school, whether or not a home school is treated as a private school or home school under State law. 
(3)National system of teacher certification prohibitedNothing in this part shall be construed to permit, allow, encourage, or authorize the Secretary to establish or support any national system of teacher certification. 
210.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $300,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years, of which— 
(1)45 percent shall be available for each fiscal year to award grants under section 202; 
(2)45 percent shall be available for each fiscal year to award grants under section 203; and 
(3)10 percent shall be available for each fiscal year to award grants under section 204.. 
202.Preparing tomorrow’s teachers to use technology 
(a)EligibilitySection 222(a)(3)(D) of the Higher Education Act of 1965 (20 U.S.C. 1042(a)(3)(D)) is amended by inserting nonprofit telecommunications entity, after community-based organization,. 
(b)Permissible uses of fundsSection 223(b)(1)(E) of the Higher Education Act of 1965 (20 U.S.C. 1043(b)(1)(E)) is amended to read as follows: 
 
(E)To use technology to collect, manage, and analyze data to improve teaching, learning, and decisionmaking for the purpose of increasing student academic achievement.. 
(c)Authorization of appropriationsSection 224 of the Higher Education Act of 1965 (20 U.S.C. 1044) is amended by striking each of fiscal years 2002 and 2003. and inserting fiscal year 2006 and each of the 5 succeeding fiscal years.. 
203.Centers of excellenceTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the following: 
 
CCenters of excellence 
231.Purposes; definitions 
(a)PurposesThe purposes of this part are— 
(1)to help recruit and prepare teachers, including minority teachers, to meet the national demand for a highly qualified teacher in every classroom; and 
(2)to increase opportunities for Americans of all educational, ethnic, class, and geographic backgrounds to become highly qualified teachers. 
(b)DefinitionsAs used in this part: 
(1)Eligible institutionThe term eligible institution means— 
(A)an institution of higher education that has a teacher preparation program that meets the requirements of section 203(b)(2) and that is— 
(i)a part B institution (as defined in section 322); 
(ii)a Hispanic-serving institution (as defined in section 502); 
(iii)a Tribal College or University (as defined in section 316); 
(iv)an Alaska Native-serving institution (as defined in section 317(b)); or 
(v)a Native Hawaiian-serving institution (as defined in section 317(b)); 
(B)a consortium of institutions described in subparagraph (A); or 
(C)an institution described in subparagraph (A), or a consortium described in subparagraph (B), in partnership with any other institution of higher education, but only if the center of excellence established under section 232 is located at an institution described in subparagraph (A). 
(2)Highly qualifiedThe term highly qualified has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)Scientifically based reading researchThe term scientifically based reading research has the meaning given such term in section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368). 
(4)Scientifically based researchThe term scientifically based research has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
232.Centers of excellence 
(a)Program authorizedFrom the amounts appropriated to carry out this part, the Secretary is authorized to award competitive grants to eligible institutions to establish centers of excellence. 
(b)Use of fundsGrants provided by the Secretary under this part shall be used to ensure that current and future teachers are highly qualified, by carrying out one or more of the following activities: 
(1)Implementing reforms within teacher preparation programs to ensure that such programs are preparing teachers who are highly qualified, are able to understand scientifically based research, and are able to use advanced technology effectively in the classroom, including use for instructional techniques to improve student academic achievement, by— 
(A)retraining faculty; and 
(B)designing (or redesigning) teacher preparation programs that— 
(i)prepare teachers to close student achievement gaps, are based on rigorous academic content, scientifically based research (including scientifically based reading research), and challenging State student academic content standards; and 
(ii)promote strong teaching skills. 
(2)Providing sustained and high-quality preservice clinical experience, including the mentoring of prospective teachers by exemplary teachers, substantially increasing interaction between faculty at institutions of higher education and new and experienced teachers, principals, and other administrators at elementary schools or secondary schools, and providing support, including preparation time, for such interaction. 
(3)Developing and implementing initiatives to promote retention of highly qualified teachers and principals, including minority teachers and principals, including programs that provide— 
(A)teacher or principal mentoring from exemplary teachers or principals; or 
(B)induction and support for teachers and principals during their first 3 years of employment as teachers or principals, respectively. 
(4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, and other expenses of completing a teacher preparation program. 
(5)Disseminating information on effective practices for teacher preparation and successful teacher certification and licensure assessment preparation strategies. 
(6)Activities authorized under sections 202, 203, and 204. 
(c)ApplicationAny eligible institution desiring a grant under this section shall submit an application to the Secretary at such a time, in such a manner, and accompanied by such information the Secretary may require. 
(d)Minimum grant amountThe minimum amount of each grant under this part shall be $500,000. 
(e)Limitation on administrative expensesAn eligible institution that receives a grant under this part may not use more than 2 percent of the grant funds for purposes of administering the grant. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this part. 
233.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $10,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
204.TransitionThe Secretary of Education shall take such actions as the Secretary determines to be appropriate to provide for the orderly implementation of this title. 
IIIInstitutional aid 
301.Title III grants for American Indian Tribally Controlled Colleges and Universities 
(a)Eligible institutionsSubsection (b) of section 316 (20 U.S.C. 1059c(b)) is amended to read as follows: 
 
(b)Definitions 
(1)Eligible institutionsFor purposes of this section, Tribal Colleges and Universities are the following: 
(A)any of the following institutions that qualify for funding under the Tribally Controlled College or University Assistance Act of 1978 or is listed in Equity in Educational Land Grant Status Act of 1994 (7 U.S.C. 301 note): Bay Mills Community College; Blackfeet Community College; Cankdeska Cikana Community College; Chief Dull Knife College; College of Menominee Nation; Crownpoint Institute of Technology; Diné College; D–Q University; Fond du Lac Tribal and Community College; Fort Belknap College; Fort Berthold Community College; Fort Peck Community College; Haskell Indian Nations University; Institute of American Indian and Alaska Native Culture and Arts Development; Lac Courte Oreilles Ojibwa Community College; Leech Lake Tribal College; Little Big Horn College; Little Priest Tribal College; Nebraska Indian Community College; Northwest Indian College; Oglala Lakota College; Saginaw Chippewa Tribal College; Salish Kootenai College; Si Tanka University—Eagle Butte Campus; Sinte Gleska University; Sisseton Wahpeton Community College; Sitting Bull College; Southwestern Indian Polytechnic Institute; Stone Child College; Tohono O’Odham Community College; Turtle Mountain Community College; United Tribes Technical College; and White Earth Tribal and Community College; and 
(B)any other institution that meets the definition of tribally controlled college or university in section 2 of the Tribally Controlled College or University Assistance Act of 1978, and meets all other requirements of this section. 
(2)IndianThe term Indian has the meaning given the term in section 2 of the Tribally Controlled College or University Assistance Act of 1978.. 
(b)Distance learningSubsection (c)(2) of such section is amended— 
(1)by amending subparagraph (B) to read as follows: 
 
(B)construction, maintenance, renovation, and improvement in classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services, and the acquisition of real property adjacent to the campus of the institution on which to construct such facilities;; 
(2)by striking and at the end of subparagraph (K); 
(3)by redesignating subparagraph (L) as subparagraph (M); and 
(4)by inserting after subparagraph (K) the following new subparagraph: 
 
(L)developing or improving facilities for Internet use or other distance learning academic instruction capabilities; and. 
(c)Application and allotmentSubsection (d) of such section is amended to read as follows: 
 
(d)Application and allotment 
(1)Institutional eligibilityTo be eligible to receive assistance under this section, a Tribal College or University shall be an eligible institution under section 312(b).  
(2)ApplicationAny Tribal College or University desiring to receive assistance under this section shall submit an application to the Secretary at such time, and in such manner, as the Secretary may reasonably require.  
(3)Allotments to institutions 
(A)Allotment: Pell Grant BasisFrom the amount appropriated to carry out this section for any fiscal year, the Secretary shall allot to each eligible institution a sum which bears the same ratio to one-half that amount as the number of Pell Grant recipients in attendance at such institution at the end of the award year preceding the beginning of that fiscal year bears to the total number of Pell Grant recipients at all eligible institutions. 
(B)Allotment: Degree and Certificate BasisFrom the amount appropriated to carry out this section for any fiscal year, the Secretary shall allot to each eligible institution a sum which bears the same ratio to one-half that amount as the number of degrees or certificates awarded by such institution during the preceding academic year bears to the total number of degrees or certificates at all eligible institutions.  
(C)Minimum grantNotwithstanding subparagraphs (A) and (B), the amount allotted to each institution under this section shall not be less than $400,000. 
(4)Special rules 
(A)Concurrent fundingFor the purposes of this part, no Tribal College or University that is eligible for and receives funds under this section shall concurrently receive funds under other provisions of this part or part B.  
(B)ExemptionSection 313(d) shall not apply to institutions that are eligible to receive funds under this section.. 
302.Alaska Native and Native Hawaiian-serving institutions 
(a)Distance learningSection 317(c)(2) (20 U.S.C. 1059d(c)(2)) is amended— 
(1)by amending subparagraph (B) to read as follows:  
 
(A)construction, maintenance, renovation, and improvement in classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services, and the acquisition of real property adjacent to the campus of the institution on which to construct such facilities;; 
(2)by striking and at the end of subparagraph (G); 
(3)by striking the period at the end of subparagraph (H) and inserting ; and; and 
(4)by inserting after subparagraph (H) the following new subparagraph: 
 
(I)development or improvement of facilities for Internet use or other distance learning academic instruction capabilities.. 
(b)Endowment fundsSection 317(c) is further amended by adding at the end the following new paragraph: 
 
(3)Endowment funds 
(A)In GeneralAn Alaska Native or Native Hawaiian-serving institution may use not more than 20 percent of the grant funds provided under this section to establish or increase an endowment fund at the institution. 
(B)Matching RequirementIn order to be eligible to use grant funds in accordance with subparagraph (A), the institution shall provide to the endowment fund from non-Federal funds an amount equal to the Federal funds used in accordance with subparagraph (A), for the establishment or increase of the endowment fund. 
(C)Applicability of other provisionsThe provisions of part C regarding the establishment or increase of an endowment fund, that the Secretary determines are not inconsistent with this paragraph, shall apply to funds used under subparagraph (A).. 
(c)Application processSection 317(d) is amended— 
(1)by adding at the end of paragraph (1) the following new sentences: Each Alaska Native-serving institution and Native Hawaiian-serving institution shall develop a 5-year plan for improving the assistance provided to Alaska Native or Native Hawaiian students. Such plan shall not be subject to approval by the Secretary.; and 
(2)in paragraph (2)— 
(A)by redesignating subparagraph (B) as subparagraph (C); and 
(B)by striking subparagraph (A) and inserting the following: 
 
(A)an assurance that the institution has developed a 5-year plan for serving Alaska Native or Native Hawaiian students; 
(B)a list of activities and other information that are consistent with the institution's 5-year plan; and. 
303.Grants to part B institutions 
(a)Use of funds 
(1)Facilities and equipment 
(A)Undergraduate institutionsParagraph (2) of section 323(a) (20 U.S.C. 1062(a)) is amended to read as follows:  
 
(2)Construction, maintenance, renovation, and improvement in classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services, and the acquisition of real property adjacent to the campus of the institution on which to construct such facilities.. 
(B)Graduate and professional schoolsParagraph (2) of section 326(c) is amended to read as follows: 
 
(2)construction, maintenance, renovation, and improvement in classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services, and the acquisition of real property adjacent to the campus of the institution on which to construct such facilities;. 
(2)Outreach and collaborationParagraph (11) of section 323(a) is amended to read as follows: 
 
(11)Establishing community outreach programs and collaborative partnerships between part B institutions and local elementary or secondary schools. Such partnerships may include mentoring, tutoring, or other instructional opportunities that will boost student academic achievement and assist elementary and secondary school students in developing the academic skills and the interest to pursue postsecondary education.. 
(b)Technical assistanceSection 323 (20 U.S.C. 1062) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Technical Assistance 
(1)In generalAn institution may not use more than 2 percent of the grant funds provided under this part to secure technical assistance services. 
(2)Technical Assistance ServicesTechnical assistance services may include assistance with enrollment management, financial management, and strategic planning. 
(3)ReportThe institution shall report to the Secretary on an annual basis, in such form as the Secretary requires, on the use of funds under this subsection.. 
(c)Distance learningSection 323(a)(2) (20 U.S.C. 1062(a)(2)) is amended by inserting development or improvement of facilities for Internet use or other distance learning academic instruction capabilities and after including. 
(d)Minimum grantsSection 324(d)(1) (20 U.S.C. 1063(d)(1)) is amended by inserting before the period at the end the following: , except that, if the amount appropriated to carry out this part for any fiscal year exceeds the amount required to provide to each institution an amount equal to the total amount received by such institution under subsections (a), (b), and (c) for the preceding fiscal year, then the amount of such excess appropriation shall first be applied to increase the minimum allotment under this subsection to $750,000. 
(e)Eligible graduate or professional schools 
(1)General authoritySection 326(a)(1) (20 U.S.C. 1063b(a)(1)) is amended— 
(A)by inserting (A) after subsection (e) that; 
(B)by inserting before the period at the end the following: , (B) is accredited by a nationally recognized accrediting agency or association determined by the Secretary to be a reliable authority as to the quality of training offered, and (C) according to such an agency or association, is in good standing. 
(2)Eligible institutionsSection 326(e)(1) (20 U.S.C. 1063b(e)(1)) is amended— 
(A)by striking and at the end of subparagraph (Q); 
(B)by striking the period at the end of subparagraph (R) and inserting a semicolon; and 
(C)by adding at the end the following new subparagraphs: 
 
(S)Alabama State University qualified graduate program; 
(T)Prairie View AM University qualified graduate program; and 
(U)Coppin State University qualified graduate program.. 
(3)Conforming amendmentSection 326(e)(3) (20 U.S.C. 1063b(e)(3)) is amended— 
(A)by striking 1998 and inserting 2005; and 
(B)by striking (Q) and (R) and inserting (S), (T), and (U).  
(f)Professional or graduate institutionsSection 326(f) (20 U.S.C. 1063b(f)) is amended— 
(1)in paragraph (1)— 
(A)by striking $26,600,000 and inserting $55,500,000; and 
(B)by striking (P) and inserting (R); 
(2)in paragraph (2)— 
(A)by striking $26,600,000 but not in excess of $28,600,000 and inserting $55,500,000, but not in excess of $58,500,000; and 
(B)by striking subparagraphs (Q) and (R) and inserting subparagraphs (S), (T), and (U); and 
(3)in paragraph (3)— 
(A)by striking $28,600,000 and inserting $58,500,000; and  
(B)by striking (R) and inserting (U). 
(g)Hold harmlessSection 326(g) (20 U.S.C. 1063b(g)) is amended by striking 1998 and inserting 2005.  
304.Technical amendments 
(a)AmendmentsTitle III is further amended— 
(1)in section 311(c) (20 U.S.C. 1057(c))— 
(A)by redesignating paragraphs (7) through (12) as paragraphs (8) through (13), respectively; and 
(B)by inserting after paragraph (6) the following: 
 
(7)Education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents.; 
(2)in section 312(b)(1)(A) (20 U.S.C. 1058(b)(1)(A)), by striking subsection (c) and inserting subsection (d);  
(3)in section 312(b)(1)(F) (20 U.S.C. 1058(b)(1)(F)), by inserting which is before located; 
(4)in section 312(b)(1) (20 U.S.C. 1058(b)(1)), by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)which provides a program that is not less than a 2-year educational program that is acceptable for full credit toward a bachelor’s degree;; 
(5)in section 316(c)(2) (20 U.S.C. 1059c(c)(2))— 
(A)by redesignating subparagraphs (G) through (M) (as redesignated by section 301(b)(2) of this Act) as subparagraphs (H) through (N), respectively; 
(B)by inserting after subparagraph (F) the following: 
 
(G)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; and 
(C)in subparagraph (N), as redesignated by subparagraph (A), by striking subparagraphs (A) through (K) and inserting subparagraphs (A) through (M); 
(6)in section 317(c)(2) (20 U.S.C. 1059d(c)(2))— 
(A)in subparagraph (G), by striking and after the semicolon; 
(B)in subparagraph (H), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(I)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents.; 
(7)in section 323(a) (20 U.S.C. 1062(a))— 
(A)by striking section 360(a)(2) and inserting 399(a)(2); 
(B)by redesignating paragraphs (7) through (12) as paragraphs (8) through (13), respectively; and 
(C)by inserting after paragraph (6) the following: 
 
(7)Education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents.; 
(8)in section 324(d)(2) (20 U.S.C. 1063(d)(2)), by striking section 360(a)(2)(A) and inserting section 399(a)(2)(A);  
(9)in section 326(e)(1) (20 U.S.C. 1063b(e)(1)), in the matter preceding subparagraph (A), by inserting a colon after the following; 
(10)in section 327(b) (20 U.S.C. 1063c(b)), by striking initial; 
(11)in section 342(5)(C) (20 U.S.C. 1066a(5)(C))— 
(A)by inserting a comma after equipment the first place it appears; and 
(B)by striking technology,, and inserting technology,; 
(12)in section 343(e) (20 U.S.C. 1066b(e)), by inserting after the subsection designation the following: Sale of Qualified Bonds.—; 
(13)in section 351(a) (20 U.S.C. 1067a(a)), by striking of 1979; 
(14)in section 391(b)(7)(E) (20 U.S.C. 1068(b)(7)(E)), by striking subparagraph (E) and inserting subparagraph (D); and  
(15)in section 396 (20 U.S.C. 1068e), by striking section 360 and inserting section 399. 
(b)RepealSection 1024 (20 U.S.C. 1135b–3), as transferred by section 301(a)(5) of the Higher Education Amendments of 1998 (Public Law 105–244; 112 Stat. 1636), is repealed. 
305.Title III authorizationsSection 399(a) (20 U.S.C. 1068h(a)) is amended— 
(1)by striking 1999 each place it appears and inserting 2006; 
(2)by striking 4 succeeding fiscal years each place it appears and inserting 5 succeeding fiscal years;  
(3)in paragraph (1)— 
(A)by striking $10,000,000 in subparagraph (B) and inserting $23,800,000; and 
(B)by striking $5,000,000 in subparagraph (C) and inserting $11,900,000; 
(4)in paragraph (2)— 
(A)by striking $135,000,000 in subparagraph (A) and inserting $241,000,000; and 
(B)by striking $35,000,000 in subparagraph (B) and inserting $59,000,000; and 
(5)in paragraph (4), by striking $110,000 and inserting $212,000. 
IVStudent assistance 
AGrants to students 
401.Pell Grants 
(a)Extension of authoritySection 401(a) (20 U.S.C. 1070a(a)) is amended by striking 2004 and inserting 2012. 
(b)Direct paymentSection 401(a) (20 U.S.C. 1070a(a)) is further amended— 
(1)by striking paragraph (2); and 
(2)by redesignating paragraph (3) as paragraph (2). 
(c)Maximum grant extensionParagraph (2)(A) of section 401(b) (20 U.S.C. 1070a(b)(2)(A)) is amended to read as follows: 
 
(2)(A)The amount of the Federal Pell Grant for a student eligible under this part shall be $5,800 for academic years 2006–2007 through 2012–2013, less an amount equal to the amount determined to be the expected family contribution with respect to that student for that year.. 
(d)Tuition sensitivitySection 401(b) is further amended— 
(1)by striking paragraph (3); and 
(2)by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively. 
(e)Multiple grantsParagraph (5) of section 401(b) (as redesignated by subsection (d)(2)) is amended to read as follows: 
 
(5)Year-round Pell grants 
(A)In generalThe Secretary shall, for students enrolled full time in a baccalaureate degree program of study at an eligible institution, award such students two Pell grants during a single award year to permit such students to accelerate progress toward their degree objectives by enrolling in academic programs for 12 months rather than 9 months.  
(B)LimitationThe Secretary shall limit the awarding of additional Pell grants under this paragraph in a single award year to students attending baccalaureate degree granting institutions that have a graduation rate as reported by the Integrated Postsecondary Education Data System for the 4 preceding academic years of at least 30 percent.  
(C)EvaluationThe Secretary shall conduct an evaluation of the program under this paragraph and submit to the Congress an evaluation report no later than October 1, 2011. 
(D)Regulations requiredThe Secretary shall promulgate regulations implementing this paragraph.. 
(f)Eligibility periodSection 401(c)(2) (20 U.S.C. 1070a(c)(2)) is amended by inserting , for not more than one academic year, after which are determined by the institution in the first sentence.  
(g)Pell Grants Plus: achievement grants for State scholars program 
(1)AmendmentSubpart 1 of part A of title IV is amended by inserting after section 401 (20 U.S.C. 1070a) the following new section: 
 
401A.Pell Grants Plus: achievement grants for State scholars 
(a)Grants AuthorizedFrom sums appropriated to carry out section 401, the Secretary shall establish a program to award Pell Grants Plus to students who— 
(1)have successfully completed— 
(A)a rigorous high school program of study established by a State or local educational agency in consultation with a State coalition assisted by the Center for State Scholars; or 
(B)a high school program of study established by a State or local educational agency that is as or more rigourous than a program described in subparagraph (A); 
(2) are enrolled full-time in the first academic year of undergraduate education, and have not been previously enrolled in a program of undergraduate education; and 
(3)are eligible to receive Federal Pell Grants for the year in which the grant is awarded. 
(b)Amount of grants 
(1)In generalExcept as provided in paragraph (2), the amount of the grant awarded under this section to any student for any award year shall be an amount equal to one-half the amount of the Pell grant awarded to such student for such award year. 
(2)Assistance not to exceed cost of attendanceA grant awarded under this section to any student, in combination with the Federal Pell Grant assistance and other student financial assistance available to such student, may not exceed the student’s cost of attendance. 
(c)Selection of recipients 
(1)Procedures established by regulationThe Secretary shall establish by regulation procedures for the determination of eligibility of students for the grants awarded under this section. Such procedures shall include measures to ensure that eligibility is determined in a timely and accurate manner consistent with the requirements of section 482 and the submission of the financial aid form required by section 483.  
(2)Required informationEach eligible student desiring an award under this section shall submit at such time and in such manner such information as the Secretary may reasonably require.  
(3)Continuation of grant requirementsIn order for a student to continue to be eligible to receive an award under this section for the second year of undergraduate education, the eligible student must— 
(A)maintain eligibility to receive a Federal Pell Grant for that year;  
(B)obtain a grade point average of at least 3.0 (or the equivalent as determined under regulations prescribed by the Secretary) for the first year of undergraduate education; and 
(C)be enrolled full-time and fulfill the requirements for satisfactory progress described in section 484(c).  
(d)Evaluation and reportsThe Secretary shall monitor the progress, retention, and completion rates of the students to whom awards are provided under this section. In doing so, the Secretary shall evaluate the impact of the Pell Grants Plus Program and report, not less than biennially, to the authorizing committees of the House of Representatives and the Senate.. 
(2)Conforming amendmentChapter 3 of subpart 2 of part A of title IV (20 U.S.C. 1070a–31 through 1070a–35) is repealed. 
402.TRIO programs 
(a)Duration of grants 
(1)AmendmentSection 402A(b)(2) (20 U.S.C. 1070a–11(b)(2)) is amended to read as follows: 
 
(2)DurationGrants or contracts awarded under this chapter shall be awarded for a period of 5 years, except that— 
(A) grants under section 402G shall be awarded for a period of 2 years; and 
(B)grants under section 402H shall be awarded for a period determined by the Secretary.. 
(2)Transition to synchronous grant periodsNotwithstanding section 402A(b)(2) of the Higher Education Act of 1965 (as in effect both prior to and after the amendment made by paragraph (1) of this subsection), the Secretary of Education may continue an award made before the date of enactment of this Act under section 402B, 402C, 402D, 402E, or 402F of such Act as necessary to permit all the awards made under such a section to expire at the end of the same fiscal year, and thereafter to expire at the end of 5 years as provided in the amendment made by paragraph (1) of this subsection.  
(b)Minimum grantsSection 402A(b)(3) (20 U.S.C. 1070a–11(b)(3)) is amended to read as follows: 
 
(3) Minimum grantsUnless the institution or agency requests a smaller amount, individual grants for programs authorized under this chapter shall be no less than $200,000, except that individual grants for programs authorized under section 402G shall be no less than $170,000.. 
(c)Prior experience; novice applicantsSection 402A(c)(2) (20 U.S.C. 1070a–11(c)(2)) is amended— 
(1)by striking In making grants and inserting (A) Subject to subparagraph (B), in making grants; and 
(2)by adding at the end the following new subparagraph: 
 
(B)From the amount available under subsection (f) for a program under this chapter (other than a program under section 402G or 402H) for any fiscal year in which the Secretary conducts a competition for the award of grants or contracts under such program, the Secretary shall reserve 10 percent of such available amount for purposes of funding applications from novice applicants. If the Secretary determines that there are an insufficient number of qualified novice applicants to utilize the amount so reserved, the Secretary shall restore the unutilized remainder of the amount reserved for use by applicants qualifying under subparagraph (A).. 
(d)Application statusSection 402A(c) (20 U.S.C. 1070a–11(c)) is amended by striking paragraph (7). 
(e)Documentation of statusSection 402A(e) (20 U.S.C. 1070a–11(e)) is amended by striking (g)(2) each place it appears in paragraphs (1) and (2) and inserting (g)(4). 
(f)Authorization of appropriationsSection 402A(f) (20 U.S.C. 1070a–11(f)) is amended by striking $700,000,000 for fiscal year 1999, and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $836,500,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(g)DefinitionSection 402A(g) (20 U.S.C. 1070a–11(g)) is amended— 
(1)in paragraph (3), by striking by reason of such individual’s age;  
(2)by redesignating paragraphs (1) through (4) as paragraphs (3) through (6), respectively; and  
(3)by inserting before paragraph (3), as redesignated, the following:  
 
(1)Different campusThe term different campus means an institutional site that— 
(A)is geographically apart from the main campus of the institution;  
(B)is permanent in nature; and  
(C)offers courses in educational programs leading to a degree, certificate, or other recognized educational credential. 
(2)Different populationThe term different population means a group of individuals, with respect to whom an entity seeks to serve through an application for funding under this chapter, that— 
(A)is separate and distinct from any other population that the entity seeks to serve through an application for funding under this chapter; or  
(B)while sharing some of the same needs as another population that the entity seeks to serve through an application for funding under this chapter, has distinct needs for specialized services.. 
(h)Education and counseling servicesChapter 1 of subpart 2 of part A of title IV is further amended— 
(1)in section 402B(b) (20 U.S.C. 1070a–12(b))— 
(A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; 
(B)by inserting after paragraph (2) the following: 
 
(3)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; and 
(C)in paragraph (11), as redesignated by subparagraph (A), by striking paragraphs (1) through (9) and inserting paragraphs (1) through (10). 
(2)in section 402C (20 U.S.C. 1070a–13)— 
(A)in subsection (b)— 
(i)by redesignating paragraphs (2) through (12) as paragraphs (3) through (13), respectively; 
(ii)by inserting after paragraph (1) the following: 
 
(2)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; and 
(iii)in paragraph (13), as redesignated by clause (i), by striking paragraphs (1) through (11) and inserting paragraphs (1) through (12); and 
(B)in subsection (e), by striking subsection (b)(10) and inserting subsection (b)(11); 
(3)in section 402D(b) (20 U.S.C. 1070a–14(b))— 
(A)by redesignating paragraphs (2) through (10) as paragraphs (3) through (11), respectively; 
(B)by inserting after paragraph (1) the following: 
 
(2)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; and 
(C)in paragraph (11), as redesignated by subparagraph (A), by striking paragraphs (1) through (9) and inserting paragraphs (1) through (10); 
(4)in section 402E(b) (20 U.S.C. 1070a–15(b))— 
(A)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and 
(B)by inserting after paragraph (6) the following: 
 
(7)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; 
(5)in section 402F(b) (20 U.S.C. 1070a–16(b))— 
(A)by redesignating paragraphs (4) through (10) as paragraphs (5) through (11), respectively; 
(B)by inserting after paragraph (3) the following: 
 
(4)education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents;; and 
(C)in paragraph (11), as redesignated by subparagraph (A), by striking paragraphs (1) through (9) and inserting paragraphs (1) through (10). 
(i)Maximum stipendsSection 402C(e) (20 U.S.C. 1070a–13(e)) is amended— 
(1)by striking $60 and inserting $100; and 
(2)by striking $40 and inserting $60. 
(j)Student support servicesSection 402D(d)(6) (20 U.S.C. 1070a–14(d)(6)) is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)working with other entities that serve low-income working adults to increase access to and successful progress in postsecondary education by low-income working adults seeking their first postsecondary degree or certificate.. 
(k)Postbaccalaureate achievement maximum stipendsSection 402E(e)(1) (20 U.S.C. 1070a–15(e)(1)) is amended by striking $2,800 and inserting $5,000. 
(l)Educational opportunity centers: application approvalSection 402F(c) (20 U.S.C. 1070a–16(c)) is amended— 
(1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by inserting after paragraph (3) the following new paragraph: 
 
(4)consider the extent to which the proposed project would provide services to low-income working adults in the region to be served, in order to increase access to postsecondary education by low-income working adults.. 
403.GEARUP 
(a)Duration of awardsSection 404A(b) (20 U.S.C. 1070a–21(b)) is amended— 
(1)in paragraph (2)(B), by striking Higher Education Amendments of 1998 and inserting College Access and Opportunity Act of 2005; and  
(2)by adding at the end thereof the following new paragraph: 
 
(3)DurationAn award made by the Secretary under this chapter to an eligible entity described in paragraph (1) or (2) of subsection (c) shall be for the period of 6 years.. 
(b)Continuing eligibilitySection 404A (20 U.S.C. 1070a–21) is amended by adding at the end the following new subsection: 
 
(d)Continuing eligibilityAn eligible entity shall not cease to be an eligible entity upon the expiration of any grant under this chapter (including a continuation award).. 
(c)Continuity of service 
(1)Cohort approachSection 404B(g)(1)(B) (20 U.S.C. 1070a–22(g)(1)(B)) is amended by inserting and provide the option of continued services through the student’s first year of attendance at an eligible institution of higher education after grade level. 
(2)Early interventionSection 404D (20 U.S.C. 1070a–24) is amended— 
(A)in subsection (b)(2)(A), by inserting and students in the first year of attendance at an eligible institution of higher education after grade 12; and 
(B)in subsection (c), by inserting and may consider students in their first year of attendance at an eligible institution who is eligible after grade 12.  
(d)CoordinationSection 404C(a)(2) (20 U.S.C. 1070a–23(a)(2)) is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by redesignating subparagraph (B) as subparagraph (C); and 
(3)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)describe activities for coordinating, complementing, and enhancing services under this chapter provided by other eligible entities in the State; and. 
(e)Education and counseling servicesSection 404D(b)(2)(A)(ii) (20 U.S.C. 1070a–24(b)(2)(A)(ii)) is amended by striking and academic counseling and inserting academic counseling, and financial literacy and economic literacy education or counseling. 
(f)ReauthorizationSection 404H (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $306,500,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
404.Federal Supplemental Educational Opportunity Grants 
(a)Authorization of appropriationsSection 413A(b)(1) (20 U.S.C. 1070b(b)(1)) is amended by striking $675,000,000 for fiscal year 1999 and such sums as may be necessary for the 4 succeeding fiscal years and inserting $779,000,000 for fiscal year 2006 and such sums as may be necessary for the 5 succeeding fiscal years. 
(b)Phaseout of allocation based on previous allocations 
(1)AmendmentSubsection (a) of section 413D (20 U.S.C. 1070b–3(a)) is amended to read as follows: 
 
(a)Allocation based on previous allocation 
(1)Base guaranteeFrom the amount appropriated pursuant to section 413A(b) for each fiscal year after fiscal year 2007, the Secretary shall, subject to paragraph (2), first allocate to each eligible institution an amount equal to the following percentage of the amount such institution received under subsection (a) of this section for fiscal year 2007 (as such subsection was in effect with respect to allocations for such fiscal year): 
(A)80 percent for fiscal years 2008 and 2009; 
(B)60 percent for fiscal years 2010 and 2011; 
(C)40 percent for fiscal years 2012 and 2013; 
(D)20 percent for fiscal years 2014 and 2015; and 
(E)0 percent for fiscal year 2016 and any succeeding fiscal year. 
(2)Ratable reductions for insufficient appropriations 
(A)Reduction of base guaranteeIf the amount appropriated for any fiscal year is less than the amount required to be allocated to all institutions under this subsection, then the amount of the allocation to each such institution shall be ratably reduced. 
(B)Additional appropriations allocationIf additional amounts are appropriated for any such fiscal year, such reduced amounts shall be increased on the same basis as they were reduced (until the amount allocated equals the amount required to be allocated under this subsection). 
(3)Additional allocations for certain institutions— 
(A)Allocations permittedNotwithstanding any other provision of this section, the Secretary may allocate an amount equal to not more than 10 percent of the amount by which the amount appropriated in any fiscal year to carry out this subpart exceeds $700,000,000 among eligible institutions described in subparagraph (B). 
(B)Eligible institutionsFor purposes of subparagraph (A)— 
(i)an eligible institution that is a 4-year institution may receive an allocation under subparagraph (A) if more than 50 percent of the students who are degree-seeking Pell Grant recipients attending such institution graduate within 4 calendar years of the first day of enrollment; and  
(ii)an eligible institution that is a 2-year institution may receive an allocation under subparagraph (A) if more than 50 percent of the students who are degree-seeking Pell Grant recipients attending such institution graduate within 2 calendar years of the first day of enrollment.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to any amounts appropriated under section 413A(b) of the Higher Education Act of 1965 (20 U.S.C. 1070b(b)) for fiscal year 2008 or any succeeding fiscal year. 
(c)Books and suppliesSection 413D(c)(3)(D) (20 U.S.C. 1070–3(c)(3)(D)) is amended by striking $450 and inserting $600.  
405.LEAPSection 415A(b)(1) (20 U.S.C. 1070c(b)(1)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding.  
406.HEP/CAMP programSection 418A (20 U.S.C. 1070d–2) is amended— 
(1)in subsection (b)(1)(B)(i), by inserting , or whose spouse after themselves; 
(2)in subsection (b)(3)(B), by inserting , including preparation for college entrance exams, after program; 
(3)in subsection (b)(8), by inserting , including child care and transportation after supportive services; 
(4)by striking and at the end of subsection (b)(7), by striking the period at the end of subsection (b)(8) and inserting ; and, and by adding at the end of subsection (b) the following new paragraph:  
 
(9)follow-up activity and reporting requirements, except that not more than 2 percent of the funds provided under this section may be used for such purposes.; 
(5)in subsection (c)(1)(A), by inserting , or whose spouse after themselves; 
(6)in subsection (c)(1)(B), by striking clause (i) and inserting the following: 
 
(i)personal, academic, career, and economic education or personal finance counseling as an ongoing part of the program;; 
(7)in subsection (c)(2)(B), by inserting (including mentoring and guidance of such students) after services; 
(8)in subsection (c)(2), by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding at the end of subsection (c)(2) the following new subparagraph: 
 
(C)for students in any program that does not award a bachelor’s degree, encouraging the transfer to, and persistence in, such a program, and monitoring the rate of such transfer, persistence, and completion.; 
(9)in subsection (e), by striking section 402A(c)(1) and inserting section 402A(c)(2); and  
(10)in subsection (h)— 
(A)in paragraph (1), by striking $15,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $24,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years; and 
(B)in paragraph (2), by striking $5,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $16,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
407.Byrd ScholarshipSection 419K (20 U.S.C. 1070d–41) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding.  
408.Child care access Section 419N(g) (20 U.S.C. 1070e(g)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding.  
409.Learning anytime anywhere partnerships 
(a)RepealSubpart 8 of part A of title IV (20 U.S.C. 1070f—1070f–6) is repealed. 
(b)Conforming amendmentSection 400(b) (20 U.S.C. 1070(b)) is amended by striking through 8 and inserting through 7.  
410.Technical amendmentsPart A of title IV is further amended as follows: 
(1)Section 419C(b)(1) (20 U.S.C. 1070d–33(b)(1)) is amended by inserting and after the semicolon at the end thereof. 
(2)Section 419D(d) (20 U.S.C. 1070d–34(d)) is amended by striking Public Law 95–1134 and inserting Public Law 95–134. 
BFederal Family Education Loan Program 
421.Reauthorization of Federal Family Education Loan Program 
(a)Authorization of appropriationsSection 421(b)(5) (20 U.S.C. 1071(b)(5)) is amended by striking administrative cost allowance and inserting loan processing and issuance fee. 
(b)Extension of authority 
(1)Federal insurance limitationsSection 424(a) (20 U.S.C. 1074(a)) is amended— 
(A)by striking 2004 and inserting 2012; and 
(B)by striking 2008 and inserting 2016.  
(2)Guaranteed loansSection 428(a)(5) (20 U.S.C. 1078(a)(5)) is amended— 
(A)by striking 2004 and inserting 2012; and 
(B)by striking 2008 and inserting 2016. 
(3)Consolidation loansSection 428C(e) (20 U.S.C. 1078–3(e)) is amended by striking 2004 and inserting 2012. 
422.Loan limits 
(a)Federal insurance limitsSection 425(a)(1)(A) (20 U.S.C. 1075(a)(1)(A)) is amended— 
(1)in clause (i)(I), by striking $2,625 and inserting $3,500; and 
(2)in clause (ii)(I), by striking $3,500 and inserting $4,500. 
(b)Guarantee limitsSection 428(b)(1)(A) (20 U.S.C. 1078(b)(1)(A)) is amended— 
(1)in clause (i)(I), by striking $2,625 and inserting $3,500; and 
(2)in clause (ii)(I), by striking $3,500 and inserting $4,500. 
(c)Counting of consolidation loans against limitsSection 428C(a)(3)(B) (20 U.S.C. 1078–3(a)(3)(B)) is amended by adding at the end the following new clause: 
 
(ii)Loans made under this section shall, to the extent used to discharge loans made under this title, be counted against the applicable limitations on aggregate indebtedness contained in sections 425(a)(2), 428(b)(1)(B), 428H(d), 455, and 464(a)(2)(B).. 
(d)Effective dateThe amendments made by this section shall apply with respect to any loan made, insured, or guaranteed under part B or part D of title IV of the Higher Education Act of 1965 for which the first disbursement of principal is made on or after July 1, 2007. 
423.Interest rates and special allowances 
(a)FFEL interest rateSection 427A (20 U.S.C. 1077a(k)) is amended— 
(1)in subsection (k)— 
(A)by striking , and before July 1, 2006 in the heading of such subsection; and 
(B)by striking , and before July 1, 2006, each place it appears other than paragraph (4); 
(2)by striking subsection (l); and 
(3)by redesignating subsections (m) and (n) as subsections (l) and (m), respectively. 
(b)Direct loan interest ratesSection 455(b) (20 U.S.C. 1087e(b)) is amended— 
(1)in paragraph (6)— 
(A)by striking , and before July 1, 2006 in the heading of such paragraph; and 
(B)by striking , and before July 1, 2006, each place it appears other than subparagraph (D); 
(2)by striking paragraph (7); and 
(3)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively. 
(c)Consolidation loans 
(1)FFEL consolidation loansSection 427A(k) (20 U.S.C. 1077a(k)) is further amended— 
(A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph: 
 
(5)Variable rate for consolidation loansWith respect to any consolidation loan under section 428C for which the application is received by an eligible lender on or after July 1, 2006, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to— 
(A) the bond equivalent rate of 91-day Treasury bills auctioned at the final auction held prior to such June 1; plus 
(B)2.3 percent, except that such rate shall not exceed 8.25 percent, and the rate determined under paragraph (3) shall apply in lieu of the rate determined under this paragraph in the case of any such consolidation loan that is used to repay loans each of which was made under section 428B or was a Federal Direct PLUS Loan (or both).. 
(2)Direct consolidation loansSection 455(b)(6) (20 U.S.C. 1087e(b)(6)) is further amended— 
(A)by redesignating subparagraph (E) as subparagraph (F); and 
(B)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)Variable rate for consolidation loansWith respect to any Federal Direct Consolidation loan for which the application is received on or after July 1, 2006, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to— 
(i)the bond equivalent rate of 91-day Treasury bills auctioned at the final auction held prior to such June 1; plus  
(ii)2.3 percent, except that such rate shall not exceed 8.25 percent, and the rate determined under subparagraph (C) shall apply in lieu of the rate determined under this subparagraph in the case of any such consolidation loan that is used to repay loans each of which was made under section 428B or was a Federal Direct PLUS Loan (or both).. 
(d)Consolidation loan conforming amendmentSection 428C(c)(1)(A)(ii) (20 U.S.C. 1078–3(c)(1)(A)(ii)) is amended by striking section 427A(l)(3) and inserting section 427A(k)(5).  
(e)Conforming amendments for special allowances 
(1)AmendmentSubparagraph (I) of section 438(b)(2) (20 U.S.C. 1087–1(b)(2)) is amended— 
(A)by striking clause (ii) and inserting the following: 
 
(ii)In school and grace periodIn the case of any loan for which the first disbursement is made on or after January 1, 2000, and for which the applicable interest rate is described in section 427A(k)(2), clause (i)(III) of this subparagraph shall be applied by substituting 1.74 percent for 2.34 percent.; 
(B)in clause (iii)— 
(i)by striking or (l)(2); and 
(ii)by striking , subject to clause (v) of this subparagraph;  
(C)in clause (iv)— 
(i)by striking or (l)(3) and inserting or (k)(5); and 
(ii)by striking , subject to clause (vi) of this subparagraph; and 
(D)by striking clauses (v), (vi), and (vii) and inserting the following: 
 
(v)Recapture of excess interest 
(I)Excess creditedWith respect to a loan on which the applicable interest rate is determined under section 427A(k) and for which the first disbursement of principal is made on or after July 1, 2006, if the applicable interest rate for any 3-month period exceeds the special allowance rate applicable to such loan under this subparagraph for such period, then an adjustment shall be made by calculating the excess interest in the amount computed under subclause (II) of this clause, and by crediting the excess interest to the Government not less often than annually. 
(II)Calculation of excessThe amount of any adjustment of interest on a loan to be made under this subsection for any quarter shall be equal to— 
(aa)the applicable interest rate minus the special allowance rate determined under this subparagraph; multiplied by 
(bb)the average daily principal balance of the loan (not including unearned interest added to principal) during such calendar quarter; divided by 
(cc)four.. 
(2)Effective dateThe amendments made by this subsection shall not apply with respect to any special allowance payment made under section 438 of the Higher Education Act of 1965 (20 U.S.C 1087–1) before July 1, 2006. 
424.Additional loan terms and conditions 
(a)DisbursementSection 428(b)(1)(N) (20 U.S.C. 1078(b)(1)(N)(ii)) is amended— 
(1)by striking or at the end of clause (i); and 
(2)by striking clause (ii) and inserting the following: 
 
(ii)in the case of a student who is studying outside the United States in a program of study abroad that is approved for credit by the home institution at which such student is enrolled, are, at the request of the student, disbursed directly to the student by the means described in clause (i), unless such student requests that the check be endorsed, or the funds transfer authorized, pursuant to an authorized power-of-attorney; or 
(iii)in the case of a student who is studying outside the United States in a program of study at an eligible foreign institution, are, at the request of the foreign institution, disbursed directly to the student by the means described in clause (i).. 
(b)Repayment plans 
(1)FFEL LoansSection 428(b)(9)(A) (20 U.S.C. 1078(b)(9)(A)) is amended— 
(A)by inserting before the semicolon at the end of clause (ii) the following: , and the Secretary may not restrict the proportions or ratios by which such payments may be graduated with the informed agreement of the borrower; 
(B)by striking and at the end of clause (iii); 
(C)by redesignating clause (iv) as clause (v); and 
(D)by inserting after clause (iii) the following new clause: 
 
(iv)a delayed repayment plan under which the borrower makes scheduled payments for not more than 2 years that are annually not less than the amount of interest due or $600, whichever is greater, and then makes payments in accordance with clause (i), (ii), or (iii); and. 
(2)Direct loansSection 455(d)(1) (20 U.S.C. 1087e(d)(1)) is amended— 
(A)by redesignating subparagraph (D) as subparagraph (E); and 
(B)by striking subparagraphs (A), (B), and (C) and inserting the following: 
 
(A)a standard repayment plan, consistent with subsection (a)(1) of this section and with section 428(b)(9)(A)(i); 
(B)a graduated repayment plan, consistent with section 428(b)(9)(A)(ii); 
(C)an extended repayment plan, consistent with section 428(b)(9)(A)(iv), except that the borrower shall annually repay a minimum amount determined by the Secretary in accordance with section 428(b)(1)(L); 
(D)a delayed repayment plan under which the borrower makes scheduled payments for not more than 2 years that are annually not less than the amount of interest due or $600, whichever is greater, and then makes payments in accordance with subparagraph (A), (B), or (C); and. 
(c)Origination fees 
(1)AmendmentsParagraph (2) of section 438(c) (20 U.S.C. 1087–1(c)) is amended— 
(A)by striking the designating and heading of such paragraph and inserting the following: 
 
(2)Amount of origination fees 
(A)In general; and 
(B)by adding at the end the following new subparagraphs: 
 
(B)Subsequent reductionsSubparagraph (A) shall be applied to loans made under this part other than loans made under sections 428C and 439(o)— 
(i)by substituting 2.0 percent for 3.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2006, and before July 1, 2008; 
(ii)by substituting 1.5 percent for 3.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2008, and before July 1, 2010; and 
(iii)by substituting 1.0 percent for 3.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2010.. 
(2)Conforming amendment to direct loan programSubsection (c) of section 455 (20 U.S.C. 1087e(c)) is amended to read as follows:  
 
(c)Loan Fee 
(1)In generalThe Secretary shall charge the borrower of a loan made under this part an origination fee of 4.0 percent of the principal amount of loan. 
(2)Subsequent reductionsParagraph (1) shall be applied to loans made under this part other than consolidation loans and PLUS loans— 
(A)by substituting 2.0 percent for 4.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2006, and before July 1, 2008; 
(B)by substituting 1.5 percent for 4.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2008, and before July 1, 2010; and 
(C)by substituting 1.0 percent for 4.0 percent with respect to loans for which the first disbursement of principal is made on or after July 1, 2010.. 
425.Consolidation loan changes 
(a)AmendmentsSection 428C (20 U.S.C. 1078–3) is amended— 
(1)in subsection (a)(3), by striking subparagraph (C); and 
(2)in subsection (b)(1)— 
(A)by striking everything after under this section the first place it appears in subparagraph (A) and inserting the following: and that, if all the borrower’s loans under this part are held by a single holder, the borrower has notified such holder that the borrower is seeking to obtain a consolidation loan under this section;; 
(B)by striking (i) which and all that follows through and (ii) in subparagraph (C); 
(C)by striking and at the end of subparagraph (E); 
(D)by redesignating subparagraph (F) as subparagraph (G); and 
(E)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)that the lender of the consolidation loan shall, upon application for such loan, provide the borrower with a clear and conspicuous notice of at least the following information: 
(i)the effects of consolidation on total interest to be paid, fees to be paid, and length of repayment; 
(ii)the effects of consolidation on a borrower’s underlying loan benefits, including loan forgiveness, cancellation, and deferment; 
(iii)the ability for the borrower to prepay the loan, pay on a shorter schedule, and to change repayment plans, and that borrower benefit programs may vary among different loan holders;  
(iv)the tax benefits for which borrowers may be eligible; 
(v)the consequences of default; and 
(vi)that by making the application the applicant is not obligated to agree to take the consolidation loan; and. 
(b)Effective date for single holder amendmentThe amendment made by subsection (a)(2)(A) shall apply with respect to any loan made under section 428C of the Higher Education Act of 1965 (20 U.S.C. 1078–3) for which the application is received by an eligible lender on or after July 1, 2006. 
(c)Conforming amendments to direct loan program 
(1)Parallel terms, conditions, benefits, and amountsSection 455(a)(1) (20 U.S.C. 1087e(a)(1)) is amended by inserting 428C, after 428B,. 
(2)DisclosureSection 455(g) (20 U.S.C. 1087e(g)) is amended by adding at the end the following new sentence: The Secretary, upon application for such a loan, shall comply with the requirements applicable to a lender under 428C(b)(1)(F). 
426.Unsubsidized Stafford loans 
(a)AmendmentSection 428H(d)(2)(C) (20 U.S.C. 1078–8(d)(2)(C)) is amended by striking $10,000 and inserting $12,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply to loans for which the first disbursement of principal is made on or after July 1, 2007. 
427.Elimination of termination dates from Taxpayer-Teacher Protection Act of 2004 
(a)Extension of limitations on special allowance for loans from the proceeds of tax exempt issuesSection 438(b)(2)(B) (20 U.S.C. 1087–1(b)(2)(B)) is amended— 
(1)in clause (iv), by striking and before January 1, 2006,; and 
(2)in clause (v)(II)— 
(A)by striking and before January 1, 2006, each place it appears in divisions (aa) and (bb); and 
(B)by striking , and before January 1, 2006 in division (cc). 
(b)Elimination of effective date limitation on higher teacher loan forgiveness benefitsSection 3(b) of the Taxpayer-Teacher Protection Act of 2004 is amended by striking paragraph (3). 
428.Additional administrative provisions 
(a)Treatment of exempt claims 
(1)Insurance coverageSection 428(b)(1)(G) (20 U.S.C. 1078(b)(1)(G)) is amended by inserting before the semicolon at the end the following: and 100 percent of the unpaid principal amount of exempt claims as defined in subsection (c)(1)(G). 
(2)TreatmentSection 428(c)(1) (20 U.S.C. 1078(c)(1)) is amended— 
(A)by redesignating subparagraph (G) as subparagraph (H), and moving such subparagraph 2 em spaces to the left; and 
(B)by inserting after subparagraph (F) the following new subparagraph: 
 
(G) 
(i)Notwithstanding any other provisions of this section, in the case of exempt claims, the Secretary shall apply the provisions of— 
(I)the fourth sentence of subparagraph (A) by substituting 100 percent for 95 percent; 
(II)subparagraph (B)(i) by substituting 100 percent for 85 percent; and 
(III)subparagraph (B)(ii) by substituting 100 percent for 75 percent. 
(ii)For purposes of clause (i) of this subparagraph, the term exempt claims means claims with respect to loans for which it is determined that the borrower (or the student on whose behalf a parent has borrowed), without the lender’s or the institution’s knowledge at the time the loan was made, provided false or erroneous information or took actions that caused the borrower or the student to be ineligible for all or a portion of the loan or for interest benefits thereon.. 
(b)Documentation of forbearance agreementsSection 428(c) (20 U.S.C. 1078(c)) is further amended— 
(1)in paragraph (3)(A)(i), by striking in writing; and 
(2)by adding at the end the following new paragraph: 
 
(10)Documentation of forbearance agreementsFor the purposes of paragraph (3), the terms of forbearance agreed to by the parties shall be documented by confirming the agreement of the borrower by notice to the borrower from the lender, and by recording the terms in the borrower’s file.. 
(c)Voluntary flexible agreementsSection 428A (20 U.S.C. 1078–1) is amended— 
(1)in subsection (a)(1)(B), by striking unless the Secretary and all that follows through designated guarantor; 
(2)by striking paragraph (2) of subsection (a); 
(3)in paragraph (4)(B) of such subsection, by striking and any waivers provided to other guaranty agencies under paragraph (2);  
(4)by redesignating paragraphs (3) and (4) of subsection (a) as paragraphs (2) and (3), respectively; and 
(5)by striking paragraph (3) of subsection (c) and inserting the following: 
 
(3)Notice to interested partiesOnce the Secretary reaches a tentative agreement in principle under this section, the Secretary shall publish in the Federal Register a notice that invites interested parties to comment on the proposed agreement. The notice shall state how to obtain a copy of the tentative agreement in principle and shall give interested parties no less than 30 days to provide comments. The Secretary may consider such comments prior to providing the notices pursuant to paragraph (2).. 
(d)Default reduction programSection 428F(a)(1) (20 U.S.C. 1078–6(a)(1)) is amended— 
(1)in subparagraph (A), by striking consecutive payments for 12 months and inserting 9 payments made within 20 days of the due date during 10 consecutive months; and 
(2)by redesignating subparagraph (C) as subparagraph (D); and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C) 
(i)A guaranty agency may charge and retain collection costs in an amount not to exceed 18.5 percent of the outstanding principal and interest at the time of sale of a loan rehabilitated under subparagraph (A). 
(ii)Notwithstanding clause (i), on and after July 1, 2006, a guaranty agency that rehabilitates a defaulted loan by making a consolidation loan to a borrower under section 428C(a)(3)(A)(ii)(III) may not charge and retain collection costs in an amount in excess of 10 percent of the outstanding principal and interest of the defaulted loans being consolidated. 
(iii)For any year beginning on or after July 1, 2009, the total principal and interest of loans that a guaranty agency rehabilitates by making consolidation loans to borrowers under such section shall not exceed 45 percent of the total loans rehabilitated under subparagraph (A).. 
(e)Financial and economic literacy 
(1)Default reduction programSection 428F is further amended by adding at the end the following: 
 
(c)Financial and economic literacyWhere appropriate, each program described under subsection (b) shall include making available financial and economic education materials for the borrower.. 
(2)Program assistance for borrowersSection 432(k)(1) (20 U.S.C. 1082(k)(1)) is amended by striking and offering and all that follows through the period and inserting , offering loan repayment matching provisions as part of employee benefit packages, and providing employees with financial and economic education and counseling.. 
(f)Credit bureau organization agreementsSection 430A(a) (20 U.S.C. 1080a(a)) is amended by striking agreements with credit bureau organizations and inserting an agreement with each national credit bureau organization (as described in section 603(p) of the Fair Credit Reporting Act).  
(g)Uniform administrative and claims procedureSection 432(l)(1)(H) (20 U.S.C. 1082(l)(1)(H)) is amended by inserting and anticipated graduation date after status change. 
(h)Default reduction managementSection 432 is further amended— 
(1)by striking subsection (n); and 
(2)by redesignating subsections (o) and (p) as subsections (n) and (o), respectively. 
(i)School as lenderSection 435(d)(2) (20 U.S.C. 1085(d)(2)) is amended by striking subparagraphs (C) through (F) and the material following subparagraph (F) and inserting the following: 
 
(C)shall not make a loan, other than a loan made under section 428 or 428H to a graduate or professional student, unless the borrower has previously received a loan from the school, and shall not make a loan to a borrower who is not enrolled at that institution; 
(D)shall not have a cohort default rate (as defined in section 435(m)) greater than 15 percent; and 
(E)shall use the proceeds from special allowance payments and interest payments from borrowers, and any proceeds from the sale or other disposition of loans, for need-based grant programs, except for reasonable reimbursement for direct administrative expenses.. 
(j)Disability determinationsSection 437(a) (20 U.S.C. 1087(a)) is amended by adding at the end the following new sentence: In making such determination of permanent and total disability, the Secretary shall provide that a borrower who has been certified as permanently and totally disabled by the Department of Veterans Affairs or the Social Security Administration shall not be required to present further documentation for purposes of this title.. 
(k)Treatment of falsely certified borrowersSection 437(c)(1) (20 U.S.C. 1087(c)(1)) is amended by inserting or parent’s eligibility after such student’s eligibility. 
(l)Perfection of security interestsSection 439(d) (20 U.S.C. 1087–2(d)) is amended— 
(1)by striking paragraph (3); and 
(2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
(m)Additional technical amendments 
(1)Section 428(a)(2)(A) (20 U.S.C. 1078(a)(2)(A)) is amended— 
(A)by striking and at the end of subclause (II) of clause (i); and 
(B)by moving the margin of clause (iii) two ems to the left. 
(2)Section 428H(e) (20 U.S.C. 1078–8(e)) is amended— 
(A)by striking paragraph (6); and 
(B)by redesignating paragraph (7) as paragraph (6). 
(3)Section 428I(g) (20 U.S.C. 1078–9(g)) is amended by striking Code, and inserting Code. 
(4)Section 432(m)(1)(B) (20 U.S.C. 1082(m)(1)(B)) is amended— 
(A)in clause (i), by inserting and after the semicolon at the end; and 
(B)in clause (ii), by striking ; and and inserting a period. 
CFederal Work-Study Programs 
441.Authorization of appropriationsSection 441(b) (42 U.S.C. 2751(b)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
442.Community serviceSection 441(c)(1) (42 U.S.C. 2751(c)(1)) is amended by striking that are open and accessible to the community.  
443.Allocation of funds 
(a)Phaseout of allocation based on previous allocationsSubsection (a) of section 442(a) (42 U.S.C. 2752(a)) is amended to read as follows: 
 
(a)Allocation based on previous allocation 
(1)Base guaranteeFrom the amount appropriated pursuant to section 441(b) for each fiscal year after fiscal year 2007, the Secretary shall, subject to paragraph (2), first allocate to each eligible institution an amount equal to the following percentage of the amount such institution received under subsection (a) of this section for fiscal year 2007 (as such subsection was in effect with respect to allocations for such fiscal year): 
(A)80 percent for fiscal years 2008 and 2009; 
(B)60 percent for fiscal years 2010 and 2011; 
(C)40 percent for fiscal years 2012 and 2013; 
(D)20 percent for fiscal years 2014 and 2015; and 
(E)0 percent for fiscal year 2016 and any succeeding fiscal year. 
(2)Ratable reductions for insufficient appropriations 
(A)Reduction of base guaranteeIf the amount appropriated for any fiscal year is less than the amount required to be allocated to all institutions under this subsection, then the amount of the allocation to each such institution shall be ratably reduced. 
(B)Additional appropriations allocationIf additional amounts are appropriated for any such fiscal year, such reduced amounts shall be increased on the same basis as they were reduced (until the amount allocated equals the amount required to be allocated under this subsection). 
(3)Additional allocations for certain institutions 
(A)Allocations permittedNotwithstanding any other provision of this section, the Secretary may allocate an amount equal to not more than 10 percent of the amount by which the amount appropriated in any fiscal year to carry out this part exceeds $700,000,000 among eligible institutions described in subparagraph (B). 
(B)Eligible institutionsFor purposes of subparagraph (A)— 
(i)an eligible institution that is a 4-year institution may receive an allocation under subparagraph (A) if more than 50 percent of the students who are degree-seeking Pell Grant recipients attending such institution graduate within 4 calendar years of the first day of enrollment; and  
(ii)an eligible institution that is a 2-year institution may receive an allocation under subparagraph (A) if more than 50 percent of the students who are degree-seeking Pell Grant recipients attending such institution graduate within 2 calendar years of the first day of enrollment.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to any amounts appropriated under section 441(b) of the Higher Education Act of 1965 (42 U.S.C. 2751(b)) for fiscal year 2007 or any succeeding fiscal year. 
444.Books and suppliesSection 442(c)(4)(D) (42 U.S.C. 2752(c)(4)(D)) is amended by striking $450 and inserting $600. 
445.Job location and developmentSection 446(a)(1) (42 U.S.C. 2756(a)(1)) is amended— 
(1)by striking 10 percent or $50,000 and inserting 15 percent or $75,000; and 
(2)by inserting before the period at the end the following: , except that not less than one-third of such amount shall be specifically allocated to locate and develop community service jobs. 
446.Work collegesSection 448 (42 U.S.C. 2756b) is amended— 
(1)by striking work-learning each place it appears and inserting work-learning-service; 
(2)by striking work-service each place it appears and inserting work-learning-service; 
(3)by amending subparagraph (C) of subsection (e)(1) to read as follows: 
 
(C)requires all resident students, including at least one-half of all students who are enrolled on a full-time basis, to participate in a comprehensive work-learning-service program for at least 5 hours each week, or at least 80 hours during each period of enrollment, unless the student is engaged in an institutionally organized or approved study abroad or externship program; and; 
(4)by amending paragraph (2) of subsection (e) to read as follows: 
 
(2)the term comprehensive student work-learning-service program— 
(A)means a student work-learning-service program that is an integral and stated part of the institution's educational philosophy and program; 
(B)requires participation of all resident students for enrollment and graduation; 
(C)includes learning objectives, evaluation, and a record of work performance as part of the student's college record; 
(D)provides programmatic leadership by college personnel at levels comparable to traditional academic programs; 
(E)recognizes the educational role of work-learning-service supervisors; and 
(F)includes consequences for nonperformance or failure in the work-learning-service program similar to the consequences for failure in the regular academic program.; and 
(5)in subsection (f), by striking 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting 2006 and such sums as may be necessary for the 5 succeeding fiscal years. 
DFederal Direct Loan Program 
451.Reauthorization of the Direct Loan Program 
(a)Administrative expensesSection 458(a)(1) (20 U.S.C. 1087h(a)(1)) is amended by striking $617,000,000 and all that follows through fiscal year 2003 and inserting $820,000,000 in fiscal year 2006, $833,000,000 in fiscal year 2007, $847,000,000 in fiscal year 2008, $862,000,000 in fiscal year 2009, and $878,000,000 in fiscal year 2010, and $894,000,000 in fiscal year 2011. 
(b)Calculation basisSubsection (b) of section 458 (20 U.S.C. 1087h(b)) is amended by striking shall be calculated— and all that follows through the end of such subsection and inserting shall be calculated on the basis of 0.10 percent of the original principal amount of outstanding loans on which insurance was issued under part B.. 
(c)Special rules: fee capSection 458(c)(1) (20 U.S.C. 1087h(c)(1)) is amended by striking subparagraphs (A) through (E) and inserting the following: 
 
(A)for fiscal year 2006, shall not exceed $220,000,000; 
(B)for fiscal year 2007, shall not exceed $233,000,000; 
(C)for fiscal year 2008, shall not exceed $247,000,000; 
(D)for fiscal year 2009, shall not exceed $262,000,000; 
(E)for fiscal year 2010, shall not exceed $278,000,000; and 
(F)for fiscal year 2011, shall not exceed $294,000,000.. 
(d)Consolidation loan eligibilitySection 455(g) (20 U.S.C. 1087e(g)) is amended by adding at the end (after the sentence added by 425(c)(2) of this Act) the following new sentence: To be eligible for a consolidation loan under this part, a borrower must meet all the eligibility criteria set forth in section 428C(a)(3).. 
EFederal Perkins Loan Program 
461.Reauthorization of program 
(a)Program authorization 
(1)Authorization of appropriationsSection 461(b) (20 U.S.C. 1087aa(b)) is amended— 
(A)in paragraph (1)— 
(i)by striking 1999 and inserting 2006; and 
(ii)by striking 4 succeeding and inserting 5 succeeding; and 
(B)in paragraph (2), by striking 2003 each place it appears and inserting 2012. 
(2)Federal capital contribution recoverySection 466 (20 U.S.C. 1087ff) is amended— 
(A)by striking 2004 each place it appears in subsections (a), (b), and (c) and inserting 2012;  
(B)in subsection (a), by striking 2003 each place it appears and inserting 2011; and 
(C)in subsection (b), by striking 2012 and inserting 2020. 
(b)Phaseout of allocation based on previous allocations 
(1)AmendmentSubsection (a) of section 462 (20 U.S.C. 1087bb(a)) is amended to read as follows: 
 
(a)Allocation based on previous allocation 
(1)Base guaranteeFrom the amount appropriated pursuant to section 461(b) for each fiscal year after fiscal year 2007, the Secretary shall, subject to paragraphs (2) and (3), first allocate to each eligible institution an amount equal to— 
(A)100 percent of the amount such institution received under subsection (a) of this section for fiscal year 2007 (as such subsection was in effect with respect to allocations for such fiscal year), multiplied by 
(B)the institution's default penalty, as determined under subsection (e), except that if the institution has a cohort default rate in excess of the applicable maximum cohort default rate under subsection (f), the institution may not receive an allocation under this paragraph. 
(2)Phase outFor each of the fiscal years after fiscal year 2007, paragraph (1) shall be applied by substituting for 100 percent: 
(A)80 percent for fiscal years 2008 and 2009; 
(B)60 percent for fiscal years 2010 and 2011; 
(C)40 percent for fiscal years 2012 and 2013; 
(D)20 percent for fiscal years 2014 and 2015; and 
(E)0 percent for fiscal year 2016 and any succeeding fiscal year. 
(3)Ratable reductions for insufficient appropriations 
(A)Reduction of base guaranteeIf the amount appropriated for any fiscal year is less than the amount required to be allocated to all institutions under this subsection, then the amount of the allocation to each such institution shall be ratably reduced. 
(B)Additional appropriations allocationIf additional amounts are appropriated for any such fiscal year, such reduced amounts shall be increased on the same basis as they were reduced (until the amount allocated equals the amount required to be allocated under this subsection).. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to any amounts appropriated under section 461(b) of the Higher Education Act of 1965 (20 U.S.C. 1087bb(b)) for fiscal year 2008 or any succeeding fiscal year. 
(c)Books and suppliesSection 462(c)(4)(D) (20 U.S.C. 1087bb(c)(4)(D)) is amended by striking $450 and inserting $600.  
462.Loan terms and conditions 
(a)Loan limitsSection 464(a) (20 U.S.C. 1087dd(a))— 
(1)in paragraph (2)(A)— 
(A)by striking $4,000 in clause (i) and inserting $5,500; and 
(B)by striking $6,000 in clause (ii) and inserting $8,000; and 
(2)in paragraph (2)(B)— 
(A)by striking $40,000 in clause (i) and inserting $60,000; 
(B)by striking $20,000 in clause (ii) and inserting $27,500; and 
(C)by striking $8,000 in clause (iii) and inserting $11,000.  
(b)ForbearanceSection 464(e) (20 U.S.C. 1087dd(e)) is amended by striking , upon written request,. 
(c)Special repayment ruleParagraph (2) of section 464(f) is amended to read as follows: 
 
(2)No compromise repayment of a defaulted loan as authorized by paragraph (1) may be made unless agreed to by the Secretary.. 
(d)RehabilitationSection 464(h)(1)(A) (20 U.S.C. 1087dd(h)(1)(A)) is amended by striking 12 ontime and inserting 9 on-time. 
463.Loan cancellationSection 465(a)(3)(A) (20 U.S.C. 1087ee(a)(3)(A)) is amended— 
(1)by inserting (D), after subparagraph (A), (C), in clause (i); 
(2)by inserting or after the semicolon at the end of clause (ii);  
(3)by striking clause (iii); and 
(4)by redesignating clause (iv) as clause (iii). 
464.Technical amendmentsPart E is further amended as follows: 
(1)Section 462(g)(1)(E)(i)(I) (20 U.S.C. 1087bb(g)(1)(E)(i)(I)) is amended by inserting monthly after consecutive. 
(2)Section 464(c)(1)(D) (20 U.S.C. 1087dd(c)(1)(D)) is amended by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively. 
(3)Section 465(a)(2) (20 U.S.C. 1087ee(a)(2)) is amended— 
(A)in subparagraph (A), by striking section 111(c) and inserting section 1113(a)(5); and 
(B)in subparagraph (C), by striking With Disabilities and inserting with Disabilities. 
(4)Section 467(b) (20 U.S.C. 1087gg(b)) is amended by striking (5)(A), (5)(B)(i), or (6) and inserting (4)(A), (4)(B), or (5). 
(5)Section 469(c) (20 U.S.C. 1087ii(c)) is amended— 
(A)by striking sections 602(a)(1) and 672(1) and inserting sections 602(3) and 632(5); 
(B)by striking qualified professional provider of early intervention services and inserting early intervention services; and 
(C)by striking section 672(2) and inserting section 632(4). 
FNeed Analysis 
471.Simplified needs test improvementsSection 479 (20 U.S.C. 1087ss) is amended— 
(1)by striking clause (i) of subsection (b)(1)(A) and inserting the following: 
 
(i)the student’s parents file a form described in paragraph (3) or certify that they are not required to file an income tax return, and the student files such a form or certifies that the student is not required to file an income tax return, or the student’s parents receive benefits under a means-tested Federal benefit program;. 
(2)by striking clause (i) of subsection (b)(1)(B) and inserting the following: 
 
(i)the student (and the student’s spouse, if any) files a form described in paragraph (3) or certifies that the student (and the student’s spouse, if any) is not required to file an income tax return, or the student (and the student’s spouse, if any) receives benefits under a means-tested Federal benefit program;; 
(3)by striking subparagraph (A) of subsection (c)(1) and inserting the following: 
 
(A)the student’s parents file a form described in subsection (b)(3) or certify that they are not required to file an income tax return, and the student files such a form or certifies that the student is not required to file an income tax return, or the student’s parents receive benefits under a means-tested Federal benefit program;; 
(4)by striking subparagraph (A) of subsection (c)(2) and inserting the following: 
 
(A)the student (and the student’s spouse, if any) files a form described in subsection (b)(3) or certifies that the student (and the student’s spouse, if any) is not required to file an income tax return, or the student (and the student’s spouse, if any) receives benefits under a means-tested Federal benefit program;; and 
(5)by adding at the end the following new subsection: 
 
(d)Definition of means-tested federal benefit programFor purposes of this section, the term `means-tested Federal benefit program' means a mandatory spending program of the Federal Government, other than a program under this title, in which eligibility for the programs' benefits, or the amount of such benefits, or both, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as the supplemental security income program under title XVI of the Social Security Act, the food stamp program under the Food Stamp Act of 1977, and the free and reduced price school lunch program under the Richard B. Russell National School Lunch Act, and other programs identified by the Secretary.. 
472.Additional need analysis amendments 
(a)Income protection allowance for dependent students 
(1)AmendmentSection 475(g)(2)(D) (20 U.S.C. 1087oo(g)(2)(D)) is amended by striking $2,200 and inserting $3,000. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to determinations of need for periods of enrollment beginning on or after July 1, 2006.  
(b)Employment expense allowanceSection 478(h) (20 U.S.C. 1087rr(h)) is amended— 
(1)by striking 476(b)(4)(B),; and  
(2)by striking meals away from home, apparel and upkeep, transportation, and housekeeping services and inserting food away from home, apparel, transportation, and household furnishings and operations.  
(c)Discretion of student financial aid administratorsSection 479A(a) (20 U.S.C. 1087tt(a)) is amended— 
(1)by striking (a) In General.— and inserting the following: 
 
(a)Authority to make adjustments 
(1)Adjustments for special circumstances; 
(2)by inserting before Special circumstances may the following:  
 
(2)Special circumstances defined; 
(3)by inserting a student's status as a ward of the court at any time prior to attaining 18 years of age, after 487,;  
(4)by inserting before Adequate documentation the following: 
 
(3)Documentation and use of supplementary information; and 
(5) by inserting before No student the following: 
 
(4)Fees for supplementary information prohibited. 
(d)Treating active duty members of the Armed Forces as independent studentsSection 480(d)(3) (20 U.S.C. 1087vv(d)(3)) is amended by inserting before the semicolon at the end the following: or is currently serving on active duty in the Armed Forces for other than training purposes. 
(e)Excludable incomeSection 480(e) (20 U.S.C. 1087vv(e)) is amended— 
(1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4); and 
(3)by adding at the end the following new paragraph: 
 
(5)any part of any distribution from a qualified tuition program established under section 529 of the Internal Revenue Code of 1986 that is not includable in gross income under such section 529.. 
(f)Treatment of savings plans 
(1)AmendmentSection 480(f) (20 U.S.C. 1087vv(f)) is amended— 
(A)in paragraph (1), by inserting qualified tuition programs established under section 529 of the Internal Revenue Code of 1986 (26 U.S.C. 529), except as provided in subparagraph (2), after tax shelters,; 
(B)by redesignating paragraph (2) as paragraph (3); and 
(C)by inserting after paragraph (1) the following new paragraph: 
 
(2)A qualified tuition program shall not be considered an asset of a dependent student under section 475 of this part. The value of a qualified tuition program for purposes of determining the assets of parents or independent students shall be— 
(A)the refund value of any tuition credits or certificates purchased under section 529 of the Internal Revenue Code of 1986 (26 U.S.C. 529) on behalf of a beneficiary; or 
(B)the current balance of any account which is established under such section for the purpose of meeting the qualified higher education expenses of the designated beneficiary of the account.. 
(2)Conforming amendmentSection 480(j) (20 U.S.C. 1087vv(j)) is amended— 
(A)by striking ; Tuition prepayment plans in the heading of such subsection;  
(B)by striking paragraph (2); 
(C)in paragraph (3), by inserting , or a distribution that is not includable in gross income under section 529 of such Code, after 1986; and 
(D)by redesignating paragraph (3) as paragraph (2). 
GGeneral Provisions Relating to Student Financial Assistance 
481.Definition of academic yearParagraph (2) of section 481(a) (20 U.S.C. 1088(a)) is amended to read as follows: 
 
(2)For the purpose of any program under this title, the term academic year shall— 
(A)require a minimum of 30 weeks of instructional time for a course of study that measures its program length in credit hours; or 
(B)require a minimum of 26 weeks of instructional time for a course of study that measures its program length in clock hours; and 
(C)require an undergraduate course of study to contain an amount of instructional time whereby a full-time student is expected to complete at least (i) 24 semester or trimester hours or 36 quarter credit hours in a course of study that measures its program length in credit hours, or (ii) 900 clock hours in a course of study that measures its program length in clock hours.. 
482.Distance education 
(a)Distance education: eligible programSection 481(b) (20 U.S.C. 1088(b)) is amended by adding at the end the following new paragraph: 
 
(3)Distance educationAn otherwise eligible program that is offered in whole or in part through telecommunications is eligible for the purposes of this title if the program is offered by an institution, other than a foreign institution, that has been evaluated and determined (before or after the date of enactment of this paragraph) to have the capability to effectively deliver distance education programs by an accrediting agency or association that— 
(A)is recognized by the Secretary under subpart 2 of Part H; and 
(B)has evaluation of distance education programs within the scope of its recognition, as described in section 496(n)(3).. 
(b)Correspondence coursesSection 484(l)(1) (20 U.S.C. 1091(l)(1)) is amended— 
(1)in subparagraph (A)— 
(A)by striking for a program of study of 1 year or longer; and 
(B)by striking unless the total and all that follows through courses at the institution; and 
(2)by amending subparagraph (B) to read as follows: 
 
(B)ExceptionSubparagraph (A) does not apply to an institution or school described in section 3(3)(C) of the Carl D. Perkins Vocational and Technical Education Act of 1998.. 
483.Expanding information dissemination regarding eligibility for Pell GrantsSection 483(a) (20 U.S.C. 1090(a)) is amended by adding at the end the following new paragraph: 
 
(8)Expanding information dissemination regarding eligibility for Pell GrantsThe Secretary shall make special efforts, in conjunction with State efforts, to notify students and their parents who qualify for a free lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the Food Stamps program, or such other programs as the Secretary shall determine, of their potential eligibility for a maximum Pell Grant, and shall disseminate such informational materials as the Secretary deems appropriate.. 
484.Student eligibility 
(a)Suspension of eligibility for drug offensesSection 484(r)(1) (20 U.S.C. 1091(r)(1)) is amended by striking everything preceding the table and inserting the following: 
 
(1)In generalA student who is convicted of any offense under any Federal or State law involving the possession or sale of a controlled substance for conduct that occurred during a period of enrollment for which the student was receiving any grant, loan, or work assistance under this title shall not be eligible to receive any grant, loan, or work assistance under this title from the date of that conviction for the period of time specified in the following table:. 
(b)Freely associated statesSection 484(j) (20 U.S.C. 1091(j)) is amended by inserting and shall be eligible only for assistance under subpart 1 of part A thereafter, after part C,. 
(c)Verification of income dateParagraph (1) of section 484(q) (20 U.S.C. 1091(q)) is amended to read as follows: 
 
(1)Confirmation with irsThe Secretary of Education, in cooperation with the Secretary of the Treasury, is authorized to confirm with the Internal Revenue Service the information specified in section 6103(l)(13) of the Internal Revenue Code of 1986 reported by applicants (including parents) under this title on their Federal income tax returns for the purpose of verifying the information reported by applicants on student financial aid applications.. 
(d)Technical amendmentSection 484(b)(5) is amended by inserting or parent (on behalf of a student) after student.  
485.Institutional refundsSection 484B (20 U.S.C. 1091b) is amended— 
(1)in subsection (a)(1), by inserting subpart 4 of part A or after received under; 
(2)in subsection (a)(2), by striking takes a leave and by inserting takes one or more leaves; 
(3)in subsection (a)(3)(B)(ii), by inserting (as determined in accordance with subsection (d)) after student has completed; 
(4)in subsection (a)(4), by amending subparagraph (A) to read as follows: 
 
(A)In generalAfter determining the eligibility of the student for a late disbursement or post-withdrawal disbursement (as required in regulations prescribed by the Secretary), the institution of higher education shall contact the borrower and obtain confirmation that the loan funds are still required by the borrower. In making such contact, the institution shall explain to the borrower the borrower’s obligation to repay the funds following any such disbursement. The institution shall document in the borrower’s file the result of such contact and the final determination made concerning such disbursement. . 
(5)in subsection (b)(1), by inserting no later than 45 days from the determination of withdrawal after return; 
(6)in subsection (b)(2), by amending subparagraph (C) to read as follows: 
 
(C)Grant overpayment requirements 
(i)In GeneralNotwithstanding subparagraphs (A) and (B), a student shall only be required to return grant assistance in the amount (if any) by which— 
(I)the amount to be returned by the student (as determined under subparagraphs (A) and (B)), exceeds 
(II)50 percent of the total grant assistance received by the student under this title for the payment period or period of enrollment. 
(ii)MinimumA student shall not be required to return amounts of $50 or less.; and 
(7)in subsection (d), by striking (a)(3)(B)(i) and inserting (a)(3)(B). 
486.Institutional and financial assistance information for students 
(a)Information dissemination activitiesSection 485(a)(1) (20 U.S.C. 1092(a)(1)) is amended— 
(1)by amending the second sentence to read as follows: The information required by this section shall be produced and be made publicly available to an enrolled student and to any prospective student in a uniform and comprehensible manner, through appropriate publications, mailings, electronic media, and the reports required by the institution’s accrediting agency under section 496(c)(9).; 
(2)by amending subparagraph (G) to read as follows: 
 
(G)the academic programs of the institution, including— 
(i)the current degree programs and other educational and training programs;  
(ii)the institution’s learning objectives for those programs;  
(iii)the instructional, laboratory, and other physical plant facilities which relate to the academic programs; and  
(iv)the faculty and other instructional personnel;; 
(3)by striking subparagraph (L) and inserting the following: 
 
(L)a summary of student outcomes for full-time undergraduate students, including— 
(i)the completion or graduation rates of certificate- or degree-seeking undergraduate students entering such institutions;  
(ii)when readily available, information showing the number of undergraduate students that transfer out of the institution; and  
(iii)any other student outcome data, qualitative or quantitative, including data regarding distance education deemed by the institution to be appropriate to its stated educational mission and goals, and, when applicable, licensing and placement rates for professional and vocational programs;; 
(4)by inserting before the semicolon at the end of subparagraph (J) the following: , and the process for students to register complaints with the accrediting agencies or associations; 
(5)in subparagraph (M), by striking guaranteed student loans under part B of this title or direct student loans under part E of this title, or both, and inserting student loans under part B, D, or E of this title;  
(6)by striking and at the end of subparagraph (N); 
(7)by striking the period at the end of subparagraph (O) and inserting a semicolon; and 
(8)by adding at the end the following new subparagraphs: 
 
(P)the penalties contained in subsection 484(r) regarding suspension of eligibility for drug related offenses; and 
(Q)the policies of the institution for accepting transfer of credit, explained in a manner that clearly states the basis for determining the acceptability and applicability of transfer of credits.. 
(b)Additional amendmentsSection 485(a) is further amended by striking paragraph (6) and inserting the following: 
 
(6)Each institution may provide supplemental information to enrolled and prospective students showing the completion or graduation rate for students described in paragraph (4). For the purpose of this paragraph, the definitions provided in the Integrated Postsecondary Education Data System shall apply. 
(7)Each eligible institution participating in any program under this title may publicly report to currently enrolled and prospective students the voluntary information collected by the National Survey of Student Engagement (NSSE), the Community College Survey of Student Engagement (CCSSE), or other instruments that provide evidence of student participation in educationally purposeful activities. The information shall be produced and made available in a uniform and comprehensible manner, through appropriate publications, mailings, and electronic media, and may be included in reports required by the institution's accrediting agency.. 
(c)Exit counselingSection 485(b) (20 U.S.C. 1092(b)) is amended by adding at the end the following new paragraph: 
 
(3)Each eligible institution shall, during the exit interview required by this subsection, provide to a borrower of a loan made under part B, D, or E a clear and conspicuous notice describing the effect of using a consolidation loan to discharge the borrower’s student loans, including— 
(A)the effects of consolidation on total interest to be paid, fees to be paid, and length of repayment; 
(B)the effects of consolidation on a borrower’s underlying loan benefits, including loan forgiveness, cancellation, and deferment; 
(C)the ability for the borrower to prepay the loan, pay on a shorter schedule, and to change repayment plans, and that borrower benefit programs may vary among different loan holders;  
(D)the tax benefits for which the borrower may be eligible; and 
(E)the consequences of default.. 
(d)Campus crime informationSection 485(f)(1) (20 U.S.C. 1092(f)(1)) is amended by inserting , other than a foreign institution of higher education, after under this title. 
(e)Transfer of credit policiesSection 485 is further amended by adding at the end the following new subsection: 
 
(h)Transfer of credit policies 
(1)DisclosureEach eligible institution participating in any program under this title shall publicly disclose in a readable and comprehensible manner its transfer of credit policies which shall include: 
(A)A statement of the institution's current transfer of credit policies that includes at least— 
(i)a statement that transfer of credit shall not be denied solely on the basis of the agency or association that accredited such other eligible institution, if that agency or association is recognized by the Secretary pursuant to section 496 to be a reliable authority as to the quality of the education or training offered; and  
(ii)a statement that transfer of credit shall be decided on the basis of whether the courses or program are determined by the institution to be acceptable for credit in accordance with objective criteria that the institution publicly discloses and the student completed such courses or programs at the institution's required level of proficiency. 
(B)Statistics concerning the annual, as well as a 3-year rolling average, rate of the percentage of credits accepted in transfer and fully counted toward the degree or certificate completion requirements of undergraduate students. Such data shall be disaggregated to report on the following categories of institutions from which credits were accepted in transfer: 
(i)nationally accredited; 
(ii)regionally accredited in the same State; 
(iii)regionally accredited in the same region; and 
(iv)regionally accredited in a different region. 
(2)Rule of constructionNothing in this subsection shall be construed to— 
(A)authorize an officer or employee of the Department to exercise any direction, supervision, or control over the curriculum, program of instruction, administration, or personnel of any institution of higher education, or over any accrediting agency or association; 
(B)limit the application of the General Education Provisions Act; or  
(C)create any legally enforceable right.. 
487.College access initiativePart G is further amended by inserting after section 485C (20 U.S.C. 1092c) the following new section: 
 
485D.College access initiative 
(a)State-by-state informationThe Secretary shall direct each guaranty agency with which the Secretary has an agreement under section 428(c) to provide to the Secretary the information necessary for the development of web links and access for students and families to a comprehensive listing of the postsecondary education opportunities programs, publications, Internet Web sites, and other services available in the States for which such agency serves as the designated guarantor.  
(b)Guaranty agency activities 
(1)Plan and activity requiredEach guaranty agency with which the Secretary has an agreement under section 428(c) shall develop a plan and undertake the activity necessary to gather the information required under subsection (a) and to make such information available to the public and to the Secretary in a form and manner as prescribed by the Secretary.  
(2)ActivitiesEach guaranty agency shall undertake such activities as are necessary to promote access to postsecondary education for students through providing information on college planning, career preparation, and paying for college. The guaranty agency shall publicize such information and coordinate such activities with other entities that either provide or distribute such information in the States for which such guaranty agency serves as the designated guarantor.  
(3)FundingThe activities required by this section may be funded from the guaranty agency’s operating account established pursuant to section 422B and to the extent funds remain, from earnings on the restricted account established pursuant to section 422(h)(4).  
(c)Access to information 
(1)Secretary’s responsibilityThe Secretary shall ensure the availability of the information provided by the guaranty agencies in accordance with this section to students, parents and other interested individuals, through web links or other methods prescribed by the Secretary.  
(2)Guaranty agency responsibilityThe guaranty agencies shall ensure that the information required by this section is available without charge in printed format for students and parents requesting such information.  
(3)PublicityWithin 270 days after the date of enactment of the College Access and Opportunity Act of 2005, the Secretary and guaranty agencies shall publicize the availability of the information required by this section, with special emphasis on ensuring that populations that are traditionally underrepresented in postsecondary education are made aware of the availability of such information.. 
488.Distance education demonstration program 
(a)Eligible applicantsSection 486(b)(3) (20 U.S.C. 1093(b)(3)) is amended— 
(1)in subparagraph (B), by striking section 102(a)(1)(C) and inserting section 102; and 
(2)in subparagraph (C), by striking subsection (a) of section 102, other than the requirement of paragraph (3)(A) or (3)(B) of such subsection, and inserting section 101, other than the requirements of subparagraph (A) or (B) of subsection (b)(4) of such section. 
(b)SelectionSection 486(d)(1) (20 U.S.C. 1093(d)(1)) is amended— 
(1)by striking the third year and inserting subsequent years; 
(2)by striking 35 institutions and inserting 100 institutions; and 
(3)by adding at the end the following new sentence: Not more than 5 of such institutions, systems, or consortia may be accredited, degree-granting correspondence schools..  
489.College affordability demonstration programPart G of title IV is amended by inserting after section 486 (20 U.S.C. 1093) the following new section: 
 
486A.College affordability demonstration program 
(a)PurposeIt is the purpose of this section— 
(1)to provide, through a college affordability demonstration program, for increased innovation in the delivery of higher education and student financial aid in a manner resulting in reduced costs for students as well as the institution by accelerating degree or program completion, increasing availability of, and access to, distance components of education delivery, and other alternative methodologies; and 
(2)to help determine— 
(A)the most effective means of delivering student financial aid as well as quality education; 
(B)the specific statutory and regulatory requirements that should be altered to provide for more efficient and effective delivery of student financial aid, as well as access to high quality distance education programs, resulting in a student more efficiently completing postsecondary education; and 
(C)the most effective methods of obtaining and managing institutional resources. 
(b)Demonstration program authorized 
(1)In generalIn accordance with the purposes described in subsection (a) and the provisions of subsection (d), the Secretary is authorized to select not more than 100 institutions of higher education or systems of such institutions for voluntary participation in the College Affordability Demonstration Program in order to enable participating institutions to carry out such purposes by providing programs of postsecondary education, and making available student financial assistance under this title to students enrolled in those programs, in a manner that would not otherwise meet the requirements of this title. 
(2)WaiversThe Secretary is authorized to waive for any institutions of higher education, or any system or consortia of institutions of higher education, selected for participation in the College Affordability Demonstration Program, any requirements of this Act or the regulations thereunder as deemed necessary by the Secretary to meet the purpose described in subsection (a)(1). 
(3)Eligible applicants 
(A)Eligible institutionsExcept as provided in subparagraph (B), only an institution of higher education that is eligible to participate in programs under this title shall be eligible to participate in the demonstration program authorized under this section. 
(B)ProhibitionAn institution of higher education described in section 102 shall not be eligible to participate in the demonstration program authorized under this section. 
(c)Application 
(1)In generalEach institution or system of institutions desiring to participate in the demonstration program under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. 
(2)Contents of applicationsEach application for the college affordability demonstration program shall include at least the following: 
(A)a description of the institution or system of institutions and what quality assurance mechanisms are in place to insure the integrity of the Federal financial aid programs; 
(B)a description of each regulatory or statutory requirement for which waivers are sought, with a reason for each waiver; 
(C)a description of the programs being offered and the affected students; 
(D)a description of the expected outcomes of the program changes proposed, including the estimated reductions in costs both for the institution and for students; 
(E)a description of any collaborative arrangements with other institutions or organizations to reduce costs; 
(F)a description of any expected economic impact of participation in the program within the community in which the institution is located; 
(G)a description of how the institution will reduce the costs of instructional materials, including textbooks; 
(H)an assurance that the participating institution or system of institutions will offer full cooperation with the ongoing evaluations of the demonstration program provided for in this section; and 
(I)any other information or assurances the Secretary may require. 
(d)SelectionIn selecting institutions to participate in the demonstration program under this section, the Secretary shall take into account— 
(1)the number and quality of applications received, determined on the basis of the contents required by subsection (c)(2); 
(2)the Department’s capacity to oversee and monitor each institution’s participation; 
(3)an institution’s— 
(A)financial responsibility; 
(B)administrative capability; 
(C)program or programs being offered via distance education; 
(D)student completion rates; and 
(E)student loan default rates; and 
(4)the participation of a diverse group of institutions with respect to size, mission, and geographic distribution. 
(e)NotificationThe Secretary shall make available to the public and to the authorizing committees a list of institutions and systems of institutions selected to participate in the demonstration program authorized by this section. Such notice shall include a listing of the specific statutory and regulatory requirements being waived for each institution or system of institutions and a description of the distance education courses to be offered. 
(f)Evaluations and Reports 
(1)EvaluationThe Secretary shall evaluate the demonstration program authorized under this section on a biennial basis. Such evaluations specifically shall review— 
(A)the number and types of students participating in the programs offered, including the progress of participating students toward recognized certificates or degrees and the extent to which participation in such programs increased; 
(B)issues related to student financial assistance for distance education; 
(C)effective technologies and alternative methodologies for delivering student financial assistance; 
(D)the extent of the cost savings to the institution, the student, and the Federal Government by virtue of the waivers provided, and an estimate as to future cost savings should the demonstration program continue; 
(E)the extent to which students saved money by virtue of completing their postsecondary education sooner; 
(F)the extent to which the institution reduced its tuition and fees and its costs by virtue of participation in the demonstration program; 
(G)the extent to which any collaborative arrangements with other institutions or organizations have reduced the participating institution’s costs; and 
(H)the extent to which statutory or regulatory requirements not waived under the demonstration program present difficulties for students or institutions. 
(2)Policy analysisThe Secretary shall review current policies and identify those policies that present impediments to the development and use of distance education and other nontraditional methods of expanding access to education. 
(3)ReportsThe Secretary shall provide a report to the authorizing committees on a biennial basis regarding— 
(A)the demonstration program authorized under this section; 
(B)the results of the evaluations conducted under paragraph (1); 
(C)the cost savings to the Federal Government by the demonstration program authorized by this section; and 
(D)recommendations for changes to increase the efficiency and effective delivery of financial aid. 
(g)OversightIn conducting the demonstration program authorized under this section, the Secretary shall, on a continuing basis— 
(1)ensure compliance of institutions or systems of institutions with the requirements of this title (other than the sections and regulations that are waived under subsection (b)(2)); 
(2)provide technical assistance to institutions in their application to and participation in the demonstration program; 
(3)monitor fluctuations in the student population enrolled in the participating institutions or systems of institutions; 
(4)monitor changes in financial assistance provided at the institution; and 
(5)consult with appropriate accrediting agencies or associations and appropriate State regulatory authorities. 
(h)Termination of authorityThe authority of the Secretary under this section shall cease to be effective on October 1, 2011.. 
490.Program participation agreements 
(a)Refund policiesSection 487(a) (20 U.S.C. 1094(a)) is amended— 
(1)in paragraph (22), by striking refund policy and inserting policy on the return of title IV funds; and 
(2)in paragraph (23)— 
(A)by moving subparagraph (C) 2 em spaces to the left; and 
(B)by adding after such subparagraph the following new subparagraph: 
 
(D)An institution shall be considered in compliance with the requirements of subparagraph (A) for any student to whom the institution electronically transmits a message containing a voter registration form acceptable for use in the State in which the institution is located, or an Internet address where such a form can be downloaded, provided such information is in an electronic message devoted to voter registration.. 
(b)Audit requirementsSection 487(c)(1)(A)(i) (20 U.S.C. 1094(c)(1)(A)(i)) is amended by inserting before the semicolon at the end the following: , except that the Secretary may modify the requirements of this clause with respect to institutions of higher education that are foreign institutions, and may waive such requirements with respect to a foreign institution whose students receive less than $500,000 in loans under this title during the award year preceding the audit period.  
(c)Reports on disciplinary proceedings 
(1)AmendmentSection 487(a) (20 U.S.C. 1094(a)) is amended by adding at the end the following new paragraph: 
 
(24)The institution will disclose to the alleged victim of any crime of violence (as that term is defined in section 16 of title 18), or a nonforcible sex offense, the final results of any disciplinary proceeding conducted by such institution against a student who is the alleged perpetrator of such crime or offense with respect to such crime or offense. If the alleged victim of such crime or offense is deceased, the next of kin of such victim shall be treated as the alleged victim for purposes of this paragraph.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to any disciplinary proceeding conducted by such institution on or after one year after the date of enactment of this Act.  
491.Additional technical and conforming amendmentsPart G is further amended as follows:  
(1)Section 483(d) (20 U.S.C. 1090(d)) is amended by striking that is authorized under section 685(d)(2)(C) and inserting , or another appropriate provider of technical assistance and information on postsecondary educational services, that is supported under section 663. 
(2)Section 484 (20 U.S.C. 1091) is amended— 
(A)in subsection (a)(4), by striking certification,, and inserting certification,; 
(B)in subsection (b)(2)— 
(i)in the matter preceding subparagraph (A), by striking section 428A and inserting section 428H; 
(ii)in subparagraph (A), by inserting and after the semicolon at the end thereof; 
(iii)in subparagraph (B), by striking ; and and inserting a period; and 
(iv)by striking subparagraph (C); and 
(C)in subsection (l)(1)(B)(i), by striking section 521(4)(C) of the Carl D. Perkins Vocational and Applied Technology Education Act and inserting section 3(3)(C) of the Carl D. Perkins Vocational and Technical Education Act of 1998. 
(3)Section 485B(a) (20 U.S.C. 1092b(a)) is amended— 
(A)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively; 
(B)by redesignating the paragraph (5) (as added by section 2008 of Public Law 101–239) as paragraph (6); and 
(C)in paragraph (5) (as added by section 204(3) of the National Community Service Act of 1990 (Public Law 101–610))— 
(i)by striking (22 U.S.C. 2501 et seq.)), and inserting (22 U.S.C. 2501 et seq.),; and 
(ii)by striking the period at the end thereof and inserting a semicolon. 
(4)Section 491(c) (20 U.S.C. 1098(c)) is amended by adding at the end the following new paragraph: 
 
(3)The appointment of members under subparagraphs (A) and (B) of paragraph (1) shall be effective upon publication of the appointment in the Congressional Record.. 
(5)Section 491(k) (20 U.S.C. 1098(k)) is amended by striking 2004 and inserting 2011.  
(6)Section 493A (20 U.S.C. 1098c) is repealed. 
(7)Section 498 (20 U.S.C. 1099c) is amended— 
(A)in subsection (c)(2), by striking for profit, and inserting for-profit,; and 
(B)in subsection (d)(1)(B), by inserting and after the semicolon at the end thereof. 
HProgram Integrity 
495.Accreditation 
(a)Standards for accreditationSection 496(a) (20 U.S.C. 1099b(a)) is amended— 
(1)in paragraph (3)— 
(A)by inserting or after the semicolon at the end of subparagraph (A); 
(B)by striking subparagraph (B); and 
(C)by redesignating subparagraph (C) as subparagraph (B); 
(2)in paragraph (4)— 
(A)by inserting (A) after (4); 
(B)by inserting and after the semicolon at the end thereof; and 
(C)by adding at the end the following new subparagraph: 
 
(B)if such agency or association already has or seeks to include within its scope of recognition the evaluation of the quality of institutions or programs offering distance education, such agency or association shall, in addition to meeting the other requirements of this subpart— 
(i)demonstrate to the Secretary that, through application of its standards, procedures, and policies, particularly those required under paragraph (5) of this subsection, the agency or association determines that the quality of instruction and student support services for distance education is comparable to that provided by the institution in its classrooms and on its campuses (or if distance education is the only mode of delivery used by the institution, comparable to the quality of instruction and student support services provided in campus settings); and  
(ii)evaluate how an institution offering distance education ensures the integrity of student participation in its distance education programs;. 
(D)by inserting after standards the following: (including standards to assess the quality of distance education that are comparable to the standards used for face-to-face classroom instruction); 
(3)in paragraph (5)— 
(A)by amending subparagraph (A) to read as follows: 
 
(A)success with respect to student achievement in relation to the institution's mission, including, as appropriate, consideration of student academic achievement as determined by the institution (in accordance with standards of the accrediting agency or association) related to each institution’s articulation of desired learning outcomes, retention, course and program completion, State licensing examinations, and job placement rates; and other student performance data selected by the institution, particularly data used by the institution to evaluate or strengthen its educational programs, and including thresholds for course completion and job placement rates if the institution offers certificate-granting vocation or technical programs;; 
(B)in subparagraph (E), by striking fiscal and administrative capacity and inserting fiscal, administrative, and governance capacity; and  
(C)by amending subparagraph (I) to read as follows:  
 
(I)record of student complaints received by the agency or association, including those resulting from the process described in section 485(a)(1)(J); and; 
(4)by striking and at the end of paragraph (7); and  
(5)by striking paragraph (8) and inserting the following: 
 
(8)such agency or association shall make available to the public and the State licensing or authorizing agency, and submit to the Secretary, for use in consumer information programs, a summary of agency or association actions, including— 
(A)the award of accreditation or reaccreditation of an institution and any findings made in connection with the accreditation or reaccreditation; 
(B)final denial, withdrawal, suspension, or termination of accreditation, or placement on probation of an institution, together with the comments of the affected institution; 
(C)any other adverse action taken with respect to an institution;  
(D)a list of the individuals who comprise the inspection and review teams for each agency or association, including each individual’s name, agency affiliation, and relevant professional experience; 
(E)a description of the agency’s or association’s process for selecting, training, and evaluating such individuals; and 
(F)the agency’s or association’s code of conduct for its commissioners and such individuals; and 
(9)such agency or association shall— 
(A)review, during its onsite comprehensive review, the transfer of credit policies of programs and institutions under its accreditation; and 
(B)not adopt or apply standards, policies, or practices that restrict or deny the transfer of credits earned by a student completing courses or programs at other eligible institutions of higher education solely on the basis of the agency or association that accredited such other eligible institution if that agency or association— 
(i)is recognized by the Secretary pursuant to this section to be a reliable authority as to the quality of the education or training offered; and 
(ii)is currently listed by the Secretary pursuant to section 101(c).. 
(b)Operating proceduresSection 496(c) (20 U.S.C. 1099b(c)) is amended— 
(1)by inserting (including those regarding distance education), and have several years of related experience before the semicolon at the end of paragraph (1); 
(2)by striking and at the end of paragraph (5); 
(3)by striking the period at the end of paragraph (6) and inserting a semicolon; and 
(4)by inserting after paragraph (6) the following new paragraphs: 
 
(7)ensures that its onsite comprehensive reviews for accreditation or reaccreditation include evaluation of the substance of the information required in subparagraphs (G) and (H) of section 485(a)(1); 
(8)confirms as a part of its review for accreditation or reaccreditation that the institution has transfer policies that are publicly disclosed and consistently applied; 
(9)develops as required in subsection (a)(8), a summary available to the public of the agency’s action and the significant findings related to that action; 
(10)includes, in its evaluation for accreditation or reaccreditation, review of the transfer of credit policies of the program or institution to assure that transfer policies do not deny transfer of credit based solely on the accreditation of the sending program or institution, except that nothing in this review shall restrict the right of the receiving program or institution to determine, on any other basis or on a combination of that basis together with other bases, the credits the receiving program or institution will accept for transfer; and 
(11)monitors the growth of distance education programs, evaluating, as appropriate, the development and management of such programs at institutions that are experiencing significant growth in distance education.. 
(c)Limitation, suspension, and termination of recognitionSection 496(l) is amended by adding at the end the following new paragraph: 
 
(3)The Secretary shall provide an annual report to Congress on the status of any agency or association for which the Secretary has limited, suspended or terminated recognition under this subsection.. 
(d)College consumer profileSection 496 is further amended— 
(1)by redesignating subsection (o) as subsection (p); and 
(2)by inserting after subsection (n): 
 
(o)College consumer profile 
(1)Information disseminationNo accrediting agency or association shall be recognized by the Secretary as a reliable authority as to the quality of the education or training offered by an institution seeking to participate in the programs authorized under this title, unless the agency ensures each institution subject to its jurisdiction makes publicly available in a uniform and comprehensible manner, a college consumer profile including, at minimum, information on the institution’s— 
(A)mission; 
(B)student demographics; 
(C)accreditation; 
(D)faculty/student ratios; 
(E)faculty qualifications, including the number of faculty with terminal degrees; 
(F)tuition, fees, and other costs of attending the institution; 
(G)student services, including services for students with disabilities; 
(H)policies and procedures for evaluating and accepting credits earned by students transferring from other institutions and the percentage of such credits accepted; 
(I)completion and graduation rates; and 
(J)placement rates and other measures of success in preparing students for entry into or advancement in the workforce.  
(2)Publication of college consumer profileThe contents of the college consumer profile required by paragraph (1) shall be made public through dissemination via the Secretary’s data collection and dissemination system. The information required to be disclosed by section 485 may be used by the institution to provide (where applicable) the contents of the college consumer profile, but nothing in this subsection shall be construed to relieve the institution of any information disclosure requirement of such section.. 
VDeveloping institutions 
501.Definitional changesSection 502(a) (20 U.S.C. 1101a(a)) is amended— 
(1)in paragraph (5)— 
(A)by inserting and after the semicolon at the end of subparagraph (A); 
(B)by inserting at the end of the award year immediately preceding the date of application after Hispanic students in subparagraph (B); 
(C)by striking ; and at the end of subparagraph (B) and inserting a period; and 
(D)by striking subparagraph (C); and 
(2)by striking paragraph (7). 
502.Assurance of enrollment of needy studentsSection 511(c) (20 U.S.C. 1103(c)) is amended— 
(1)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and 
(2)by inserting after paragraph (7) the following new paragraph: 
 
(8)contain such assurances as the Secretary may require that the institution has an enrollment of needy students as required by section 502(b);. 
503.Additional amendmentsTitle V is further amended— 
(1)in section 502(a)(2)(A) (20 U.S.C. 1101a(a)(2)(A)), by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively, and inserting after clause (iv) the following new clause: 
 
(v)which provides a program of not less than 2 years that is acceptable for full credit toward a bachelor’s degree; and; 
(2)in section 503(b) (20 U.S.C. 1101b(b))— 
(A)by amending paragraph (2) to read as follows:  
 
(2)Construction, maintenance, renovation, and improvement in classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services, and the acquisition of real property adjacent to the campus of the institution on which to construct such facilities.; 
(B)by amending paragraph (12) to read as follows: 
 
(12)Establishing community outreach programs and collaborative partnerships between Hispanic-serving institutions and local elementary or secondary schools. Such partnerships may include mentoring, tutoring, or other instructional opportunities that will boost student academic achievement and assist elementary and secondary school students in developing the academic skills and the interest to pursue postsecondary education.; 
(C)by redesignating paragraphs (5) through (14) as paragraphs (6) through (15), respectively; and 
(D)by inserting after paragraph (4) the following: 
 
(5)Education or counseling services designed to improve the financial literacy and economic literacy of students and, as appropriate, their parents.; 
(3)in section 504(a) (20 U.S.C. 1101c(a))— 
(A)by striking the following: 
 
(a)Award Period 
(1)In generalThe Secretary and inserting the following: 
 
(a)Award periodThe Secretary; and 
(B)by striking paragraph (2); and 
(4)in section 514(c) (20 U.S.C. 1103c(c)), by striking section 505 and inserting section 504.  
504.Title V authorizationSubsection (a) of section 518 of such Act (20 U.S.C. 1103g(a)) is amended to read as follows: 
 
(a)Authorizations of appropriationsThere are authorized to be appropriated to carry out this title $96,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
VITitle VI amendments 
601.International and foreign language studies 
(a)Findings and purposesSection 601 (20 U.S.C. 1121) is amended— 
(1)in subsection (a)— 
(A)by striking post-Cold War in paragraph (3); 
(B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(C)by inserting after paragraph (3) the following new paragraph: 
 
(4)The events and aftermath of September 11, 2001, have underscored the need for the nation to strengthen and enhance American knowledge of international relations, world regions, and foreign languages. Homeland security and effective United States engagement abroad depend upon an increased number of Americans who have received such training and are willing to serve their nation.; 
(2)in subsection (b)(1)— 
(A)by striking ; and at the end of subparagraph (D) and inserting , including through linkages overseas with institutions of higher education and relevant organizations that contribute to the educational programs assisted under this part;; 
(B)by inserting and after the semicolon at the end of subparagraph (E); and 
(C)by inserting after such subparagraph (E) the following new subparagraph: 
 
(F)to assist the national effort to educate and train citizens to participate in the efforts of homeland security;; and 
(3)in subsection (b)(3), by inserting reinforce and before coordinate. 
(b)Graduate and undergraduate language and area centers and programsSection 602(a) (20 U.S.C. 1122(a)) is amended— 
(1)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)In generalThe Secretary is authorized to make grants to institutions of higher education or consortia of such institutions for the purpose of establishing, strengthening, and operating— 
(i)comprehensive foreign language and area or international studies centers and programs; and 
(ii)a diverse network of undergraduate foreign language and area or international studies centers and programs.; 
(2)in paragraph (2)— 
(A)by striking and at the end of subparagraph (G); 
(B)by striking the period at the end of subparagraph (H) and inserting a semicolon; and 
(C)by inserting after subparagraph (H) the following new subparagraphs: 
 
(I)supporting instructors of the less commonly taught languages; 
(J)widely disseminating materials developed by the center or program to local educational agencies and public and private elementary and secondary education schools, and institutions of higher education, presented from diverse perspectives and reflective of the full range of views on the subject matter, except that no more than 50 percent of funds awarded to an institution of higher education or consortia of such institutions for purposes under this title may be associated with the costs of dissemination; and 
(K)projects that support in students an understanding of science and technology in coordination with foreign language proficiency.; and 
(3)in paragraph (4)— 
(A)by amending subparagraph (B) to read as follows: 
 
(B)Partnerships or programs of linkage and outreach with 2-year and 4-year colleges and universities, including colleges of education and teacher professional development programs.; 
(B)in subparagraph (C), by striking Programs of linkage or outreach and inserting Partnerships or programs of linkage and outreach; 
(C)in subparagraph (E)— 
(i)by striking foreign area and inserting area studies; 
(ii)by striking of linkage and outreach; and 
(iii)by striking (C), and (D) and inserting (D), and (E); 
(D)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and 
(E)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Partnerships with local educational agencies and public and private elementary and secondary education schools that are designed to increase student academic achievement in foreign language and knowledge of world regions, and to facilitate the wide dissemination of materials related to area studies, foreign languages, and international studies that are reflective of a full range of views on the subject matter.. 
(c)Language resource centersSection 603(c) (20 U.S.C. 1123(c)) is amended by inserting reflect the purposes of this part and after shall. 
(d)Undergraduate International Studies and foreign language programsSection 604 (20 U.S.C. 1124) is amended— 
(1)in subsection (a)(1), by striking combinations each place it appears and inserting consortia; 
(2)in subsection (a)(2)— 
(A)in subparagraph (B)(ii), by striking teacher training and inserting teacher professional development; 
(B)by redesignating subparagraphs (I) through (M) as subparagraphs (J) through (N), respectively; 
(C)by inserting after subparagraph (H) the following new subparagraph: 
 
(I)the provision of grants for educational programs abroad that are closely linked to the program’s overall goals and have the purpose of promoting foreign language fluency and knowledge of world regions, except that not more than 10 percent of a grant recipient’s funds may be used for this purpose;; and 
(D)in subparagraph (M)(ii) (as redesignated by subparagraph (B) of this paragraph), by striking elementary and secondary education institutions and inserting local educational agencies and public and private elementary and secondary education schools; 
(3)in subsection (a)(4)(B), by inserting that demonstrates a need for a waiver or reduction before the period at the end; 
(4)in subsection (a)(6), by inserting reflect the purposes of this part and after shall; 
(5)in subsection (a)(8), by striking may and inserting shall; and 
(6)by striking subsection (c). 
(e)Research; studies; annual reportSection 605(a) (20 U.S.C. 1125(a)) is amended by inserting before the period at the end of the first sentence the following: , including the systematic collection, analysis and dissemination of data. 
(f)Technological innovation and cooperation for foreign information accessSection 606 (20 U.S.C. 1126) is amended— 
(1)in subsection (a)— 
(A)by striking or consortia of such institutions or libraries and inserting museums, or consortia of such entities; 
(B)by striking new; and 
(C)by inserting from foreign sources after disseminate information; 
(2)in subsection (b)— 
(A)by inserting acquire and before facilitate access in paragraph (1); 
(B)by striking new means of in paragraph (3) and inserting new means and standards for; 
(C)by striking and at the end of paragraph (6); 
(D)by striking the period at the end of paragraph (7) and by inserting a semicolon; and 
(E)by inserting after paragraph (7) the following new paragraphs: 
 
(8)to establish linkages between grant recipients under subsection (a) with libraries, museums, organizations, or institutions of higher education located overseas to facilitate carrying out the purposes of this section; and 
(9)to carry out other activities deemed by the Secretary to be consistent with the purposes of this section.; and 
(3)by adding at the end the following new subsection: 
 
(e)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(g)Selection of grant recipientsSection 607(b) (20 U.S.C. 1125a(b)) is amended— 
(1)by striking out objectives and inserting missions; and 
(2)by adding at the end the following new sentence: In keeping with the purposes of this part, the Secretary shall take into account the degree to which activities of centers, programs, and fellowships at institutions of higher education advance national interests, generate and disseminate information, and foster debate on American foreign policy from diverse perspectives.. 
(h)Equitable distributionSection 608(a) (20 U.S.C. 1128(a)) is amended by adding at the end the following new sentence: Grants made under section 602 shall also reflect the purposes of this part.. 
(i)Authorization of appropriationsSection 610 (20 U.S.C. 1128b) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
(j)Conforming amendmentsSections 603(a), 604(a)(5), and 612 (20 U.S.C. 1123(a), 1124(a)(5), 1130–1) are each amended by striking combinations each place it appears and inserting consortia. 
602.Business and international education programs 
(a)Centers for international business educationSection 612 (20 U.S.C. 1130–1) is amended— 
(1)in subsection (c)(1)(D), by inserting (including those that are eligible to receive assistance under part A or B of title III or under title V) after other institutions of higher education; and 
(2)in subsection (e), by adding at the end the following new paragraph: 
 
(5)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(A)are eligible to receive assistance under part A or B of title III or under title V; and 
(B)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(b)Education and training programsSection 613 (20 U.S.C. 1130a) is amended by adding at the end the following new subsection: 
 
(e)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(c)Authorization of appropriationsSection 614 (20 U.S.C. 1130b) is amended— 
(1)by striking 1999 each place it appears and inserting 2006; and 
(2)by striking 4 succeeding each place it appears and inserting 5 succeeding. 
603.Institute for International Public Policy 
(a)Foreign service professional developmentSection 621 (20 U.S.C. 1131) is amended— 
(1)by striking the heading of such section and inserting the following: 
 
621.Program for foreign service professionals; 
(2)by striking the second sentence of subsection (a) and inserting the following: The Institute shall conduct a program to enhance the international competitiveness of the United States by increasing the participation of underrepresented populations in the international service, including private international voluntary organizations and the foreign service of the United States.; 
(3)in subsection (b)(1), by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)An Indian Tribal College or University or Alaska Native and Native Hawaiian-serving institution eligible for assistance under title III, an institution eligible for assistance under part B of title III, or an Hispanic-serving institution eligible for assistance under title V. 
(B)An institution of higher education which serves substantial numbers of underrepresented students.; and 
(4)by striking subsection (e) and inserting the following: 
 
(e)Match requiredThe eligible recipient of a grant under this section shall contribute to the conduct of the program supported by the grant an amount from non-Federal sources equal to at least one-half of the amount of the grant. Such contribution may be in cash or in kind. The Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(b)Institutional developmentSection 622 (20 U.S.C. 1131a) is amended by inserting before the period at the end of subsection (a) the following: and promote collaboration with colleges and universities that receive funds under this title. 
(c)Study abroad programSection 623(a) (20 U.S.C. 1131b(a)) is amended by inserting after 1978, the following: Alaska Native-serving, Native Hawaiian-serving, and Hispanic-serving institutions,. 
(d)Advanced degree in international relationsSection 624 (20 U.S.C. 1131b) is amended— 
(1)by striking masters in the heading of such section and inserting advanced; 
(2)by striking a masters degree in international relations and inserting an advanced degree in international relations, international affairs, international economics, or other academic areas related to the Institute fellow’s career objectives; and 
(3)by striking The masters degree program and inserting The advanced degree study program shall be designed by the consortia, consistent with the fellow’s career objectives, and. 
(e)InternshipsSection 625 (20 U.S.C. 1131c) is amended— 
(1)in subsection (a), by inserting after 1978, the following: Alaska Native-serving, Native Hawaiian-serving, and Hispanic-serving institutions,; 
(2)in subsection (b)— 
(A)by inserting and after the semicolon at the end of paragraph (2); 
(B)by striking ; and at the end of paragraph (3) and inserting a period; and 
(C)by striking paragraph (4); and 
(3)by amending subsection (c) to read as follows: 
 
(c)Ralph j. bunche fellowsIn order to assure the recognition and commitment of individuals from underrepresented student populations who demonstrate special interest in international affairs and language study, eligible students who participate in the internship programs authorized under (a) and (b) shall be known as the Ralph J. Bunche Fellows.. 
(f)ReportSection 626 (20 U.S.C. 1131d) is amended by striking annually prepare a report and inserting prepare a report biennially. 
(g)Authorization of appropriationsSection 628 (20 U.S.C. 1131f) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
604.Evaluation, outreach, and disseminationPart D of title VI is amended by inserting after section 631 (20 U.S.C. 1132) the following new section: 
 
632.Evaluation, outreach, and disseminationThe Secretary may use not more than 1 percent of the funds made available for this title for program evaluation, national outreach, and information dissemination activities.. 
605.Advisory BoardPart D of title VI is amended by inserting after section 632 (as added by section 5) the following new section: 
 
633.International Higher Education Advisory Board 
(a)Establishment and purpose 
(1)EstablishmentThere is established in the Department an independent International Higher Education Advisory Board (hereafter in this section referred to as the International Advisory Board). The International Advisory Board shall provide advice, counsel and recommendations to the Secretary and the Congress on international education issues for higher education. 
(2)PurposeThe purpose of the International Advisory Board is— 
(A)to provide expertise in the area of national needs for proficiency in world regions, foreign languages, and international affairs; 
(B)to make recommendations that will promote the excellence of international education programs and result in the growth and development of such programs at the postsecondary education level that will reflect diverse perspectives and the full range of views on world regions, foreign language, and international affairs; and 
(C)to advise the Secretary and the Congress with respect to needs for expertise in government, the private sector, and education in order to enhance America’s understanding of, and engagement in, the world. 
(b)Independence of International Advisory BoardIn the exercise of its functions, powers, and duties, the International Advisory Board shall be independent of the Secretary and the other offices and officers of the Department. Except as provided in this subsection and subsection (f), the recommendations of the International Advisory Board shall not be subject to review or approval by any officer of the Federal Government. Nothing in this title shall be construed to authorize the International Advisory Board to mandate, direct, or control an institution of higher education’s specific instructional content, curriculum, or program of instruction. The Board is authorized to study, monitor, apprise, and evaluate a sample of activities supported under this title in order to provide recommendations to the Secretary and the Congress for the improvement of programs under the title and to ensure programs meet the purposes of the title. The recommendations of the Board may address any area in need of improvement, except that any recommendation of specific legislation to Congress shall be made only if the President deems it necessary and expedient. 
(c)Membership 
(1)AppointmentThe International Advisory Board shall have 7 members of whom— 
(A)3 members shall be appointed by the Secretary; 
(B)2 members shall be appointed by the Speaker of the House of Representatives, upon the recommendation of the Majority Leader and the Minority Leader; and 
(C)2 members shall be appointed by the President pro tempore of the Senate, upon the recommendation of the Majority Leader and the Minority Leader. 
(2)RepresentationTwo of the members appointed by the Secretary under paragraph (1)(A) shall be appointed to represent Federal agencies that have national security responsibilities, after consultation with the heads of such agencies. The members of the International Advisory Board shall also include (but not be limited to) representatives of States, institutions of higher education, cultural organizations, educational organizations, local education agencies, students, and private citizens with expertise in international concerns. 
(3)QualificationMembers of the International Advisory Board shall be individuals who have technical qualifications, professional standing, experience working in international affairs or foreign service occupations, or demonstrated knowledge in the fields of higher education and international education, including foreign languages, world regions, or international affairs. 
(d)Functions of the committee 
(1)In generalThe International Advisory Board shall provide recommendations in accordance with subsection (b) regarding improvement of programs under this title to the Secretary and the Congress for their review. The Board may— 
(A)review and comment upon the regulations for grants under this title; 
(B)monitor, apprise, and evaluate a sample of activities supported under this title based on the purposes and objectives of this title in order to provide recommendations for improvement of the programs under this title; 
(C)make recommendations that will assist the Secretary and the Congress to improve the programs under this title to better reflect the national needs related to the homeland security, international education, and international affairs, including an assessment of the national needs and the training provided by the institutions of higher education that receive a grant under this title for expert and non-expert level foreign language training; 
(D)make recommendations to the Secretary and the Congress regarding such studies, surveys, and analyses of international education that will provide feedback about the programs under this title and assure that their relative authorized activities reflect diverse perspectives and the full range of views on world regions, foreign languages, and international affairs; 
(E)make recommendations that will strengthen the partnerships between local educational agencies, public and private elementary and secondary education schools, and grant recipients under this title to ensure that the research and knowledge about world regions, foreign languages, and international affairs is widely disseminated to local educational agencies; 
(F)make recommendations on how institutions of higher education that receive a grant under this title can encourage students to serve the nation and meet national needs in an international affairs, international business, foreign language, or national security capacity; 
(G)make recommendations on how linkages between institutions of higher education and public and private organizations that are involved in international education, language training, and international research capacities to fulfill manpower and information needs of United States businesses; and 
(H)make recommendations to the Secretary and the Congress about opportunities for underrepresented populations in the areas of international relations, international affairs, and international economics, in order to effectively carry out the activities of the Institute under part C. 
(2)HearingsThe International Advisory Board shall provide for public hearing and comment regarding the matter contained in the recommendations described in paragraph (1), prior to the submission of those recommendations to Secretary and the Congress. 
(e)Operations of the committee 
(1)TermsEach member of the International Advisory Board shall be appointed for a term of 3 years, except that, of the members first appointed (A) 4 shall be appointed for a term of 3 years, and (B) 3 shall be appointed for a term of 4 years, as designated at the time of appointment by the Secretary. A member of the International Advisory Board may be reappointed to successive terms on the International Advisory Board. 
(2)VacanciesAny member appointed to fill a vacancy occurring prior to the expiration of the term of a predecessor shall be appointed only for the remainder of such term. A member of the International Advisory Board shall, upon the Secretary’s request, continue to serve after the expiration of a term until a successor has been appointed. 
(3)No governmental membersExcept for the members appointed by the Secretary under subsection (c)(1)(A), no officers or full-time employees of the Federal Government shall serve as members of the International Advisory Board. 
(4)MeetingsThe International Advisory Board shall meet not less than once each year. The International Advisory Board shall hold additional meetings at the call of the Chair or upon the written request of not less than 3 voting members of the International Advisory Board. 
(5)QuorumA majority of the voting members of the Board serving at the time of a meeting shall constitute a quorum. 
(6)ChairThe International Advisory Board shall elect a Chairman or Chairwoman from among the members of the International Advisory Board. 
(f)Submission to Department for commentThe International Advisory Board shall submit its proposed recommendations to the Secretary of Education for comment for a period not to exceed 30 days in each instance. 
(g)Personnel and resources 
(1)Compensation and expenseMembers of the International Advisory Committee shall serve without pay for such service. Members of the International Advisory Board who are officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the International Advisory Board. Members of the International Advisory Board may each receive reimbursement for travel expenses incident to attending International Advisory Board meetings, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for persons in the Government service employed intermittently. 
(2)PersonnelThe International Advisory Board may appoint such personnel as may be determined necessary by the Chairman without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, but no individual so appointed shall be paid in excess of the rate authorized for GS–18 of the General Schedule. The International Advisory Board may appoint not more than 1 full-time equivalent, nonpermanent, consultant without regard to the provisions of title 5, United States Code. The International Advisory Board shall not be required by the Secretary to reduce personnel to meet agency personnel reduction goals. 
(3)ConsultationIn carrying out its duties under the Act, the International Advisory Board shall consult with other Federal agencies, representatives of State and local governments, and private organizations to the extent feasible. 
(4)Assistance from other agencies 
(A)InformationThe International Advisory Board is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality information, suggestions, estimates, and statistics for the purpose of this section and each such department, bureau, agency, board, commission, office, independent establishment, or instrumentality is authorized and directed, to the extent permitted by law, to furnish such information, suggestions, estimates, and statistics directly to the International Advisory Board, upon request made by the Chairman. 
(B)Services and personnelThe head of each Federal agency shall, to the extent not prohibited by law, consult with the International Advisory Board in carrying out this section. The International Advisory Board is authorized to utilize, with their consent, the services, personnel, information, and facilities of other Federal, State, local, and private agencies with or without reimbursement. 
(5)Contracts; experts and consultantsThe International Advisory Board may enter into contracts for the acquisition of information, suggestions, estimates, and statistics for the purpose of this section. The International Advisory Board is authorized to obtain the services of experts and consultants without regard to section 3109 of title 5, United States Code and to set pay in accordance with such section. 
(h)TerminationNotwithstanding the sunset and charter provisions of the Federal Advisory Committee Act (5 U.S.C. App. I) or any other statute or regulation, the International Advisory Committee shall be authorized through September 30, 2012. 
(i)FundsThe Secretary shall use not more than one-half of the funds available to the Secretary under section 632 to carry out this section.. 
606.Recruiter access to students and student recruiting information; safetyPart D of title VI is amended by inserting after section 633 (as added by section 6) the following new sections: 
 
634.Recruiter access to students and student recruiting informationEach institution of higher education that receives a grant under this title shall assure that— 
(1)recruiters of the United States Government and agencies thereof are given the same access to students as is provided generally to other institutions of higher education and prospective employers of those students for the purpose of recruiting for graduate opportunities or prospective employment; and 
(2)no undue restrictions are placed upon students that seek employment with the United States Government or any agency thereof. 
635.Student safetyApplicants seeking funds under this title to support student travel and study abroad shall submit as part of their grant application a description of safety policies and procedures for students participating in the program while abroad.. 
607.National study of foreign language heritage communitiesPart D of title VI is further amended by inserting after section 635 (as added by section 7) the following new section: 
 
636.National study of foreign language heritage communities 
(a)StudyThe Secretary of Education, in consultation with the International Advisory Board, shall conduct a study to identify foreign language heritage communities, particularly such communities that include speakers of languages that are critical to the national security of the United States. 
(b)Foreign language heritage communityFor purposes of this section, the term foreign language heritage community means a community of residents or citizens of the United States who are native speakers of, or who have partial fluency in, a foreign language. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to the Congress on the results of the study conducted under this section.. 
VIITitle VII amendments 
701.Javits fellowship program 
(a)Interruptions of studySection 701(c) (20 U.S.C. 1134(c)) is amended by adding at the end the following new sentence: In the case of other exceptional circumstances, such as active duty military service or personal or family member illness, the institution of higher education may also permit the fellowship recipient to interrupt periods of study for the duration of the tour of duty (in the case of military service) or not more than 12 months (in any other case), but without payment of the stipend.. 
(b)Allocation of fellowshipsSection 702(a)(1) (20 U.S.C. 1134a(a)(1)) is amended— 
(1)in the first sentence, by inserting from diverse geographic regions after higher education; and 
(2)by adding at the end the following new sentence: The Secretary shall also assure that at least one representative appointed to the Board represents an institution that is eligible for a grant under title III or V of this Act.. 
(c)StipendsSection 703 (20 U.S.C. 1134b(a)) is amended— 
(1)in subsection (a)— 
(A)by striking 1999–2000 and inserting 2006–2007; 
(B)by striking shall be set and inserting may be set; and 
(C)by striking Foundation graduate fellowships and inserting Foundation Graduate Research Fellowship Program; and 
(2)in subsection (b), by amending paragraph (1)(A) to read as follows: 
 
(1)In general 
(A)The Secretary shall (in addition to stipends paid to individuals under this subpart) pay to the institution of higher education, for each individual awarded a fellowship under this subpart at such institution, an institutional allowance. Except as provided in subparagraph (B), such allowance shall be, for 2006–2007 and succeeding academic years, the same amount as the institutional payment made for 2005–2006 adjusted for 2006–2007 and annually thereafter in accordance with inflation as determined by the Department of Labor’s Consumer Price Index for the previous calendar year.. 
(d)Authorization of appropriationsSection 705 (20 U.S.C. 1134d) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
702.Graduate assistance in areas of national need 
(a)Designation of areas of national need; prioritySection 712 (20 U.S.C. 1135a) is amended— 
(1)in the last sentence of subsection (b)— 
(A)by striking and an assessment and inserting an assessment; and 
(B)by inserting before the period at the end the following: , and the priority described in subsection (c) of this section; and 
(2)by adding at the end the following new subsection: 
 
(c)PriorityThe Secretary shall establish a priority for grants in order to prepare individuals for the professoriate who will train highly-qualified elementary and secondary school teachers of math, science, and special education, and teachers who provide instruction for limited English proficient individuals. Such grants shall offer program assistance and graduate fellowships for— 
(1)post-baccalaureate study related to teacher preparation and pedagogy in math and science for students who have completed a master’s degree or are pursuing a doctorate of philosophy in math and science; 
(2)post-baccalaureate study related to teacher preparation and pedagogy in special education and English language acquisition and academic proficiency for limited English proficient individuals; and 
(3)support of dissertation research in the fields of math, science, special education, or second language pedagogy and second language acquisition.. 
(b)Collaboration required for certain applicationsSection 713(b) (20 U.S.C. 1135b) is amended— 
(1)by striking and at the end of paragraph (9); 
(2)by redesignating paragraph (10) as paragraph (11); and 
(3)by inserting after paragraph (9) the following new paragraph: 
 
(10)in the case of an application for a grant by a department, program, or unit in education or teacher preparation, contain assurances that such department, program, or unit collaborates with departments, programs, or units in all content areas to assure a successful combination of training in both teaching and such content; and. 
(c)StipendsSection 714(b) (20 U.S.C. 1135c(b)) is amended— 
(1)by striking 1999–2000 and inserting 2006–2007; 
(2)by striking shall be set and inserting may be set; and 
(3)by striking Foundation graduate fellowships and inserting Foundation Graduate Research Fellowship Program. 
(d)Additional assistanceSection 715(a)(1) (20 U.S.C. 1135d(a)(1)) is amended— 
(1)by striking 1999–2000 and inserting 2006–2007; and 
(2)by striking 1998–1999 and inserting 2006–2007. 
(e)Authorization of appropriationsSection 716 (20 U.S.C. 1135e) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(f)Technical amendmentsSection 714(c) (20 U.S.C. 1135c(c)) is amended— 
(1)by striking section 716(a) and inserting section 715(a); and 
(2)by striking section 714(b)(2) and inserting section 713(b)(2). 
703.Thurgood marshall legal educational opportunity program 
(a)Contract and grant purposesSection 721(c) (20 U.S.C. 1136(c)) is amended— 
(1)by amending paragraph (2) to read as follows: 
 
(2)to prepare such students for study at accredited law schools and assist them with the development of analytical skills and study methods to enhance their success and promote completion of law school;; 
(2)by striking and at the end of paragraph (4); 
(3)by striking the period at the end of paragraph (5) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(6)to award Thurgood Marshall Fellowships to eligible law school students— 
(A)who participated in summer institutes authorized by subsection (d) and who are enrolled in an accredited law school; or 
(B)who are eligible law school students who have successfully completed a comparable summer institute program certified by the Council on Legal Educational Opportunity.. 
(b)Services providedSection 721(d)(1)(D) (20 U.S.C. 1136(d)(1)(D)) is amended by inserting in analytical skills and study methods after courses. 
(c)Authorization of appropriationsSection 721(h) (20 U.S.C. 1136(h)) is amended by striking 1999 and each of the 4 succeeding fiscal years and inserting 2006 and each of the 5 succeeding fiscal years. 
(d)General provisionsSubsection (e) of section 731 (20 U.S.C. 1137(e)) is repealed. 
704.Fund for the improvement of postsecondary education 
(a)Contract and grant purposesSection 741(a) (20 U.S.C. 1138(a)) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)the encouragement of the reform and improvement of, and innovation in, postsecondary education and the provision of educational opportunity for all, especially for the non-traditional student populations;; 
(2)in paragraph (2), by inserting before the semicolon at the end the following: for postsecondary students, especially those that provide academic credit for programs; 
(3)by amending paragraph (3) to read as follows: 
 
(3)the establishment of institutions and programs based on the technology of communications, including delivery by distance education;; and 
(4)by amending paragraph (6) to read as follows: 
 
(6)the introduction of institutional reforms designed to expand individual opportunities for entering and reentering postsecondary institutions and pursuing programs of postsecondary study tailored to individual needs;. 
(b)Areas of national needSection 744(c) (20 U.S.C. 1138c(c)) is amended by striking paragraph (4) and inserting the following: 
 
(4)International cooperation, partnerships, or student exchange among postsecondary educational institutions in the United States and abroad. 
(5)Establishment of academic programs including graduate and undergraduate courses, seminars and lectures, support of research, and development of teaching materials for the purpose of supporting faculty and academic programs that teach traditional American history (including significant constitutional, political, intellectual, economic, diplomatic, and foreign policy trends, issues, and documents; the history, nature, and development of democratic institutions of which American democracy is a part; and significant events and individuals in the history of the United States). 
(6)Support for planning, applied research, training, resource exchanges or technology transfers, the delivery of services, or other activities the purpose of which is to design and implement programs to enable institutions of higher education to work with private and civic organizations to assist communities to meet and address their pressing and severe problems, including economic development, community infrastructure and housing, crime prevention, education, healthcare, self sufficiency, and workforce preparation.. 
(c)Authorization of appropriationsSection 745 (20 U.S.C. 1138d) is amended by striking $30,000,000 for fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting $40,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years . 
705.Urban community servicePart C of title VII (20 U.S.C. 1139 et seq.) is repealed. 
706.Demonstration projects to ensure students with disabilities receive a quality higher education 
(a)Serving all students with disabilitiesSection 762(a) (20 U.S.C. 1140a(a)) is amended by striking students with learning disabilities and inserting students with disabilities. 
(b)Authorized activities 
(1)AmendmentSection 762(b)(2) is amended— 
(A)in subparagraph (A), by inserting in order to improve retention and completion after disabilities; 
(B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (E), respectively; 
(C)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Effective transition practicesThe development of innovative, effective, and efficient teaching methods and strategies to ensure the smooth transition of students with disabilities from high school to postsecondary education.; and 
(D)by inserting after subparagraph (C) (as redesignated by subparagraph (B) of this paragraph) the following new subparagraph: 
 
(D)Distance learningThe development of innovative, effective, and efficient teaching methods and strategies to provide faculty and administrators with the ability to provide accessible distance education programs or classes that would enhance access of students with disabilities to higher education, including the use of electronic communication for instruction and advisement.. 
(2)Conforming amendmentSection 762(b)(3) is amended by striking subparagraphs (A) through (C) and inserting subparagraphs (A) through (E). 
(c)ApplicationsSection 763 (20 U.S.C. 1140b) is amended— 
(1)by amending paragraph (1) to read as follows: 
 
(1)a description of how such institution plans to address the activities allowed under this part;; 
(2)by striking and at the end of paragraph (2); 
(3)by striking the period at the end of paragraph (3) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(4)a description of the extent to which an institution will work to replicate the best practices of institutions of higher education with demonstrated success in serving students with disabilities.. 
(d)Authorization of appropriationsSection 765 (20 U.S.C. 1140d) is amended by striking fiscal year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal years and inserting fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
VIIIClerical amendments 
801.Clerical amendments 
(a)DefinitionSection 103 (20 U.S.C. 1003) is amended— 
(1)by redesignating paragraphs (1) through (16) as paragraphs (2) through (17), respectively; and 
(2)by inserting before paragraph (2) (as so redesignated) the following new paragraph: 
 
(1)Authorizing committeesThe term authorizing committees means the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.. 
(b)Committees 
(1)The following provisions are each amended by striking Committee on Labor and Human Resources of the Senate and the Committee on Education and the Workforce of the House of Representatives and inserting authorizing committees: 
(A)Section 131(a)(3)(B) (20 U.S.C. 1015(a)(3)(B)). 
(B)Section 131(c)(4) (20 U.S.C. 1015(c)(4)). 
(C)Section 206(d) (20 U.S.C. 1026(d)). 
(D)Section 207(c)(1) (20 U.S.C. 1027(c)(1)). 
(E)Section 428(g) (20 U.S.C. 1078(g)). 
(F)Section 428A(a)(4) (20 U.S.C. 1078–1(a)(4)). 
(G)Section 428A(c)(2) (20 U.S.C. 1078–1(c)(2)). 
(H)Section 428A(c)(3) (20 U.S.C. 1078–1(c)(3)). 
(I)Section 428A(c)(5) (20 U.S.C. 1078–1(c)(5)). 
(J)Section 455(b)(8)(B) (20 U.S.C. 1087e(b)(8)(B)). 
(K)Section 483(c) (20 U.S.C. 1090(c)). 
(L)Section 486(e) (20 U.S.C. 1093(e)). 
(M)Section 486(f)(3)(A) (20 U.S.C. 1093(f)(3)(A)). 
(N)Section 486(f)(3)(B) (20 U.S.C. 1093(f)(3)(B)). 
(O)Section 487A(a)(5) (20 U.S.C. 1094a(a)(5)). 
(P)Section 487A(b)(2) (20 U.S.C. 1094a(b)(2)). 
(Q)Section 487A(b)(3)(B) (20 U.S.C. 1094a(b)(3)(B)). 
(R)Section 498B(d)(1) (20 U.S.C. 1099c–2(d)(1)). 
(S)Section 498B(d)(2) (20 U.S.C. 1099c–2(d)(2)). 
(2)The following provisions are each amended by striking Committee on Education and the Workforce of the House of Representatives and the Committee on Labor and Human Resources of the Senate and inserting authorizing committees: 
(A)Section 141(d)(4)(B) (20 U.S.C. 1018(d)(4)(B)). 
(B)Section 428(n)(4) (20 U.S.C. 1078(n)(4)). 
(C)Section 437(c)(1) (20 U.S.C. 1087(c)(1)). 
(D)Section 485(f)(5)(A) (20 U.S.C. 1092(f)(5)(A)). 
(E)Section 485(g)(4)(B) (20 U.S.C. 1092(g)(4)(B)). 
(3)Section 206(a) (20 U.S.C. 1026(a)) is amended by striking , the Committee on Labor and Human Resources of the Senate, and the Committee on Education and the Workforce of the House of Representatives and inserting and the authorizing committees. 
(4)Section 401(f)(3) (20 U.S.C. 1070a(f)(3)) is amended by striking Committee on Appropriations and the Committee on Labor and Human Resources of the Senate and the Committee on Appropriations and the Committee on Education and the Workforce of the House of Representatives and inserting Committees on Appropriations of the Senate and House of Representatives and the authorizing committees. 
(5)Section 428(c)(9)(K) (20 U.S.C. 1078(c)(9)(K)) is amended by striking House Committee on Education and the Workforce and the Senate Committee on Labor and Human Resources and inserting authorizing committees. 
(6)Section 428I(h) (20 U.S.C. 1078–9(h)) is amended by striking Chairman of the Senate Labor and Human Resources Committee and the House Committee on Education and Labor and inserting chairpersons of the authorizing committees. 
(7)Section 432(f)(1)(C) (20 U.S.C. 1082(f)(1)(C)) is amended by striking Committee on Education and the Workforce of the House of Representatives or the Committee on Labor and Human Resources of the Senate and inserting either of the authorizing committees. 
(8)Section 439(d)(1)(E)(iii) (20 U.S.C. 1087–2(d)(1)(E)(iii)) is amended by striking Chairman and the Ranking Member on the Committee on Labor and Human Resources of the Senate and the Chairman and the Ranking Member of the Committee on Education and Labor of the House of Representatives and inserting chairpersons and ranking minority members of the authorizing committees. 
(9)Paragraphs (3) and (8)(C) of section 439(r) (20 U.S.C. 1087–2(r)) are each amended by striking Chairman and ranking minority member of the Committee on Labor and Human Resources of the Senate, the Chairman and ranking minority member of the Committee on Education and Labor of the House of Representatives, and inserting chairpersons and ranking minority members of the authorizing committees. 
(10)Paragraphs (5)(B) and (10) of section 439(r) (20 U.S.C. 1087–2(r)) are each amended by striking Chairman and ranking minority member of the Senate Committee on Labor and Human Resources and to the Chairman and ranking minority member of the House Committee on Education and Labor and inserting chairpersons and ranking minority members of the authorizing committees. 
(11)Section 439(r)(6)(B) (20 U.S.C. 1087–2(r)(6)(B)) is amended by striking Chairman and ranking minority member of the Committee on Labor and Human Resources of the Senate and to the Chairman and ranking minority member of the Committee on Education and Labor of the House of Representatives and inserting chairpersons and ranking minority members of the authorizing committees. 
(12)Section 439(s)(2)(A) (20 U.S.C. 1087–2(s)(2)(A)) is amended by striking Chairman and Ranking Member of the Committee on Labor and Human Resources of the Senate and the Chairman and Ranking Member of the Committee on Economic and Educational Opportunities of the House of Representatives and inserting chairpersons and ranking minority members of the authorizing committees. 
(13)Section 439(s)(2)(B) (20 U.S.C. 1087–2(s)(2)(B)) is amended by striking Chairman and Ranking Minority Member of the Committee on Labor and Human Resources of the Senate and Chairman and Ranking Minority Member of the Committee on Economic and Educational Opportunities of the House of Representatives and inserting chairpersons and ranking minority members of the authorizing committees. 
(14)Section 482(d) (20 U.S.C. 1089(d)) is amended by striking Committee on Labor and Human Resources of the Senate and the Committee on Education and Labor of the House of Representatives and inserting authorizing committees. 
(c)Additional clerical amendments 
(1)Clauses (i) and (ii) of section 425(a)(2)(A) (20 U.S.C. 1075(a)(2)(A)) are each amended by striking 428A or 428B and inserting 428B or 428H. 
(2)Section 428(a)(2)(E) (20 U.S.C. 1078(a)(2)(E)) is amended by striking 428A or. 
(3)Clauses (i) and (ii) of section 428(b)(1)(B) (20 U.S.C. 1078(b)(1)(B)) are each amended by striking 428A or 428B and inserting 428B or 428H. 
(4)Section 428(b)(1)(Q) (20 U.S.C. 1078(b)(1)(Q)) is amended by striking sections 428A and 428B and inserting section 428B or 428H. 
(5)Section 428(b)(7)(C) (20 U.S.C. 1078(b)(7)(C)) is amended by striking 428A, 428B, and inserting 428B. 
(6)Section 428G(c)(2) (20 U.S.C. 1078–7(c)(2)) is amended by striking 428A and inserting 428H. 
(7)The heading for section 433(e) (20 U.S.C. 1083(e)) is amended by striking SLS Loans and. 
(8)Section 433(e) (20 U.S.C. 1083(e)) is amended by striking 428A, 428B, and inserting 428B. 
(9)Section 435(a)(3) (20 U.S.C. 1085(a)(3)) is amended— 
(A)by inserting or at the end of subparagraph (A); 
(B)by striking subparagraph (B); and 
(C)by redesignating subparagraph (C) as subparagraph (B). 
(10)Section 435(d)(1)(G) (20 U.S.C. 1085(d)(1)(G)) is amended by striking 428A(d), 428B(d), 428C, and inserting 428B(d), 428C, 428H,. 
(11)Section 435(m) (20 U.S.C. 1085(m)) is amended— 
(A)in paragraph (1)(A), by striking , 428A,; and 
(B)in paragraph (2)(D), by striking 428A each place it appears and inserting 428H. 
(12)Section 438(b)(2)(D) (20 U.S.C. 1087–1(b)(2)(D)) is amended by striking division (i) of this subparagraph and inserting clause (i) of this subparagraph.  
(13)Section 438(c)(6) (20 U.S.C. 1087–1(c)(6)) is amended— 
(A)by striking SLS and plus in the heading and inserting Plus; and 
(B)by striking 428A or. 
(14)Section 438(c)(7) (20 U.S.C. 1087–1(c)(7)) is amended by striking 428A or. 
(15)Nothing in the amendments made by this subsection shall be construed to alter the terms, conditions, and benefits applicable to Federal supplemental loans for students (SLS loans) under section 428A as in effect prior to July 1, 1994 (20 U.S.C. 1078–1).  
IXAmendments to other education laws 
AEducation of the Deaf Act of 1986 
901.Laurent Clerc National Deaf Education Center 
(a)General authoritySection 104(a)(1)(A) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(a)(1)(A)) is amended by inserting after maintain and operate the following: , at the Laurent Clerc National Deaf Education Center,. 
(b)Administrative requirements 
(1)In generalSection 104(b) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)) is amended— 
(A)in the matter preceding subparagraph (A) of paragraph (1), by striking elementary and secondary education programs and inserting Laurent Clerc National Deaf Education Center; and 
(B)in paragraph (2), by striking elementary and secondary education programs and inserting Laurent Clerc National Deaf Education Center. 
(2)Academic content standards, achievement standards, and assessmentsSection 104(b) of the Education of the Deaf Act of 1986 (20 U.S.C. 4304(b)) is amended by adding at the end the following new paragraph: 
 
(5)The University, in consultation with the Secretary, shall— 
(A)not later than one year after the date of the enactment of the College Access and Opportunity Act of 2005, adopt and implement academic content standards, academic achievement standards, and academic assessments as described in section 1111(b) of the Elementary and Secondary Education Act of 1965 for the Laurent Clerc National Deaf Education Center; 
(B)develop adequate yearly progress standards for the Center as described in section 1111(b)(2)(C) of such Act; and 
(C)make available to the public the results of such assessments, except in such case in which such reporting would not yield statistically reliable information or would reveal personally identifiable information about an individual student.. 
902.AuthoritySection 111 of the Education of the Deaf Act of 1986 (20 U.S.C. 4331) is amended by striking the institution of higher education with which the Secretary has an agreement under this part and inserting the Rochester Institute of Technology.  
903.Agreement for the National Technical Institute for the Deaf 
(a)General authoritySection 112(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4332(a)) is amended— 
(1)in paragraph (1)— 
(A)in the first sentence— 
(i)by striking an institution of higher education and inserting the Rochester Institute of Technology, Rochester, New York,; and 
(ii)by striking of a and inserting of the; and 
(B)by striking the second sentence; and 
(2)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking the institution of higher education with which the Secretary has an agreement under this section and inserting the Rochester Institute of Technology; and 
(B)in subparagraph (B), by striking the institution and inserting the Rochester Institute of Technology. 
(b)Provisions of agreementSection 112(b) of the Education of the Deaf Act of 1986 (20 U.S.C. 4332(b)) is amended— 
(1)in paragraph (2), by striking or other governing body of the institution and inserting of the Rochester Institute of Technology; and 
(2)in paragraph (3)— 
(A)by striking or other governing body of the institution and inserting of the Rochester Institute of Technology; 
(B)by striking the institution of higher education under the agreement with the Secretary and inserting the Rochester Institute of Technology by the National Technical Institute for the Deaf; and 
(C)by striking Committee on Education and Labor of the House of Representatives and to the Committee on Labor and Human Resources of the Senate and inserting Committee on Education and the Workforce of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions of the Senate. 
(c)LimitationSection 112(c) of the Education of the Deaf Act of 1986 (20 U.S.C. 4332(c)) is amended in paragraphs (1) and (2) by striking institution each place it appears and inserting Rochester Institute of Technology. 
904.DefinitionsSection 201 of the Education of the Deaf Act of 1986 (20 U.S.C. 4351) is amended— 
(1)by striking paragraph (3);  
(2)by redesignating paragraphs (4) through (7) as paragraphs (3) through (6), respectively; and 
(3)by adding at the end the following new paragraph: 
 
(7)The term RIT means the Rochester Institute of Technology.. 
905.Audit 
(a)Government accountability office authoritySection 203(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(a)) is amended— 
(1)in the heading, by striking General Accounting Office and inserting Government Accountability Office; and 
(2)in the matter following paragraph (2), by striking General Accounting Office and inserting Government Accountability Office.  
(b)Independent financial and compliance auditSection 203(b)(1) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(b)(1)) is amended by striking the second sentence and inserting the following: NTID shall have an annual independent financial and compliance audit made of RIT programs and activities, including NTID programs and activities.. 
(c)ComplianceSection 203(b)(2) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(b)(2)) is amended by striking sections and all that follows through section 207 and inserting sections 102(b), 105(b)(4), 112(b)(5), 203(c), 207(b)(2), subsections (c) through (f) of section 207. 
(d)Submission of auditsSection 203(b)(3) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(b)(3)) is amended— 
(1)by inserting after Secretary the following: and the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(2)by striking or the institution authorized to establish and operate the NTID under section 112(a) and inserting or RIT. 
(e)Limitations regarding expenditure of fundsSection 203(c)(2)(A) of the Education of the Deaf Act of 1986 (20 U.S.C. 4353(c)(2)(A)) is amended in the fifth sentence by striking the Committee on Education and Labor of the House of Representatives and the Committee on Labor and Human Resources of the Senate and inserting the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.  
906.Reports 
(a)Technical amendmentsSection 204 of the Education of the Deaf Act of 1986 (20 U.S.C. 4354) is amended in the matter preceding paragraph (1)— 
(1)by striking or other governing body of the institution of higher education with which the Secretary has an agreement under section 112 and inserting of RIT; and 
(2)by striking Committee on Education and Labor of the House of Representatives and the Committee on Labor and Human Resources of the Senate and inserting Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(b)Contents of reportSection 204 of the Education of the Deaf Act of 1986 (20 U.S.C. 4354) is amended— 
(1)in paragraph (2)(C), by striking upon graduation/completion and inserting within one year of graduation/completion; and 
(2)in paragraph (3)(B), by striking of the institution of higher education with which the Secretary has an agreement under section 112, including specific schedules and analyses for all NTID funds, as required under section 203 and inserting of RIT programs and activities. 
907.Liaison for educational programsSection 206(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4356(a)) is amended by striking Not later than 30 days after the date of enactment of this Act, the and inserting The. 
908.Federal endowment programs for Gallaudet University and the National Technical Institute for the DeafSection 207(a)(2) of the Education of the Deaf Act of 1986 (20 U.S.C. 4357(a)(2)) is amended by striking or other governing body of the institution of higher education with which the Secretary has an agreement under section 112 and inserting of RIT. 
909.Oversight and effect of agreementsSection 208(a) of the Education of the Deaf Act of 1986 (20 U.S.C. 4359(a)) is amended— 
(1)by striking the institution of higher education with which the Secretary has an agreement under part B of title I and inserting RIT; and 
(2)by striking Committee on Labor and Human Resources of the Senate and the Committee on Education and Labor of the House of Representatives and inserting Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
910.Authorization of appropriations 
(a)Monitoring and evaluation activitiesSection 205(c) of the Education of the Deaf Act of 1986 (20 U.S.C. 4355(c)) is amended by striking fiscal years 1998 through 2003 and inserting fiscal years 2006 through 2011. 
(b)Federal endowment programs for Gallaudet University and the national technical institute for the deafSection 207(h) of the Education of the Deaf Act of 1986 (20 U.S.C. 4357(h)) is amended in paragraphs (1) and (2) by striking fiscal years 1998 through 2003 each place it appears and inserting fiscal years 2006 through 2011. 
(c)General authorization of appropriationsSection 212 of the Education of the Deaf Act of 1986 (20 U.S.C. 4360a) is amended— 
(1)in the matter preceding paragraph (1) in subsection (a), by striking fiscal years 1998 through 2003 and inserting fiscal years 2006 through 2011; and 
(2)in subsection (b), by striking fiscal years 1998 through 2003 and inserting fiscal years 2006 through 2011. 
BAdditional education laws 
921.Amendment to Higher Education Amendments of 1998 
(a)Repeals of expired and executed provisionsThe following provisions of the Higher Education Amendments of 1998 are repealed: 
(1)Study of market mechanisms in Federal student loan programsSection 801 (20 U.S.C. 1018 note). 
(2)Study of feasibility of alternate financial instruments for determining lender yieldsSection 802. 
(3)Student related debt studySection 803 (20 U.S.C. 1015 note) 
(4)Study of opportunities for participation in athletic programsSection 805 (20 U.S.C. 1001 note). 
(5)Community scholarship mobilizationPart C (20 U.S.C. 1070 note). 
(6)Incarcerated youthPart D (20 U.S.C. 1151). 
(7)Improving United States understanding of science, engineering, and technology in East AsiaPart F (20 U.S.C. 1862 note). 
(8)Web-based education commissionPart J. 
(b)Extensions of authorizations and studies 
(1)Transfer of creditSection 804(b) (20 U.S.C. 1099b note) is amended— 
(A)by striking one year after the date of enactment of this Act and inserting September 30, 2007; and 
(B)by inserting and policies of institutions of higher education after agencies or associations.  
(2)Cohort default rate studySection 806 is amended— 
(A)in subsection (a), by striking higher education at which less and inserting higher education. The study shall also review the effect of cohort default rates specifically on institutions of higher education at which less; and  
(B)in subsection (c), by striking September 30, 1999, and inserting September 30, 2007,. 
(3)Violence against womenSection 826 (20 U.S.C. 1152) is amended— 
(A)in subsection (g)— 
(i)by striking 1999 and inserting 2006; and 
(ii)by striking 4 succeeding and inserting 5 succeeding; and 
(B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
(4)Underground railroadSubsection (c) of section 841 (20 U.S.C. 1153(c)) is amended to read as follows: 
 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
(c)Disbursement of student loansSection 422(d) of the Higher Education Amendments of 1998 (Public Law 105–244; 112 Stat. 1696) is amended by adding at the end the following new sentence: Such amendments shall also be effective on and after July 1, 2006.. 
922.Tribally Controlled College or University Assistance Act of 1978 
(a)Title I authorizationSection 110(a) of the Tribally Controlled Community College or University Assistance Act of 1978 (25 U.S.C. 1810(a)) is amended— 
(1)by striking 1999 each place it appears and inserting 2006; and 
(2)by striking 4 succeeding each place it appears and inserting 5 succeeding. 
(b)Title III reauthorizationSection 306(a) of the Tribally Controlled Community College or University Assistance Act of 1978 (25 U.S.C. 1836(a)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
(c)Title IV reauthorizationSection 403 of the Tribal Economic Development and Technology Related Education Assistance Act of 1990 (25 U.S.C. 1852) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
(d)Additional amendmentsThe Tribally Controlled Community College or University Assistance Act of 1978 is further amended— 
(1)in section 2(a)(6) (25 U.S.C. 1801(a)(6)), by striking in the field of Indian education and inserting in the field of Tribal Colleges and Universities and Indian higher education; 
(2)in section 2(b), by striking paragraph (5) and inserting the following: 
 
(5)Eligible credits earned in a continuing education program shall be determined as one credit for every 10 contact hours for institutions on a quarter system, and 15 contact hours for institutions on a semester system, of participation in an organized continuing education experience under responsible sponsorship, capable direction, and qualified instruction, as described in the criteria established by the International Association for Continuing Education and Training, and may not exceed 20 percent of an institution’s total Indian student count.; and 
(3)in section 103 (25 U.S.C. 1804), by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting ; and, and by inserting after paragraph (3) the following new paragraph: 
 
(4)has been accredited by a nationally recognized accrediting agency or association determined by the Secretary of Education to be a reliable authority as to the quality of training offered, or is, according to such an agency or association, making reasonable progress toward accreditation..  
923.Navajo Community College ActSection 5(a)(1) of the Navajo Community College Act (25 U.S.C. 640c–1(a)(1)) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
924.Education Amendments of 1992Section 1543(d) of the Education Amendments of 1992 (20 U.S.C. 1070 note) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
925.Study of student learning outcomes and public accountability 
(a)Study requiredThe Secretary shall provide for the conduct a study of the best practices of States in assessing undergraduate postsecondary student learning, particularly as such practices relate to public accountability systems.  
(b)Characteristics of the associationSuch study shall be conducted by an association or organization with specific expertise and knowledge in state practices and access to necessary state officials (in this section referred to as the association). The association responsible for the study under this section shall be a national, non-partisan or bi-partisan entity representing States or State officials with expertise in evaluative and qualitative policy research for best practice models, the capacity to convene experts, and to formulate policy recommendations. 
(c)Required subjects of studyIn performing the study, the association shall, at a minimum, examine the following: 
(1)The current status of institutional and state efforts to embed student learning assessments into the state-level public accountability frameworks. 
(2)The extent to which there is commonality among educators and accrediting agencies on learning standards for the associates and bachelors degrees. 
(3)The reliability, rigor, and generalizability of available instruments to assess general education at the undergraduate level. 
(4)Roles and responsibilities for public accountability for student learning. 
(d)Consultation 
(1)National committeeThe association shall establish and consult with a national committee. The committee shall meet not less than twice a year to review the research, identify best practice models, and review recommendations. 
(2)MembershipThe national advisory committee shall consist of a representative of the Secretary of Education and individuals with expertise in— 
(A)State accountability systems; 
(B)student learning assessments; 
(C)student flow data; 
(D)transitions between K–12 and higher education; and 
(E)Federal higher education policy. 
(3)Additional expertiseThe association may augment this committee with other expertise, as appropriate. 
(e)Congressional consultationThe association shall consult on a regular basis with the Committee on Education and the Workforce of the House of Representatives and the Committee on Health Education Labor and Pensions of the Senate in carrying out the study required by this section. 
(f)ReportThe association shall, not later than two years after the date of enactment of this Act, prepare and submit a report on the study required by this section to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
 
